 Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 1 of 132 Page ID #:1




 1   MARC S. HINES (SBN 140065)
     mhines@lawhhp.com
 2   CHRISTINE EMANUELSON (SBN 221269)
     cemanuelson@lawhhp.com
 3   ELAN J. DUNAEV (SBN 310060)
     edunaev@lawhhp.com
 4   HINES HAMPTON PELANDA LLP
     30 Executive Park, Suite 210
 5   Irvine, California 92614
     Tel.: (714) 513-1122
 6   Fax: (714) 242-9529
 7   Attorneys for Defendant
     Crestbrook Insurance Company
 8
 9                            UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11   YURY KAPGAN, an individual,                  Case No.:
12               Plaintiff,                       [Lower Court Case No.:
                                                  20SMCV00885, Superior Court for the
13         v.                                     County of Los Angeles]
14   CRESTBROOK INSURANCE
     COMPANY, and DOES 1-50, inclusive,           NOTICE OF REMOVAL BY
15                                                DEFENDANT CRESTBROOK
                  Defendant.                      INSURANCE COMPANY OF
16                                                AMERICA; AND DEMAND FOR
                                                  JURY TRIAL
17
18
19         TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
20   THE CENTRAL DISTRICT OF CALIFORNIA:
21         Defendant Crestbrook Insurance Company (“Crestbrook”) hereby gives
22   notice of the removal of this action to the United States District Court for the
23   Central District of California pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. In
24   support, Crestbrook states as follows:
25                                    INTRODUCTION
26         1.     This action is a civil action on which this Court has original jurisdiction
27   under 28 U.S.C. § 1332, and is one that Crestbrook may remove to this Court
28
                                              1
                               CRESTBROOK’S NOTICE OF REMOVAL
                                AND DEMAND FOR TRIAL BY JURY
 Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 2 of 132 Page ID #:2




 1   pursuant to the provisions of 28 U.S.C. § 1441(b) in that it is a civil action between
 2   citizens of different states and the matter in controversy exceeds the sum of $75,000,
 3   exclusive of interest and costs.
 4         2.      Plaintiff Yury Kapgan (“Plaintiff”) filed a Complaint in this action on
 5   July 1, 2020 in the Superior Court of the State of California for the County of Los
 6   Angeles, entitled Yury Kapgan. v. Crestbrook Insurance Company, Case No.
 7   20SMCV00885 (the “State Court Action”).
 8         3.      On July 15, 2020, Crestbrook was served via it’s agent for service of
 9   process, CSC, with a copy of the Summons and Complaint in the State Court
10   Action. A true and correct copy of the Summons, Complaint, and Case Assignment
11   package served on Crestbrook is attached hereto as Exhibit A.
12         4.      On August 13, 2020, Crestbrook filed an Answer in the State Court
13   Action, a true and correct copy of which is attached hereto as Exhibit B.
14                             DIVERSITY OF CITIZENSHIP
15         5.      Complete diversity of citizenship exists among Plaintiff and
16   Crestbrook.
17         6.      Plaintiff specifically alleges that he is and was at all relevant times a
18   resident of the County of Los Angeles, California, and that the loss at issue occurred
19   at his primary residence home located in Santa Monica, California, located in Los
20   Angeles County. (See Exhibit A, Complaint, ¶¶ 6, 13.) A party’s residence is
21   “prima facie” evidence of domicile. State Farm Mut. Auto. Ins. Co. v. Dyer, 19
22   F.3d 514, 520 (10th Cir. 1994). Accordingly, Plaintiff’s own allegations establish
23   that he is and was, at all material times, a citizen of California.
24         7.      Crestbrook is, and was when this action was filed, an Ohio insurance
25   company incorporated, organized, and existing under the laws of the State of Ohio.
26   Crestbrook’s corporate headquarters and principal office is located at One
27   Nationwide Plaza in Columbus, Ohio. Columbus, Ohio is the actual center of
28
                                            2
                             CRESTBROOK’S NOTICE OF REMOVAL
                              AND DEMAND FOR TRIAL BY JURY
 Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 3 of 132 Page ID #:3




 1   direction, control, and coordination of Crestbrook. As a result, Crestbrook’s
 2   principal place of business is the State of Ohio, and Crestbrook is deemed to be a
 3   citizen of Ohio. Plaintiff also specifically alleges in the Complaint that Crestbrook
 4   is, and at all relevant times was, an Ohio corporation, with its principal place of
 5   business in Ohio. (See Exhibit A, Complaint, ¶ 7.)
 6         8.     DOES 1 through 50 in the Complaint are named and sued fictitiously,
 7   and their citizenship should be disregarded as a matter of law for purposes of
 8   removal on grounds of diversity jurisdiction under 28 U.S.C. §§ 1332 and 1441(a),
 9   the latter of which provides that “citizenship of defendants sued under fictitious
10   names should be disregarded.” See also Bryant v. Ford Motor Co., 886 F.2d 1526,
11   1528 (9th Cir. 1989).
12         9.     Accordingly, Crestbrook is informed and believes that complete
13   diversity of citizenship with Plaintiff: (A) existed at the time Plaintiff filed the
14   Complaint in the State Court Action; (B) existed at the time Plaintiff served
15   Crestbrook with a copy of the Complaint; and (C) exists at the present time.
16                             AMOUNT IN CONTROVERSY
17   A.    The Timing for Diversity Removal.
18         10.    Federal Diversity Jurisdiction exists only where the matter in
19   controversy exceeds the sum or value of $75,000, exclusive of interest and costs. 28
20   U.S.C. § 1332(a).
21         11.    A defendant generally must file a notice of removal within 30 days
22   after receipt of the first pleading in a state court action that sets forth a removable
23   claim. 28 U.S.C. § 1446(b)(1).
24   B.    Summary of Plaintiffs’ Allegations.
25         12.    This case stems from a dispute over an insurance claim Plaintiff made
26   under his homeowner’s policy for a loss involving a pipe burst in his home.
27
28
                                            3
                             CRESTBROOK’S NOTICE OF REMOVAL
                              AND DEMAND FOR TRIAL BY JURY
 Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 4 of 132 Page ID #:4




 1          13.   Plaintiff alleges he purchased a homeowner’s policy underwritten by
 2   Crestbrook with effective policy period dates of 10/22/18 to 10/22/19, with coverage
 3   limits of $1,653,455 for Dwelling Coverage (Coverage A), which Plaintiff alleges
 4   reflects Extended Replacement Cost Coverage. (See Exhibit A, Complaint, ¶¶ 14,
 5   15.)
 6          14.   Plaintiff alleges, on or about January 2, 2019, there was an accidental
 7   occurrence at Plaintiff’s home involving a burst pipe and water damage to the home.
 8   (See Exhibit A, Complaint, ¶ 19.)
 9          15.   Plaintiff alleges that Crestbrook sent Plaintiffs a check in the amount of
10   $76,370.24 as payment on his claim for repairs to property damage. (See Exhibit
11   A, Complaint, ¶ 47.)
12          16.   Plaintiff alleges Crestbrook also paid for Plaintiff’s rental home
13   through June 30, but Plaintiff incurred an additional $38,411 in rent through August
14   24, 2019, and these “out-of-pocket expenses” were in addition to “the $71,177 cost
15   of repairs” Crestbrook has refused to cover. (See Exhibit A, Complaint, ¶ 55.)
16          17.   Under his breach of contract cause of action, Plaintiff alleges that he
17   has “incurred damages in an amount according to proof at trial but in excess of
18   $109,588.” (See Exhibit A, Complaint, ¶ 63.) Thus, Plaintiff contends that
19   Crestbrook breached the homeowner’s policy by not indemnifying him for that full
20   amount of his loss.
21          18.   Plaintiff has sued Crestbrook for breach of contract and tortious breach
22   of the implied covenant of good faith and fair dealing. (See Exhibit A, Complaint.)
23   Plaintiff’s Complaint prays for compensatory damages, interest, costs of suit,
24   attorney’s fees, and exemplary and punitive damages. Under the breach of implied
25   covenant of good faith and fair dealing cause of action, Plaintiff alleges he has
26   suffered emotional distress. (See Exhibit A, Complaint, ¶ 69(a).)
27
28
                                           4
                            CRESTBROOK’S NOTICE OF REMOVAL
                             AND DEMAND FOR TRIAL BY JURY
 Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 5 of 132 Page ID #:5




 1   C.    The Requisite Amount in Controversy is Satisfied.
 2         19.    “[A] defendant’s notice of removal need include only a plausible
 3   allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart
 4   Cherokee Basin Operating Co. v. Owens, --- U.S. ---, ---, 135 S.Ct. 547, 554 (2014).
 5         20.    The amount in controversy is the total “amount at stake in the
 6   underlying litigation.” Theis Research, Inc. v. Brown & Bain, 400 F.3d 659, 662
 7   (9th Cir. 2005).
 8         21.    The allegations set forth above in Paragraphs 13-18 demonstrate that
 9   the amount in controversy in this suit exceeds the sum or value of $75,000. Plaintiff
10   specifically alleges that $109,588 for repairs to his home ($71,177) plus additional
11   living expenses incurred by Plaintiff for the time period required to make the repairs
12   to the home ($38,411) should be indemnified under his homeowner’s policy in
13   addition to what Crestbrook has already paid, plus attorney’s fees, punitive
14   damages, and emotional distress.
15   D.    Defendant’s Notice of Removal is Timely.
16         22.    Crestbrook was served with a copy of the Complaint on July 15, 2020.
17         23.    As a result, this Notice of Removal is timely.
18                                      CONCLUSION
19         24.    On this date Crestbrook will serve a true and correct copy of this Notice
20   of Removal on Plaintiff’s counsel, and will file a copy of such Notice with the Clerk
21   of the Superior Court of California for the County of Los Angeles.
22         25.    In addition, Crestbrook will also file a Notice of Stay of Proceedings on
23   this date with the Clerk of the Superior Court of California for the County of Los
24   Angeles, as a result of this Notice of Removal. A true and correct copy of the
25   Notice of Stay of Proceedings is attached hereto as Exhibit C.
26         26.    Based on the foregoing, Crestbrook removes the above action now
27   pending in the Superior Court for the State of California, in and for the County of
28
                                           5
                            CRESTBROOK’S NOTICE OF REMOVAL
                             AND DEMAND FOR TRIAL BY JURY
 Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 6 of 132 Page ID #:6




 1   Los Angeles as Case No. 20SMCV00885, to the United States District Court for the
 2   Central District of California. Defendant demands a trial by jury.
 3
 4   Dated: August 13, 2020                 HINES HAMPTON PELANDA LLP
 5
                                     By:    /s/ Marc S. Hines
 6                                          Marc S. Hines
 7
                                            Christine Emanuelson
                                            Attorneys for Defendant
 8                                          CRESTBROOK INSURANCE COMPANY
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           6
                            CRESTBROOK’S NOTICE OF REMOVAL
                             AND DEMAND FOR TRIAL BY JURY
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 7 of 132 Page ID #:7




               EXHIBIT “A”
          Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 8 of 132 Page ID #:8




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21757310
Notice of Service of Process                                                                            Date Processed: 07/15/2020

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Crestbrook Insurance Company
                                              Entity ID Number 3286201
Entity Served:                                Crestbrook Insurance Company
Title of Action:                              Yury Kapgan vs. Crestbrook Insurance Company and DOES 1-50
Matter Name/ID:                               Yury Kapgan vs. Crestbrook Insurance Company and DOES 1-50 (10372098)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Los Angeles County Superior Court, CA
Case/Reference No:                            20SMCV00885
Jurisdiction Served:                          California
Date Served on CSC:                           07/15/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Yury Kapgan
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                  Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 9 of 132 Page ID #:9
Electronically FILED by Superior Court of California, County of Los Angeles on 07/01/2V§W~I8Aerri R. Carter, Executive Officer/Clerk of Court, by B. McClendon,Deputy Clerk




                                                   S U M M O RI S -                                                           I           FOR COURT USE ONLY
                                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                            (CITACI®
                                                   IV JUDICIAL)

       NOTICE TO DEFENDANT:
       (AVISO AL DEMANDADO):
        Crestbrook Insurance Company; and DOES 1-50, inclusive


       YOU ARE BEING SUED BY PLAINTIFF:
       (LO ESTA DEMANDANDO EL DEMANDANTE):
        Yury Kapgan
                                                   may oeclae agaln$t you wltnout your oeing neara unless you
        below.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
        served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
        case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
        Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
        court clerk for a fee waiver form. If you do not fi[e your response on time, you may lose the case by default, and your wages, money, and property may
        be taken w[thout further warning from the court.
           There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
        (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
        costs on any sett[ement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court wil[ dismiss the case.
        iAVISO! Lo han demandado. Si no responde dentro de 30 dlas, la,corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
        continuaci6n.
           Tiene 30 DIAS DE CALENDARIO despu6s de que /e entreguen esta citaci6n y pape/es lega/es para presentar una respuesta por escrito en esta
        corte y hacer que se entregue una copia al demandante. Una carta o una /lamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
        en formato lega/ con•ecto si desea que procesen su caso en la corte. Es posible que haya un fomtulario que usted pueda usarpara su respuesta.
        Puede encontrar estos formu/arios de la corte y mis informaci6n en el Centro de Ayuda de las Cortes de Califomia (www.sucorte. ca.gov), en la
        biblioteca de /eyes de su condado o en /z ce;fe que le quede mSs cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de /a corte que
        le drs un fonnu/ario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podrJ
        quitar su sue/do, dinero y bienes sin m8s advertencia.
           Hay otros requisitos /ega/es. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
        remisibn a abogados. Si no puede pagar a un abogado, es posib/e que cumpla con /os requisitos para obtener servicios lega/es gratuitos de un
        programa de senricios /ega/es sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de Califomia Legal Services,
        (www.lawhelpcalifomia.org), en e/ Centro de Ayuda de /as Cortes de Califomia, (www.sucorte.ca.gov) o poni6ndose en contacto con la corte o el
        colegio de abogados /ocales. AV1S0: Por ley, la corte tiene derecho a reclamar /as cuotas y los costos exentos por imponer un gravamen sobre
        cua/quierrecuperaci6n de $10,000 6 mds de valorrecibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
        pagar el gravamen de la corte antes de que la corte pueda desechar e! caso.
       The name and address ofthe court is:                                                                        I CASE NUMBER: (Numero del Caso):
       (EI nombre y direccion de la corte es):                                                                        ~ ~ ~ ~ ~ ~ ~ ~ ~ $ ~
       Santa Monica Superior Court, 1725 Main Street, Santa Monica, CA 90401


       The name, address, and telephone number of plaintifPs attorney, or plaintiff without an attorney, is: (EI nombre, la direcci6n y el n(imero
       de tel4fono del abogado del demandante, o del demandante que no tiene abogado, es):
       Yury Kapgan, 143 Foxtail Drive, Santa Monica, CA 90402, 213-443-3000
       DATE: NO f2 02O                                                                    Clerk, by                                                               Deputy
       (Fecha)                          ~   SherriR.Ca rterExecutive0fficerlClerkofCourt (SeCretario)                       B. MOClEDdCn                         (Adjunto)
        (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
        (Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010).)
                                               NOTICE TO THE PERSON SERVED: You are served
                                               1. 0 as an individual defendant.
                                               2. 0 as the person sued under the fictitious name of (specify):

                                               3. 0 on behalf of (specify): Crestbrook Insurance Company

                                                   ,under: ® CCP 416.10 (corporation)             ~CCP 416.60 (minor)
                                                           0 CCP 416.20 (defunct corporation)     0 CCP 416.70 (conservatee)
                                                           0 CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                          ~ other (specify):
                                              4.     x0 by personal delivery on (date)
       Form Adopted for Mandatory Use
       Judicial Council of Calitomia
                                                                                SUMMONS                                                   Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                              www.courts.ca.gov
       SUM-100 [Rev. July 1, 2009]
                Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 10 of 132 Page ID #:10
                                                                                  20SMCV00885
                                     Assigned for all purposes to: SantaiMonica Courthouse, Judicial Officer: Mark Epstein


Electronically FILED by Sul rior Court of California, County of Los Angeles on 07/01/2020 04:09 PM Sherri R. Carter, Executive Officer/Clerk of Court, by B. McClendon,Deputy Clerk

                      1 Yury Kapgan
                        143 Foxtail Drive
                      2 Santa Monica, CA 90402
                        143foxtaildrive@gmail.com
                      3
                      4 In pro per

                       5

                       6

                      7                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
                       8                                    COUNTY OF LOS ANGELES, WEST DISTRICT
                       9
                             YURY KAPGAN, an individual,                                              CASE NO. 2 08 M CV 0 08 13 5
                     10
                                                   Plaintiff,                                         COMPLAINT FOR:
                     11
                                        V.                                                            (1) BREACH OF CONTRACT
                     12                                                                                   (INSURANCE); AND
                             CRESTBROOK' INSURANCE COMPANY;
                     13                                                                               (2) TORTIOUS BIZ.EA CH OF IMPLIED
                             and DOES 1-50, inclusive,
                                                                                                          COVENANT OF GOOD FAITH AND
                     14                                                                                   FAIR DEALING (BAD FAITH)
                                                   Defendants.
                     15                                                                               [DEMAND FOR JURY TRLAL]
                     16

                     17I

                     18

                     19

                     20

                     21.

                     22 1
                     23
                     24

                     25
                     26

                     271

                     28
                                                                                                               COMPLAINT FOR BREACH OF CONTRACT
                                                                                                         AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                                                                    1
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 11 of 132 Page ID #:11




   1                                TI3E NATURE OF THIS ACTION
   2          1.     In this insuraniie coverage action, Plaintiff Yury Kapgan ("Plaintiff" or the
   3   "Insured") seeks a judgment that his insurer, Defendant Crestbrook Insurance Company (d/b/a
   4 I I Nationwide Private Client), an Ohio corporation doing business in California ("Crestbrook"), and

   5 II (if applicable) DOES 1 through 50 (collectively, "Defendants") are obligated to fully reimburse

   6 IPlaintiff for losses incurred in connection with property damage sustained at Plaintiff s Santa

   7 IMonica hom,e—losses covered under a homeowner's property policy the Plaintiff purchased from

   8   Crestbrook.

   9          2.     The insured premises is Plaintiff's home and primary residence where he lives with

  10 I his family. Plaintiff and his family have resided in their home since approximately October 2015.

  11 Plaintiff's home is located on a historic street in Santa Monica and was built for and by the general

  12 contractor who built all the homes on Plaintiff's street in or around the 1950s. On information and

  13 belief, Plaintiff's home was once part of a large estate belonging to the late William Randolph

  14 Hearst. To this day, certain vestiges of the estate remain on Foxtail Drive and are protected by the

  15 city, such as the originO custom iron gates leading to the estate as well as the iron fences, which

  16 remain unique aspects of Plaintiff's home.

  17          3.     On information and belief, the Hearst estate was sold to a real estate developer who

  18 I subdivided the property into no less than 12 single family homes. On information and belief, the

  19 contractor who built all the homes purchased the corner lot for his family and built the structure

  20 which eventually became Plaintiff s home. As it was the middle of the 20a' century, the contractor

  21 built his home in,the then very "modern" style, now referred to as mid-century modern. The home

  22 was built with premium building materials and craftsmanship and has withstood the test of time.

  23 Plaintiff has honored the home as it should be and has insured it as a luxury property.
  24         4.       In or around early 2019, one of the copper pipes in a wall accidentally burst causing
  25 extensive water damage. Unfortunately, the water damage permeated the floors, irreparably
  26 damaging the beautiful mahogahy solid wood floors, among other areas. Plaintiff and his family

  27 were forced to move into a rental unit. At the outset, Crestbrook failed to conduct a prompt, full
                                                  ~
  28 and complete investigation of the loss; failed to fully and timely indemnify its Insured for the
                                                                CONIPLAINT FOR BREACH OF CONTRACT
                                                          AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                      2
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 12 of 132 Page ID #:12




   1 dwelling and personal properry replacement costs as well as additional living expenses covered by

   2 the insurance contract; and further failed to deal with its Insured in good faith.

   3           5.    As Crestbrook has refused to fully reimburse its Insured for these losses, it has
   4 11 breached its insurance contract with Plaintiff. Since Crestbrook has put its own financial interest

   5 above Plaintiff's rights and reasonable expectations to benefits under the insurance contract,

   6 Plaintiff further seeks relief for breach of the covenant of good faith and fair dealing.

   7                                               PARTIES
   8           6.    Plaintiff is and at all relevant times was a resident of the State of California, County

   9 of Los Angeles, and insured under insurance policies issued to him by Defendants.

  10           7.    Plaintiff is informed and believes, and on that basis alleges, that Defendant
  11 Crestbrook is, and at all relevant times was, an Ohio corporation, with its principal place of business

  12 in Ohio, and was at all relevant times also doing business in the County of Los Angeles, State of

  13 California. Plaintiff is informed and believes, and on that basis alleges, that Crestbrook is and was

  14 at all times mentioned herein qualified to do business in California.

  15           8.    The true names and capacities, whether individual, corporate, associate,
  16 representative or otherwise, of 'Defendants named herein as DOES 1 through 50, inclusive, are

  17 unknown to Plaintiff, who therefore sues such Defendants by said fictitious names. Plaintiff will

  18 amend this Complaint to show their true names and capacities when the same have been ascertained.

  19           9.    Plaintiff is informed and believes, and on that basis alleges, that at all times

  20 mentioned herein each of the Defendants mentioned herein was the affiliate, agent, servant and

  21 employee of the other Defendants, and in doing the things alleged, was acting in the course and

  22 scope and authority of "such affiliation, agency,, service and employment, with the permission and
  23 consent of tlie other co-Defendants, and that each act of said co-Defendants was ratified by the
  24 others.

  25           10.   Plaintiff is informed and believes, and on that basis alleges, that the Defendants,
  26 I including DOES 1 through 50, 'and each of them, acted within the course and scope of their

  27 employment, authority, and/or apparent authority of the officer, director, employee and/or

  28 representative of the other Defendants, and each of them.
                                                                 COMPLAINT FOR BREACH OF CONTRACT
                                                           AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                       3
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 13 of 132 Page ID #:13



                    i
                                         I



   1          11.       Plaintiff is informed and believes, and on that basis alleges, that at all times herein

   2 mentioned each o'f the Defendants, including each Defendant sued as a DOE, aided and abetted, and

   3   acted in concert with and/or conspired with, each and every other Defendant to commit the acts

   4   complained of herein, and to engage in the course of conduct and the business practices complained

   5 I of herein.

   6                                         JURISDICTION AND VENUE
   7          12.       The Court has proper jurisdiction over this action under Section 410.10 of the

   8   California Code of Civil Procedure. Plaintiff is informed and believes, and on the' basis of such

   9   information and believe alleges, that Crestbrook is, and at all relevant times has been, a corporation

  10 engaged in the business of providirig insurance to persons and entities in the County of Los Angeles

  11 and the State of California.

  12          13. , Venue is proper in this Court pursuant to Section 395.5 of the California Code of

  13, I Civil Procedure because Los Angeles County is the place where the obligation or liability arises.

  14 The loss at issue occurred in Plaintiff's home located in Santa Monica, California, which is located

  15 in Los Angeles County. In addition, since Plaintiff is a Los Angeles County resident, venue is

  16 proper because Los Angeles County is the place where the contract was breached.

  17                                         THE INSURANCE POLICY
  18          14.       Plaintiff purchased a Nationwide Private Client homeowners policy underwritten by

  19 Crestbrook 1Insurance Company, policy , number H000038782-04 effective 10/22/2018 to

  20 10/22/2019 (the "Policy"). Among other things, the Policy insures Plaintiff s primary residence

  21 located at 143 Foxtail Drive, Santa Monica, California, 90402-2047, together with the contents

  22 thereof, as well as the loss of use thereof. A true and correct copy of the Policy is attached as

  23 Exhibit A and is incorporated into this complaint by reference as if fully set forth herein.
                    ~
  24        15. ' Plaintiff was insured under the Policy against multiple properry perils with coverage
  25 limits of $1,653,455 for Dwelling Coverage (Coverage A). (Ex. A, Declarations, P. 4.) This
  26 reflected the Extended Replacement Cost Coverage purchased (id.) which "is intended to provide

  27 for the cost to repair or replace the damaged or destroyed dwelling without a deduction for physical
  28 1' depreciation. Many policies pay only the dwelling's actual cash value until the insured has actually
                                                                    COMPLAINT FOR BREACH OF CONTRACT
                                                              AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                          4
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 14 of 132 Page ID #:14




   1 begun or completed repairs or reconstruction on the dwelling. Extended Replacement Cost provides

   2 additional coverage above the dwelling limits up to a stated percentage or specific dollar amount"

   3   (id., p. 10).
   4           16. , Under Coverage D—Loss of Use coverage—the Policy states that "[i]f a covered
   5 I loss requires you to leave the Residence Premises, we will pay the reasonable increase in living

   6 expenses you incur to maintain your normal standard of living. We cover this reasonable amount

   7 of time required to restore your Dwelling or other permanent structure to a habitable condition.. ."

   8 (Ex. A, p. 13.) Coverage D is not subject to any limit of liability; rather, the insured is entitled to

   9 coverage for "Actual Loss Sustained."     (Id., Declarations, p. 4.)
  10           17.     Plaintiff timely and fully paid the premiums for the Policy. At all relevant times, the

  11 Policy was in full force and effect, providing the applicable insurance coverage for Plaintiff.
  12           18.     The Policy is a renewal of one originally purchased in 2015 and renewed each year

  13 thereafter. On information and belief, the 2015/16 policy, as modified by the 2018/19 Policy,
                                                                                 ~
  14 constitutes the complete terms and conditions. A true and cortect copy of the 2015/16 policy is
  15 attached as Exhibit B and is incbrporated into this complaint by reference as if fully set forth herein.
  16                                              THE CLAIM

  17           19.     On or about January 2, 2019, there was an accidental occurrence at Plaintiff's home,

  18 namely, a burst pipe which resulted in extensive water damage to the home.
  19           20.     The accidental occurrence and its resulting damage was a covered loss under the

 20 Policy.
 21            21.     Plaintiff made a timely insurance claim, to which Defendants assigned a claim

 22 number of CLM-00047650.
 23            22.     Defendants initially assigned an insurance adjuster, Michael Harness, to act as its
  24 agent for purposes of investigating and paying the claim and otherwise discharging their obligations
  25 under the insurance policy and California law, and then assigned a different adjuster, Justin Haskell,
  26 for the same purpose.
  27           23.     The water from the burst pipe caused extensive damage to the floors in the home and

  28 Iassociated drywall, among other things.
                                                                   COMPLAINT FOR BREACH OF CONTRACT
                                                             AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                         5
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 15 of 132 Page ID #:15




   1         24.     Given the extensive damage to the property and required repairs, Defendants agreed

   2 to pay for Plaintiff and his family to rent a different home nearby while the repairs were performed.

   3         25.     On January 30, 2019, with the approval of Defendants, Plaintiff executed a lease

   4 agreement on a rental property located in Santa Monica, with a term commencing on February 2,

   5 2019 through May 31, 2019, with an option to renew month-to-month at Plaintiff's sole option. The

   6 payment on the lease was guaranteed by Defendants' agent, CRS Temporary Housing Insurance

   7 Company ("CRS';'). The monthly rent specified in the contract was $21,650.

   8         26.     On February 3, 2019, Plaintiff moved his family out of their home and into the rental

   9 property.

  10         27.     In or about February 2019, Defendants engaged their "Preferred Repair Network

  11 (PRN) contractor," Bartwood Construction ("Bartwood"), to assess the damage in Plaintiff's home

  12 and coordinate, mold testing and remediation.

  13         28.     Defendants began the process of remediation in late February, 2019, having Plaintiff

  14 engage Alliance Environmental Group, Inc. to perform the remediation, and True-Eco

  15 Environmental Consulting to perform the post-remediation inspection. Plaintiff and Defendants

  16 received the post-remediation report from True-Eco Environmental Consulting on or about March

  17 15, 2019.

  18         29.     Bartwood attempted to continue drying affected areas in the home after receipt of the

  19 aforementioned post-remediation report. In an email dated March 21, 2019, Bartwood's

  20 representative indicated that Bartwood had removed the drying equipment on approximately March

  21 19. He also indicated that he met with Mr. Haskell on March 19 "in order to come to an agreed

  22 scope of repairs" for the property and that Mr. Haskell "will be generating an estimate accordingly

  23 & we will collaborate in efforts',to provide an overall proper scope of repairs to put your home back
  24 to pre-existing conditions." Bartwood's representative also stated: "I found some remnant
  25 hardwood flooring in your garage & took a few planks with me in order to find a match."
  26 Apparently, after having spoken with Mr. Haskell, the suggestion from Bartwood's representative

  27 was that if he could find a wood that matched the upstairs flooring which was not directly affected

  28
                                                                COMPLAINT FOR BREACH OF CONTRACT '
                                                          AND TORTIOUS BREACH OF IMPLIED COVENANT I
                                                      :
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 16 of 132 Page ID #:16




   1 by the leak in the home, then Plaintiff could simply install such a matching flooring in the affected
   2 areas to maintain uniformity of appearance.
   3          30.    On March 25, 2019, Bartwood's representative claimed that he found an exact match
   4 for the hardwood floor from the garage, and dropped a sample at the property on March 27. That
   5 day, Plaintiff inspected the sample and informed Mr. Haskell and Bartwood's representative: "While
   6 the sample you left in the kitchen is indeed similar to the sample you got from the garage, it is not
   7 similar to the floor that's actually installed in the living/dining room etc. If you look at the floor
   8 actually installed, it has much- tnore variation in color. The samples are uniform (or very close to
   9 uniform) in color. So, unfortunately, this isn't a match or close to it."
  10          31.    On information and belief, Bartwood's representative did not obtain a sample of the
  11 I hardwood floor that was actually installed on the property. Instead, as he indicated, he took a sample
  12 I from the garage, which was not the same floor installed in the home.
  13          32.    On March 27, 2019, 'Mr. Haskell indicated that Defendants would be providing an
  14 estimate to cover "the replacement of the damaged and continuous wood floor areas. This includes
  15 removal and replacement in the entry/dining room combo, the living room, den, and master
  16 bedroom." However, Mr. Haskell also indicated that "Areas where the floor transitions to a new
  17 I type of flooring, such as the kitchen and master bathroom tile, will not be covered under the claim,
  18 I as they are not damaged, nor are they continuous. To confirm, we will not be covering the cost of
  19 the replacement in those areas (walk-in-closet off the master bathroom, small hallway near the stairs,
  20 stairs, upper landing, upper fl661r bedrooms). The wood flooring in those areas show signs of wear
  21 and tear, however, are not water damaged, nor are they continuous."
  22          33.    The following day, on March 28, 2019, Plaintiff responded to question the denial of
  23 I coverage for replacement of the "rion-continuous" areas of flooring, explaining as follows: "The
  24 master bedroom and the master closet have wood floors that are separated by perhaps one foot of
  25 tile that's paxt of the master bathroom. These areas are next to each other. Similarly, the dining
  26 room floor is separated from the hallway floor that leads to the powder room and the upstairs by
  27 perhaps two feet 'of tile that comes from the kitchen. These areas are also next to each other. Not
  28 just line 'of sight — but for all practical purposes, next to each other." Plaintiff also questioned
                                                                  COMPLAINT FOR BREACH OF CONTRACT
                                                            AND TORTIOUS BREACH OF IlVIPLIED COVENANT
                                                        7
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 17 of 132 Page ID #:17




   1 whether it really was the case that Defendants do not "cover replacement of areas that are right next
   2 to the affected areas simply because they are not touching? Has that never happened?" Defendants
   3 never responded to this last inquiry.
   4          34.    Instead, on Mareh 29, Mr. Haskell responded as follows: "The areas you mentioned
   5 would be reviewed for `Reasonable uniform appearance' for matching. In your case, the areas are
   6 separated by tile and the exact floor material has been found. Because the exact material was found,
   7 the non-damaged areas, such as the Den and Entry/Dining areas could technically be laced in,
   8 however, because those floors are continuous, I included the replacement." In other words, Mr.
   9 Haskell suggested that because an "exact floor material" to the non-covered areas purportedly was
  10 obtained, Plaintiff could simply install the replacement "exact floor material" in the covered areas
  11 so that there would be a"reasonable uniform appearance" between the areas.
  12          35.    Mr. Haskell was, in fact, mistaken about his assessment that the "exact floor material
  13 has been found." As explained to him previously, the sample obtained was uniform in color,
  14 whereas the installed floor had great variation in color. Thus, these floors were not reasonably
  15 uniform in appearance to each other. Indeed, Mr. Haskell appeared to acknowledge the variation in
  16 color of the existing installed flbors in his March 29 email, indicating that "The wear and tear is not
  17 consistent, nor is the color of the flooring.". He followed this statement by including a picture of
  18
  19
  20
  21
  22
  23
  24
  25
  26
  271
  281
                                                                 COMPLAINT FOR BREACH OF CONTRACT
                                                           AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                       8
IF
     Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 18 of 132 Page ID #:18




        1 one area of the installed floor, Which clearly demonstrates the color variation which was not present

        2 in the sample:

        3

        4

        5

        6

        7

        8

        9

       10

       11

       12

       13
       14         36.       On March 29, 2019, Defendants sent Plaintiff their repair estimate for the damage,
       15 based on an evaluation from their preferred contractor, Bartwood. This estimate totaled $76,370.24.

       16 The estimate did not include repairs for the non-covered areas described above, in particular, the

       17 hallway floor that leads to the powder room, the stairs, and the flooring in the upstairs areas

       18 (collectively, the "Non-Covered Areas").

       19         37.       After some research, Plaintiff learned that Defendants' preferred contractor,
       20 Bartwood, received low reviews for its work on third party review sites such as Yelp. Indeed, as of

       21 the date bf this Complaint, Bartwood has received an average of 3 out of 5 stars on Yelp. As an

       22 example, one review from July 29, 2018 states: "These guys are the worst. Stay away. I had water

       23 damage in my kitchen and my insurance selected these jokers. I had 2-3 project managers because
       24 they kept quitting from the company. They messed up the first time they tried refinishing my floor

       25 and had to redo it again. The project took FOREVER. They also messed up in the countertops they
                        ,
       26 had installed and had to replace those again. Lastly, they did not apply any butcher block oil or

       27 sealant to the countertops and I had to hire a new contractor to do that. These guys are a disaster.
       28 Stay far far away." Another review from October 27, 2017 states: "Our insurance company referred
                                                                      COMPLAINT FOR BREACH OF CONTRACT
                                                                AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                            J
                                                            ~
}
    Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 19 of 132 Page ID #:19




       1 Ius to Bartwood after a flood in an investment building we own in Anaheim We are not new to

       2 I working with contractors. We've owned 3 apartment buildings for approx 20 years. Through the

       3 I years we've worked with many contractors; some have provided great experiences, some mediocre
       4 and some frustrating. Our experience with Bartwood was at the bottom of the barrel. They were

       5 unresponsive, never met time guidelines they set, took days to return calls, basically lacked

       6 professionalism in every way. Out of sheer frustration my husband ended up taking time off work

       7 I to finish some aspects of the job just to get our tenant back into their home. If you thrive on

       8 I frustration .... they're your company, otherwise keep looking!"

       9          38.    Thus, Plaintiff was reasonably concerned with entrusting repairs'to his home with a

      10 subpar contractor. As part of his due diligence, Plaintiff interviewed several contractors to perform
      11 the repairs. After selecting one contractor who specializes in premium homes and obtaining a

      12 detailed quote totaling $102,000, Plaintiff sent such quote to Mr. Haskell on April 15, 2019. In

      13 response, Mr. Haskell indicated that the "bid does not breakdown the costs by room and/or trade"

      14 and requested Plaintiff to "obtain a further breakdown." Plaintiff could not obtain a more detailed
      15 quote immediately, given that 'his chosen contractor was leaving the country for a few weeks.

      16 Instead of waiting for his return, Plaintiff diligently souglit and obtained another quote, this time

      17 from Avanca Woodworks.

      18          39.    On April 25, 2019, a"Property Claims Manager" for Defendants, Jennifer Patrick,

      19 informed Plaintiff, inexplicably, that Defendants concluded the replacement floor found by

      20 Bartwood "provides a reasonably uniform appearance with the existing floor" and that if Plaintiff's

      21 preferred contractor disagreedy "please have them provide a written dispute over this issue,

      22 explaining their reasoning for consideration."

      23          40.    On April 26, 2019, Plaintiff provided notice of renewal of the lease on the rental

      24 property to Defendants' agent, CRS, as was his sole right under the rental agreement. On Apri129,
      25 CRS informed Plaintiff that Defendants denied the renewal, despite Plaintiff's sole right to renew
      26 I and without any further explanation: The same day, Plaintiff asked Mr. Haskell for an explanation

      27 of the denial, noting the followirig:
      28
                                                                       COMPLAINT FOR BREACH OF CONTRACT
                                                                 AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                            10
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 20 of 132 Page ID #:20




   1                  a.,,   Defendants did not provide any repair estimate from their own contractor
   2 II until March 29.

   3                  b.     Plaintiff submitted a bid from a different contractor on April 15, which
   4 Defendants found unsatisfactory.

   5                  C.     During the foregoing period, the parties were discussing the issue of scope of

   6 coverage on the existing flooring, including the Non-Covered Areas. This issue is material to the

   7 scope of work any contractor would perform at the house, and a predicate to beginning construction.

   8 And only on Apri125 did Defendants solicit further explanation from Plaintiff's chosen contractor

   9 as to why the Non-Covered Areas inust be replaced.

  10                  d.     The contemplated repairs could not be completed by the end of May (the end

  11 of the initial, tenn on the rental agreement), and Plaintiff could not move his family back into the
                                  f    ,
  12 house while construction was underway.

  13                  e. ,   Plaintiff had yet to receive any payment from Defendants for any repairs.

  14          41.     Despite Plaintiff not having received payment from Defendants to perform any

  15 repairs, and the continued discussion between the parties over the proper scope of coverage, Mr.

  16 Haskell claimed in an April 30, 2019 email that "The remaining repairs (drywall, flooring, and

  17 painting) should not take more than a few weeks to complete. The Additional Living Expense

  18 coverage only affords assistance during the reasonable period of restoration. As the reasonable

  19I period of restoration has expired, we are unable to assist further."

  20          42.     On May 1, 2019, Defendants' agent, CRS, sent the landlord of the rental property a

  21 30-day notice to vacate, in contravention of the lease agreement which Defendants had approved.

  22 The lease agreement provided Plaintiff with the option to renew month-to-month at Plaintiff's sole
  23 option. Defendants' actions appeared to be a bad faith tactic to gain leverage in the parties' coverage

  24 dispute.
  25          43.     On May 2, 2019, Plaintiff explained to Defendants that the "reasonable period of
  26 restoration" had not expired, and reiterated that he had not received any payment for repairs, and

  27 that the parties continued to discuss the appropriate scope of repairs. Plaintiff also asked Defendants
  28 to rescind their improper 30-day notice to vacate.
                                                                  COMPLAINT FOR BREACH OF CONTRACT
                                                            AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                       11
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 21 of 132 Page ID #:21




   1           44.     On May 10, Mr. Haskell sent a letter to Plaintiff in an apparent attempt to respond to

   2 Plaintiffls May 2 email, but failed to address or rescind Defendants' improper notice to vacate. In
   3 fact, to Plaintiff's knowledge, Defendants never rescinded the notice. Instead, Mr. Haskell stated

   4 I that:

   5                 •"We have covered the replacement of the continuous flooring from the entry, living
   6                    room, den, master bedroom, and office. We will not be covering the cost for the

   7                    hallway, master closet, stairway, or upper level of the home."

   8                 •"We have received your request for an extension of your Additional Living
   9                    Expenses. As previously discussed, the policy covers the reasonable period of

  10                    restoration. The reasonable period of restoration was determined to be 2 to 3 months

  11                    in order to complete the mitigation and all necessary repairs. We have considered

  12                    and paid the Additional Living Expense coverage through May 31, 2019. We must

  13                    respectfully reject your request for an extension."

  14                 •"Additionally,, we have paid for the reasonable cost of repairs. We have an agreed
  15                    repair estimate with a Preferred Repair Network (PRN) contractor, Bartwood

  16                    Construction. ... Any additional repair costs beyond our agreed estimated amount

  17                    would be at your expense."

  18           45.     On May 13, 2019, Plaintiff received an estimate from Avanca Woodworks to

  19 perform repairs, and forwarded the estimate to Defendants the following day. That estimate totaled

  20 $147,547.50, including replacement of the Non-Covered Areas. Without the Non-Covered Areas,

  21 the estimate totaled $115,657.70.

  22           46.     On May 14, 2019, along with the estimate from Avanca Woodworks, in response to

  23 Defendants' April 25 request, Plaintiff also provided to Defendants a letter from Avanca

  24 Woodworks detailing the reasons why the areas of flooring that Defendants had refused to cover

  25 must be replaced.
  26           47.     On or about May 14, 2019, Plaintiff finally received a check from Defendants in the

  27 amount of $76,370.24, based on the estimate provided by Defendants' preferred contractor. This

  28
                                                                    COMPLAINT FOR BREACH OF CONTRACT
                                                              AND TORTIOUS BREACH OF IlVIPLIED COVENANT
                                                         12
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 22 of 132 Page ID #:22




   li I payment did not include any allowance for the Non-Covered Areas, or any of the additional repair
   2I costs estimated by Plaintiffs chosdn contractor.

   3'         48.    On May 23, 2019, Mr. Haskell emailed Plaintiff as follows: "As you know, this
   4 estimate [from Avanca Woodworks] is significantly higher than our repair estimate and the prior

   5 I estimate you submitted. I'm going to reiterate what has previously been stated, as we had an agreed

   6' I repair price with 'Bartwood, a PRN contractor, we will not be considering any additional payments

   7 I for the repairs. If you choose to hire a contractor who's costs come in higher than our estimate, you
   8' would be responsible for the difference in cost. Additionally, we are not extending your Additional

   9 Living Expenses. You have been given adequate time to complete the repairs. The delays caused

  10 by your failure to complete the repairs, are not something Nationwide is responsible in covering the
  11' costs for. I have advised CRS Temporary Housing of this as well."

  12          49.    Despite having sought and received from Plaintiff s chosen contractor both a more

  13' I detailed estimate of repairs and an explanation as to why the expenses to replace the Non-Covered
  14' Areas were appropriate and justified, Defendants never responded substantively to the

  15 documentation supplied to them to explain why they believed any of these additional costs were
  16, unjustified, or even attempted to discuss any of these issues with the contractor.

  17'         50.    Moreover, Defendants made claims they knew to be contrary to law, apparently in

  18 I the hope Plaintiff would simply capitulate. For example, Defendants' claim that Plaintiff should be

  19' I responsible for costs estimated by Plaintiff's chosen contractor which were above the costs
  20 estimated by Defendants' "Preferred Repair Network" contractor is plainly contrary to applicable

  21 insurance regulations, which provide that "the insurer shall ... pay the difference between its written

  22 estimate and a higher estimate obtained by the claimant" or "reasonably adjust any written estimates

  23 prepared by the repair individual or entity of.the insured's choice and provide a copy of the adjusted
  24 estimate to the claimant." California lnsurance Regulation § 2695.9(d).

  25          51.    Likewise, given Plaintiff received partial payment from Defendants only in mid-
  26 May, and given the ongoing discussions between the parties about the scope of coverage,

  27 Defendants' position that Plaintiff was "given adequate time to complete the repairs" is non-sensical
  28 and unreasonable on its face.
                                                                    COMPLAINT FOR BREACH OF CONTRACT
                                                              AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                         13
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 23 of 132 Page ID #:23




   1              52.   Despite Defendants' completely unreasonable positions, Plaintiff began making the
   2   arrangements with his chosen contractor to begin work shortly after receiving Defendants' partial
   3   payment, even though Plaintiff would still need to come significantly out-of-pocket to complete the
   4   I required repairs.
   5              53.   On May 28, 2019, in a final effort resolve the dispute between the parties, Plaintiff
   6   sent a detailed letter to Defendants, discussing the aforementioned issues and describing how
   7   Defendants' positions were unreasonable and contrary to law.
   8              54. ' On June 6, 2019, Ms. Patrick responded as follows: "Thank you for your recent
   9    correspondence requesting re-review of both the flooring and your additional living expense
  10 coverages. We have completed a thorough review of all information available. Our position
  11 remains that we are unable to alter our scope for the flooring. We are unable to assist you further
  12 in this matter. We will agree to extetid the housing until June 30, 2019, to assist you with the repairs
  13 to your dwelling as it was confirmed the payment issued March 29, 2019 had not been received."
  14              55.   Although Defendants agreed to pay for Plaintiff's rental home through June 30, given
  15 their multiple delays and tardy partial repair payment, Plaintiff incurred an additional $38,411 in
  16 rent through August 24, 2019, before he and his family were able to move back into their home, as
  17 well as associated moving and other expenses. These out-of-pocket expenses are in addition to the
  18 $71,177 cost of repairs which Defendants have refused to cover (i.e., the difference between the
  19 estimate provided by Defendatlts' contractor, and the estimate provided by Plaintiff's contractor
  20 which included repair of the Non-Covered Areas).
  21              56.   Defendants have unreasonably refused to honor their coverage obligations. They
  22 omitted necessary repair items from the scope of work, underpriced the repair cost for many items,
  23 refused to use like kind and quality building techniques and materials for the repair as called for by
  24 the Policy, and refused to honor additional living expenses for the time required to complete the
  25 I repairs.
  26                                      FIRST CAUSE OF ACTION
  27                                           (Breach of Contract)
  28              57.   Plaintiff incorporates herein each preceding paragraph of this Complaint.
                                                                   COMPLAINT FOR BREACH OF CONTRACT
                                                             AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                        14
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 24 of 132 Page ID #:24




   1          58.     As set forth herein, at all times relevant Defendants insured Plaintiff's residence for
   2 I damage to the dwelling, personal property loss, and loss of use / additional living expense.

   3          59.     On January 2, 2019, Plaintiff suffered a covered loss when there was an accidental
   4   occurrence in his family's residence, a burst pipe which caused extensive damage both to the
   5   structure and its contents. No exclusions in the Policy apply that would preclude Defendants'
   6 I indemnity obligations for this insurance claim.

   7          60.     Plaintiff made a prompt and timely claim to his insurance company for the damage
   8 I resulting from the occurrence.

   9          61. - On information and belief, Plaintiff has paid all premiums and complied with any
  10 I and all conditions precedent to coverage under the Policy, or alternatively, such condition precedents

  11 I have been waived or are excused by virtue of Defendants' breaches.

  12          62.     Defendants breached the Policy by failing to conduct a prompt, full and complete
  13 I investigation of its Insured's loss; and refusing to indemnify Plaintiff with respect to the insurance

  14 I claim including, but not limited to, for the costs to properly repair the home to its pre-loss condition,

  15 and to cover the additional living expenses incurred for the time period required to make the required
                                     ,
  16 repairs.

  17          63.     As a direct, proximate and legal result of Defendants' breaches of the Policy, Plaintiff
  18 has incurred damages in an amount according to proof at trial but in excess of $109,588.

  19                                    SECOND CAUSE OF ACTION
  20             (Tortious Breach of the Implied Covenant of Good Faith and Fair Dealing)
  21          64. ' Plaintiff incorporates herein each preceding paragraph of this Complaint.
  22          65.     By virtue of the issuance of the Policy to Plaintiff, and accepting the premium,
  23 Defendants were~bound at all times by an obligation of good faith and fair dealing which required
 24 them, inter alia, not to do anything to injure, frustrate or interfere with Plaintiff's rights to receive
  25 I the benefits of the insurance policy; treat Plaintiff with equal consideration, fairness and honesty; to
  26 I institute a thorough and fair investigation of the facts to determine the full extent of the covered

  27 losses; to conduct a fair and unbiased evaluation of the claim; comply with California common law
  28 for insurance, claims; comply with statutory laws and regulatory laws concerning the handling of
                                                                    COMPLAINT FOR BREACH OF CONTRACT
                                                              AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                         15
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 25 of 132 Page ID #:25




   1 insurance claims, including compliance with California lnsurance Code § 790.03(h) and

   2 California's Fair Claims Settling Practices Regulations; refrain from making unreasonably low
   3 settlement offers; pay fair and reasonable amounts to repair the home with like kind and like quality

   4 materials and craftsmanship to its pre-loss condition; to pay for property damage caused by the

   5 subject losses; and to pay reasonabl'e loss of use / additional living expense incurred as a result of

   6 the subject covered insurance losses.

   7         66.     Defendants breached the duty of good faith and fair dealing they owed to Plaintiff

   8 by failing to pay all legitimate costs without any reasonable basis.

   9         67.     In this case, Defendants unreasonably and maliciously breached their duties under
  10 the implied covenant of good faith and fair dealing in the following respects:

  11                 (a)    Unreasonably and maliciously failed to attempt in good faith to reach a
  12                        prompt; fair, equitable settlement of the Plaintiff's claim;

  13                 (b)    Unreasonably and maliciously attempted to pay an unreasonably low amount
  14                        for the Plaintiff's claim;
  15                 (c)    Unreasonabl.y and maliciously forced the Plaintiff to file a lawsuit to recover
  16                        policy benefits;

  17I                (d)    Unreasonably and maliciously failed to have reasonable standards for
  18                        processing Plaintiff s claim, and completely failed to properly manage the

  19                        claim and repair process;
  20                 (e)    Unreasonably and maliciously failed to conduct a fair and unbiased

  21                        evaluation of Plaintiff's claim;

  22                 (fl    Unreasonably and maliciously failed to conduct a thorough and fair
  23                        investigation of the facts concerning the extent of the loss;
  24                 (g)    Unreasonably and maliciously delayed payment of covered losses;
  25                 (h)    Unreasonably and maliciously denied payment of covered losses;
  26                 (i)    Unreasonably failed to process Plaintiff's claim in a fair and reasonable
  27                        manner;

  28
                                                                    COMPLAINT FOR BREACH OF CONTRACT
                                                              AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                         16
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 26 of 132 Page ID #:26




   1                 (j)     Unreasonably and maliciously presented Plaintiff with repair estimates and
   2                         amounts that failed to restore the damaged property to its pre-loss condition;
   3                 (k)     Unreasonably and maliciously failed to submit repair cost estimates
   4                         representative of costs utilized in local market area despite knowing that the
   5                         residence was a high-end construction home in a high-end market, thus
   6                         substantially underestimating the actual cost to repair the house to pre-loss
   7                         condition; and
   8                 (1)     Allowing incompetent claims handling agents unfamiliar with California law
   9                         or standards of care for adjusters to dictate the claims handling process.
  10          68.    Defendants' conduct as described above was intentional, willful and in reckless and
  11 conscious disregard of Plaintiff s protected rights and interests.
  12          69.    As a direct and legal result of Defendants' breach of the implied covenant of good
  13 faith and fair dealing as alleged herein, Plaintiff suffered damages as follows:
  14                 (a)     General damages according to proof for emotional distress, including
  15                        sleeplessness, worry and anxiety due to the manner in which Defendants
  16                        handled the claims for benefits contractually and legally due under the Policy;
  17                 (b)    Special damages according to proof for litigation costs and attorneys' fees
  18                        incurred as a result of having been forced by Defendants to file this lawsuit
  19                        to obtain policy benefits and for other financial losses according to proof; and
 20                  (c)    Punitive', damages for Defendants' malicious, fraudulent and oppressive
 21                         failure to deal fairly with the Insured to settle the subject claim, and for
 22                         maliciously, fraudulently and oppressively failing to comply with the
 23                         provisions of the California lnsurance Code and California Fair Plan
 24                         Settlement.Practices.
 25                                       ,PRAYER FOR RELIEF
 26           WHEREFORE, Plaintiff prays for judgment as follows:
 27
 28 II
                                                                  CONIl'LAINT FOR BREACH OF CONTRACT
                                                            AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                       17
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 27 of 132 Page ID #:27



                      I



   1                                   FIRST CAUSE OF ACTION

   2                                       (Breach Of Contract)

   3        (1)     Determination and award of compensatory damages according to proof;

   4        (2)     Determination and award of interest at the legal rate;

   5        (3)     Costs of suit and attorneys' fees incurred herein; and

   6        (4)     For such other further relief as this Court deems just and proper.

   7                                 SECOND CAUSE OF ACTION

   8              (Tortious Breach Of Implied Covenant of Good Faith and Fair Dealing)

   9        (1)     Determination and award of compensatory damages according to proof;

  10        (2)     Determination and award of exemplary and punitive damages according to proof;

  11        (3)     Determination and award of attorneys' fees pursuant to Brandt v. Superior Court, 37

  12                Cal.3d 813 (1985);

  13        (4)     Determination and award of interest at the legal rate;

  14        (5)     Costs of suit and attorneys' fees incurred herein;

  15        (6)     For such other further relief as this Court deems just and proper.

  16

  17 Dated: June 30, 2020

  18

  19                                              By:

  20
                                                           Yury Kapgan
  21

  22

  23
  24
  25

  26
  27
  28
                                                                COMPLAINT FOR BREACH OF CONTRACT
                                                          AND TORTIOUS BREACH OF IlVIPLIED COVENANT
                                                     18
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 28 of 132 Page ID #:28




   1                                  DEMAND FOR JURY TRIAL

   2        Plaintiff hereby demands a trial by jury.

   3 Dated: June 30, 2020

   4

   5                                              By:

   6
                                                              Yury Kapgan
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                   COIVIPLAINT FOR BREACH OF CONTRACT
                                                             AND TORTIOUS BREACH OF IMPLIED COVENANT
                                                        19
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 29 of 132 Page ID #:29




                      EXHIBIT A
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 30 of 132 Page ID #:30




             Personal Homeowners Renewal Policy


             Prepared For: Yury Kapgan
             Date: 09/07/2018



             Agency Name: S.usman Insurance Agency
             Agency Phone Number: (310) 820-5200




                                                                                          Nationveride°
                                                                                     ~     is on your side
                                                                                     -s
                        00000233-002-015-MGWNWP09090818405553-FLAT01-00-0-00000195
              Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 31 of 132 Page ID #:31




                            09/07/2018


                           Dear Yury Kapgan,

                           Thank you for your continued confidence in Nationwide®Private Client and Susman
                           Insurance Agency to service your insurance needs.

                            We are pleased to present you with your personalized renewal policy. We designed this
                            policy to protect your assets and provide you peace of mind. With Nationwide Private
                            Client, you also benefit from the stability of Nationwide, a Fortune 100 company with
                            superior credit ratings.

                            When you,acquire new possessions or your assets change, please advise your
                            insurance agent so we can ensure your exposures are properly protected.
                            In the event of a loss, we deliver on our promise with claims service that's available 24/7,
                            365 days a year at 1-855-473-6410 or via email at PrivateClientCcD,nationwide.com.


                            If you have any questions about your policy or if you would like to know if you qualify for
                            any additional credits or discounts, please contact your agent.

                            For online or mobile access to pay your bills or view your coverage, account information or proof of insu



                            We appreciate the opportunity to be, your carrier of choice and will continue to work hard
                            to protect what is important to you,

                           Regards,




                            Paul VanDenBosch
                            President, Nationwide Private Client




nationwide.com/privateclient


Insurance overs9evr a for informaUonal purposes onlyand does not replace or modify lhe dcfinitions and informetion contained inindividual insurance
                                                                                                                                                               N at i o nwi d   e
policies or deckra0on pages, vihich are tantralling. Terms and avaVabifity vary by state and exclusions apply. Prodacts undenvritten by flationyiide Mulual
Insurance Company and Affiliates incloding Creslbrook Iruurance (ompany,Calumbus, OH. Nationvride Private ClieNt, tiationyrida, lhe Nationwide N and Eagle,
andflatiomvideisooyoursideareservi(emarksofNaliansvideMataallnsuranceCompany.0             , 201BNalionvride. PVO•0113A03(2118)

                                                                                          00000233-002-015-M G W N W P 0909 0818405553-F LAT01-00-0-00000195
        Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 32 of 132 Page ID #:32




                                                                                        Your Renewal Policy Declaration
                                                                                        Personal Home Policy
                                                                                        Policy Number. H000038782-04
                                                                                        Policy Period: 10/22/2018 to 10/22/2019
                                                                                        Date Prepared: 09/07/2018

       Policyholder (Named Insured)                                                            Agency Name / Agency Code
       Yury Kapgan                                                                             Susman Insurance Agency / CA009101
       143 Foxtail Dr                                                                          11611 San Vicente Blvd Ste 515
       Santa Monica, CA 90402-2047                                                             Los Angeles, CA 90049-6505
                                                                                               Phone: (310) 820-5200



       Mortgagee
       CitiMortgage, Inc. ISAOA
       PO BOX 7706
       Springfield, OH 45501-7706
       Number:001124182314




       General Poiicy Inforination

       Issued: 09/0712018
       These Declarrations are a part of the poiicy named above and identitied by the poiicy number above. They
       supersede any Declarations issued eariier. Your Policy will provide the insurance described in this poiicy in retum
       for the premium and compiiance with all applicabie poiicy provisions. See poiicy for details regarding the other
       coverages and addition'aI coverage options.

       Policy Period From 10/22/2018 To 10/22/2019 but oniy if the required premium for this period has been paid
       and oniy for annual renewal, periods if premiums are paid as required. Each period begins and ends at 12:01
       A.M. standard time at the Residence Premises.

       Residence Premises:
       143 Foxtail Dr
       Santa Monica, CA 90402-2047



       How You saved on this Policy with Nationwide Private Client
       Protective Devices Discount
       Multiple Policy Discount
  ..


. r.


       Undentrritten by Crestbrook Insurance Company

       P1501 (01-13)
       Page 1
                                                                                                               ~::_IVationwide®
                                            Insured Copy
                                                  00000233-003-01.aMGWNWP09090818405553-FLAT01-00-0-00000195
                                                                  r
   Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 33 of 132 Page ID #:33

_ Private Client
                                                                                   Your Renewal Policy Declaration
                                                                                   Personal Home Policy
                                                                                   Policy Number: H000038782-04
                                                                                   Policy Period: 10/22/2018 to 10/22/2019




  Changes Made to Your Policy
           Building Limit Changed From $1,600,634 to $1,653,455
           Contents Limit Changed From $1,120,444 to $1,157,500


  Section I                                          Limits Of Liability                                         Decluctible: $2,500 AII Peril
  Property Coverages

  Coverage. A - Dwelling                                    $1,653,455
  Coverage B - Other Structures                               $330,700
  Coverage C - Personal Properry                            $1,157,500
  Coverage D- Loss of Use                        Actual, Loss Sustained


  Section II
                                                                                         Limits Of Liability
  Liability Coverages

  Coverage E - Personal Liability                                                                      $500,000
  Coverage F- Medical Payments to Others                                                                $25,000



  Other Coverages /'Options ! Endorsements Applicable
                                                                                      Coverage Limits                                       Premium

  Crestbrook Protection                                                                                                                         $421.91
  Biological Deterioration Clean Up                                                                $10,000                                     Included
  Credit Card, EFT Card, Access Device, Forgery Coverage                                           $10,000                                     Included
  Equipment Breakdown Enhancement                                                                $100,000                                            $0.00
  Extended Dwelling Replacement Cost                                                                                                           Included
  Fire Department Service.Charge                                                                     $1,000                                    Included
  Loss Assessment - Sec 1                                                                          $50,000                                     Included
  Ordinance or Law                                                                                                                             Included
  Additional Residence Liability - Rented to Othcrs                                  See Endorsement                                              $49.00
  Identity Theft or ldentity Fraud Expenses                                                        $25,000                                     Included




  Underwritten by Crestbrook Insurafte Company

  P1501 (01-13)
  Page 2                                                                                                   :;~.... ......-..~-.....: ...; ••...:..-.. -.
                                                                                                                    ationwide°
                                      Insured Copy
                                            00000233-003-015-MG W NWP09090818405553-FLATO7-00-0-00000195
     Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 34 of 132 Page ID #:34




                                                                                      Your Renewal Policy Declaration
                                                                                      Personal Home Policy
                                                                                      Policy Number. H000038782-04
                                                                                      Policy Period: 10/22/2018 to 10/22/2019



    Loss Assessment - Sec I I                                                                         $50,000           Included
    Workers Compensation for pomestic Employees -< 10 hrs/wk                                                            Inciuded



    Premium Summary
    Policy Premium                                                                                                     $5,302.82

    Other Coverages / Options / Endorsements Premium                                                                     $470.91

                                                                                    Total Policy Premium:              $5,773.73




    FORMS AND ENDORSEMENTS MADE PART OF POLICY
    G8000 01/13 Privacy statement - Crestbrook
    G8005H 09/16 Fair Credit Reporting Act Notice
    G8016CA 02/14 Califomia Residential Property Bill of Rights
    G8017CA 02/14 Califomia Residential Property Insurance Disclosure
    G8018CA 01/17 Important Insurance Information - Consumer Complaints and Information
    P1405 01/13 Homeowner Policy
    P8042CA 02/14 Crestbrook Protection
    P8010 01/13 Identity Theft or ldentity Fraud Expenses Coverage
    P8013CA 05/14 California Amendatory Endorsement
    P8041 01/13 Equipment Breakdown Enhancement Endorsement
    P8018 01/13 Additional Residence Rented to Others
    P8001 01/09 Lender's Loss Payable Endorsement
    P8050 02/14 Workers' Compensation Coverage - Residence Employees
    IN2710 01/16 Important Insurance Information - Third Party Designation




I
    Underwritten by Crestbrook Insurance Company

    P1501 (01-13)                                                                                               ,
    Page 3
                                                                                                             Natiotiitiide®
                                        Insured Copy
                                              00000233-004-015-MOW N WP08080818405553-FLAT01-00-0-OOo0o195
   Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 35 of 132 Page ID #:35

- Private Client

                                                                                 Your Renewal Policy Declaration
                                                                                 Personal Home Policy
                                                                                 Poiicy Number: H000038782-04
                                                                                 Policy Period: 10/22/2018 to 10/22/2019




  Issued By: Nationwide Private Client
              Home Office: One Nationwide ,Plaza - Columbus, Ohio 43215
              Administrative Office: 8877 North Gainey Center Drive - Scottsdale, Arizona 85258
              A stock company wholly owned by Nationwide Mutual Insurance Company



  How to Contact Us
  Your Agent
  24-Hours claims Reporting 855-473-6410




  Undervvritten by Crestbrook Insurance Company
                                                                                          ..........   ................................................ .....
  P1501 (01-13)                                                                         ~• ~..               ......... ........ ........ ... .... ..........
                                                                                                                                                            ®
  Page 4
                                                                                                             ::111atiorivvlide ~
                                       Insured CopY
                                             Ooo00Z93-0o4-016-MGWNWPo8080a184o5553-FU1T01-w0-OOQ00995
           Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 36 of 132 Page ID #:36



                                                        PRIVACY STATEMENT

              Thank you for choosing Crestbrook
              Our privacy statement explains how we collect, use, share, and protect your personal information. So just
              how do we protect your privacy? In a nutshell, we respect your right to privacy and promise to treat your
              personal infonnation responsibly. It's as simple as that. Here's how.
              Confidentiality and security
              We follow all data security laws. We protect your information by using physical, technical, and procedural
              safeguards. We limit access to your information to those who need it to do their jobs. Our business part-
              ners are legally bound to use your information for permissible purposes.
              Collecting and using your personal information
              We collect information about you when you ask about or buy one of our products or services. The infor-
              mation comes from your application, business transactEons with us, consumer reports, and publicly avail-
              abie sources. Please know that we oniy ,use that information to sell, service, or market products to you.
              We may collect the following types of information:
                     •   Name, address, and Social Security number
                     •   Assets and income
                     •   Property address and value
                     •   Account and poiicy information
                     •   Credit reports and other consumer report information
                     •   Family member and beneficiary information
                     •   Public information
              Sharing your information for business purposes
              We share your information with other Nationwide companies and business partners. When you buy a
              product, we may share your personal information for everyday business purposes. Some examples in-
              ciude maiiing your statements or processing transactions that you request. You cannot opt out of these.
              We aiso share your information with your agent or producer. They use your personal information to man-
              age your poiicy or account. We may also share your personal information as federal and state law
              requires.
              Sharing your information for marketing purposes
              We don't sell your information to anyone—period. We may share your personal information with Nation-
              wide companies or business partners to market products to you. We have joint marketing agreements with
              our business partners. This means that we have partnered with them to offer you a product that might
              interest you. They may use your personal information to market their products. If you would like to leam
              more about opting out, please read the next section.
              Opting Out
~            You can ask us not to share your personal information with the Nationwide family of companies listed be-
r,           low or our business partners to market products to you. Just remember, Nationwide offers many different
             types of products and services. )f you inrouid like to leam about these products from one of our com-
             panies, you may not want to opt out. You can opt out of sharing with other Nationwide affiiiates and shar-
             ing with third parties.



     GB000 (01-13)                                                  Page 1 of 2
                                                 00000233-005-015-MG WMNP09080818q05553-FLAT0I.OU-0-00000195
     Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 37 of 132 Page ID #:37




        To opt out of sharing for.marketing purposes, please call us toll free at 1-866-280-1809. You may opt out
        at any time and your request will take effect in thirty (30) days. An opt out request from one joint customer
        will apply to all joint customers on the policy or account. If you have already opted out, you don't need to
        opt out again because your request will never expire.
        We will not share the personal information of Vermont customers with the Nationwide family of companies
        or third parties for marketing purposes without your consent.
        lJsing your medical Information
        We sometimes collect medical information. We may use this medical information for a product or service
        you're interested in; to pay a clairn, or to provide a service. We may share this medical information for
        these business purposes if required or permitted by law. But we uvon't use it for marketing purposes un-
        less you give us permission.
        Accessing your information
        You can always ask us for a copy of your personal information. Please send your privacy inquiry to   the
        address below and have your signature notarized. This is for your protection so we may prove your
        identity. We don't charge a fee for giving you a copy of your information now, but we may charge a small
        fee in the future. ,
        You can change your personal information at MyNationwide.com or by calling your agent. But we can't
        update information that other companies, like credit agencies, provide to us. So you'II need to contact
        these other companies to change and correct your information.
        oCr~f'J yfll9r piiVauy i-tiquiries to tne address ueioifli. Piease Inciijde your nafTie, address, and poiicy nllRlber.
        If you know it, include your agent's name and number.
        Nationwide Insurance
        Attn: Customer Relafions—Privacy
        One Nationwide Plaza, 3-04-101
        Columbus, OH 43215
        A parting word...
        These are our privacy practices. They apply to all current, joint, and former clients of Nationwide Mutual
        Insurance Company, Nationwide Agents, and the affiliates and subsidiaries that offer auto, home, prop-
        erty, life insurance, banking services, and investments. This includes the following companies:
        Nationwide Mutual Insurance Company
        Nationwide Mutual Fire Insurance Company
        Nationwide Property and Casualty Insurance Company Nationwide General Insurance Company
        Nationwide Insurance Company of America Nationwide Affinity Insurance Company of America
        Nationwide Agribusiness Insurance Company Nationwide Sales Solutions, Inc.
         Nationwide lnsurarice Company of Florida
         Nationwide Lloyds
         Natfonwide Assurance Company Nationwide Securities, LLC Nationwide Life Insurance Company
        Nationwide Bank
        Nationwide Advantage {Vlortgage Company
        Titan Holdings; lnc.
        Colonial County Mutual Insurance Company
        Insurance Intermediaries, Inc. Crestbrook Insurance Company




G8000 (01-13)                                                  Page 2 of 2
                                            00000233-005-015-MGWMNP090BOB18405553-FLAT01-00-0-00000195
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 38 of 132 Page ID #:38


      CRESTBROOK INSURANCE COMPANY


                CALIFORNIA RESIDENTIAL PROPERTY INSURANCE BILL OF RIGHTS
      The largest singie investment most consumers make is their home and reiated property. In order to best protect
      these assets, it is wise fbr consumers to understand the homeowner's insurance market. Consumers should
      consider the following:
      Read your poiicy carefully and understand the coverage and limits provided. Homeowner's insurance policies
      oontain sublimits for various coverages such as.personal property, debris removal, additional living expense, de-
      tached fences, garages, etc.
      Keep accurate records of renovations and improvements to the structure of your home, as it couid affect your
      need to increase your coverage.
      Maintaining a list of all personal property, pictures and video equipment may heip in the case of a loss. The list
      should be stored away from your home.
      Comparison shop for insurance, as not all poiicies are the same and coverage and prices vary.
      Take time to determine the cost to rebuild or replace your property in today's market. You can seek an inde-
      pendent evaluation of this cost.
      An agent or insurance company may help you establish policy limits that are adequate to rebuiid your home.
      Once the policy is in force, contact your agent or insurance company immediately if you beiieve your poiicy limits
      may be inadequate.
      A consumer is entitled to receive information regarding homeowner's insurance. The following is a limited over-
      view of information that your insurance company can provide:

          • The California Residential Property Insurance Disciosure.
          • An expianation of how your poiicy limits were estabiished.
          • The insurance company's customer service telephone number for underwriting, rating and ciaims inquir-
            ies.
          • A written expianation for any cancellation' or nonrenewal of your policy.
          • A copy of the insurance policy.
          • In the event of a ciaim, an itemized, written scope of loss report prepared by the insurer or its adjuster
            within a reasonable time period.
          • In the event of a ciaim, notification of,a consumer's rights with respect to the appraisal process for resolv-
            ing ciaims disputes.
          • In the event of a claim, a copy of the Unfair Practices Act and, if requested, a copy of the Fair Claims
            Practices Regulations:
          • An offer of coverage and premium quote for earthquake coverage, if eiigibie.


      A consumer is also entitled to select a licensed contractor or vendor to repair, replace or rebuiid damaged prop-
      erty covered by the policy.

00-   The information provided herein is not all inciusive and does not negate or preempt existing Califomia law. If you
      have any concems or questions, contact your agent, broker, insurance company or the Califomia Department of
      Insurance consumer information line at 1-80,0-927-HELP (4357) or at www.insurance.ca.00v for free insurance
WE    assistance.                                  1,




      G8016CA (02-14)                                                                                               Page 1 of 1

                                           00000238-009-01CrMGWNW P09090918&405S53-FLAT01-00-0-00000195
         Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 39 of 132 Page ID #:39


    CRESTBROOK INSURANCE COMPANY

                                      NOTICE TO CONSUMERS-CALIFORNIA
                                      RESIDENTIAL INSURANCE DISCLOSURE

            This disclosure is required by Section 10102 of the California lnsurance Code. This form provides general
            information related' to residential property insurance and is not part of your residential property insurance
            policy. Only the specific provisions of your policy will determine whether a particular loss is covered and
            the amount payable. The information provided does not preempt existing Califomia law.
                                PRIMARY FORMS OF RESIDENTIAL DWELLING COVERAGE

             You have purchased the coverage(s) checked below. NOTE: Actual Cash Value Coverage is
             the most limi'ted level of coverage listed. Guaranteed Replacement Cost is the broadest level of
             coverage.

            ❑ ACTUAL CASH VALUE COVERAGE pays the costs to repair the damaged dwelling minus a de-
              duction for physical depreciation. lf the dwelling is completely destroyed, this coverage pays the fair
              market value of the dwelling at time of loss. In either case, coverage only pays for costs up to the
              limits specified in your policy.
            ❑ REPLACEMENT COST COVERAGE is intended to provide for the cost to repair or replace the
              damaged or destroyed dwelling, without a deduction for physical depreciation. Many policies pay only
              the dwelling's actual cash value until the insured has actually begun or completed repairs or. recon-
              struction on the dwelling. Coverage only pays for replacement costs up to the limits specified in your
              poficy.
            L~ EXTENDED REPLACEMENT COST COVERAGE is intended to provide for the cost to repair or re-
               place the damaged or destroyed dwelling without a deduction for physical depreciation. Many policies
               pay only the dwelling's actual cash value until the insured has actually begun or completed repairs or
               reconstruction on the dwelling. Extended Replacement Cost provides additional coverage above the
               dwelling limits up to a stated percentage or specific dollar amount. See your policy for the additional
               coverage that applies.
            ❑ GUARANTEED REPLACEMENT COST COVERAGE covers the .full cost to repair or replace the
              damaged or destroyed dwelling for a covered peril regardless of the dwelling limits shown on the pol-
              icy declarations page.
            ~®UILDING CODE UPGRADE COVERAGE, also called Ordinance and Law coverage, is an im-
              portant option that covers additional costs to repair or replace a dwelling to comply with the building
              codes and zoning laws in effect at the time of loss or rebuilding. These costs may otherwise be ex-
              cluded by your policy. Meeting current building code requirements can add significant costs to re-
              building your home. Refer to your policy or endorsement for the specific coverage provided and
              coverage limits that apply.
            READ YOUR POLICY AND POLICY DECLARATIONS PAGE CAREFULLY
            The policy declarations page shows the specific coverage limits you have purchased for your dwelling,
            personal property, separate structures such as detached garrages, and additional living expenses. The
            actual policy and endorsements provide the details on extensions of coverage, limitations of coverage,
            and coverage conditions and exclusions. The amount of any claim payment made to you will be reduced
~           by any applicable deductibles shown on your policy declarations page. It is important to take the time to
            consider whether the limits and limitations of your policy meet your needs. Contact your agent, broker, or
            insurance company if you have questions about what is covered or if you want to discuss your coverrage
            options.



    G8017CA (02-14)                                                                                               Page 1 of 3

                                             00090233-007-01 b-MG WNNfP09990818405553-FLA701-00-0.00000195
     Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 40 of 132 Page ID #:40

CRESTBROOK INSURANCE COMPANY

                  INFORMATION YOU SHOULD KNOW ABOUT RESIDENTIAL DWELLING INSURANCE
       AVOID BEING UNDERINSURED
        Insuring your home for less than its replacement cost may result in your having to pay thousands of dol-
        lars out of your own pocket to rebuild your home if it is completely destroyed. Contact your agent, broker,
        or insurance company immediately if you believe your poiicy limits may be inadequate.
        THE RESIDENTIAL DWELLING COVERAGE LIMIT
        The coverage limit on the dwelling structure should be high enough so you can rebuiid your home if it is
        completeiy destroyed. Please note:       ,
        •   The cost to rebuiid your home is almost always different from the market value.
        •   Dweiling coverage limits do not cover the value of your iand.
        •   The estimate to rebuild your home should be based on construction costs in your area and should be
            adjusted to account for the features of your home. These features include but are not limited to the
            square footage, type of foundation, number of stories, and the quality of the materials used for items
            such as flooring, countertops, windows, `cabinetry, lightning and plumbing.
        •   The cost to rebuild your home should be adjusted each year to account for inflation.
        •   Coverage limits for contents, separate structures, additional living expenses and debris removal are
            usually based on a percentage of the limit for the dwelling. If your dwelling limit is too low, these cov-
            erage limits may aiso be too low.
                                                                                                                   "'
        You are encouraged to obtain a cun'ent estimate of Iffie i.ost to rebfjiid yoiir hiime from yoiAr insi3rancc
        agent, broker, or insurance company or an independent appraisal from a local contractor, architect, or re-
        al estate apprajser. If you do obtain an estimate of replacement value, and wish to change your policy lim-
        its, contact your insurance company. While not a guarantee, a current estimate can help protect you
        against being underinsured.
        DEMAND SURGE
        After a widespread disaster, the cost of construction can increase dramatically as a result of the unusually
        high demand for contractors, building supplies and construction labor. This effect is known as demand
        surge. Demand surge can increase the, cost of rebuilding your home. Consider increasing your coverage
        limits or purchasing Extended Replacerrient Cost coverage to prepare for this possibility.
        CHANGES TO PROPERTY
        Changes to your property may increase its replacement cost. These changes may include the building
        of additions, customizing your kitchen or bathrooms, or otherwise remodeling your home. Failure to ad-
        vise your insurance company of any s'ignificant changes to your property may result in your home being
        underinsured.
        EXCLUSIONS
        Not all causes of damage are covered by common homeowners or residential fire policies. You need to
        read your policy to see what causes of loss or perils are not covered. Coverage for landslide is typically
        exciuded. Some excluded perils such as earthquake or flood can be purchased as an endorsement to
        your policy or as a separate policy. Contact your agent, broker, or insurance company if you have a con-
        cern about any of the exciusions in your poiicy.




08017CA (02-14)                                                                                                Page 2 of 3

                                          00000233-007-016dNt3W N W PO80908184055S3-FLAT01-00-0-00000195
     Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 41 of 132 Page ID #:41


CRESTBROOK INSURANCE COMPANY

        CONTENTS (PERSONAL PROPERTlr) COVERAGE DISCLOSURE
        This disciosure form does not expiain the types of contents coverage provided by your poiicy for items
        such as your furniture or ciothing. Contents may be covered on either an actual cash vaiue or repiace-
        ment cost basis depending on the contract. Almost all poiicies inciude specific dollar limitations on certain
        property that is particuiarly vaivabie, sdph as jeweiry, art, or siiverware. Contact your agent, broker or in-
        surance company if,you have any questions about your contents coverage. You shouid create a list of all
        personal property in and around your home. Pictures and video recordings aiso heip you document your
        property. The list, photos, and video shouid be stored away from your home.
        CONSUMER ASSISTANCE
        If you have any concems or questions, contact your agent, broker, or insurance company. You are
        aiso encourages to contact the Califomia Department of Insurance consumer information line at
        (800) 927-HELP (4357) or atwww.insurance.ca.4ovfor free insurance assistance.




        Signature required oniy at inception of poiicy.
        Policy No.:                                                     Effective Date:
                                                                                             12:01 A.M. Standard Time


        Named Insured                                                    Insured's Name (printed)


        Insured's Signature'                                             Date




G8017CA (02-14)                                                                                                         Page 3 of 3

                                           00000233-008-015-MG W NWP08080818405553-FLAT01-00-0-00000185
         Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 42 of 132 Page ID #:42


    CRESTBROOK INSURANCE COMPANY                                                                                            PERSONAL HOME POLICY

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                           CRESTBROOK PROTECTION

            For an additional premium the following coverages apply.
            1. The following is added to the definition of Insured:
                Trusts or other entities owned by an Insttred with a financial interest in the Residence Premises are
                protected unde'r Coverage A—Dwelling and Coverage B—®ther Structures. Coverage also applies
                under Coverage E—Personal Liability for liability from the ownership, maintenance, or use of the
                Residence Premises. This provision does not increase the amount of insurance.
                This coverage does not apply to:
                a, an empioyee;
                b. a Residence Employee; or
                c. a temporary employee that substitutes for a permanent Residence Employee on leave or used to
                   meet seasonal or short term workload conditions.

            Section I—Property Coverages is amended as follows:
            2. Under Coverage C—Personal Property, Special Limits of Liabiiity, the following apply;
                a. Item 1. limit is increased to $25,000.
                 b.    IterTl   3. is C:IIr111ntlLCd ifl ILS efltirely.
                c. Item 4. Is eliminated in its entirety.
                 d. Item 5. limit is increased to $5,000.
                 e. Item 12, limit is increased to $100,000.
            3. Under Coverage D—Loss of Use, Additional Living Expense is replaced with the following:
                 Additional Living Expense. If a covered loss requires you to leave the Residence Premises, we will
                 pay the reasonable increase in living expenses you incur to maintain your normal standard of
                 living. We cover this increase for the reasonable amount of time required to restore your Dwelling or
                 other permanent structure to a habitable condition, or if you or members of your household perma-
                 nentiy relocate, the shortest amount of time required to settle elsewhere. However, if you are newly
                 constructing your Dwelling or other permanent structure or constructing additions, alterations, or
                 renovations to your Dwelling or other permanent structure at the time of a covered loss, we only
                 cover the increase in your normal living expenses incurred by you for the reasonable amount of time
                 required to restore the Dwelling or other permanent structure to the condition it was in prior to the
                 covered loss. This period of time is not limited by the expirafion of this policy.
            4. Additional Property Coverages is' amended as follows:
                 Paragraph 1.b. of ®ebris Removal is replaced with the following:
l
                       b. We will pay the reasonable expenses to remove debris of a covered loss from the property.
'                          We will also pay up to a total of $5,000 from the Residence Premises to remove trees from
'                          the Residence Premises if felled by the peril of windstorm, hail, weight of ice or snow or
                           sleet when there is no damage to covered property.



                                              Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                               Copyright, ISO Properties, Inc., 2010

    P8042 CA (02-14)                                                            Page 1 of 5
                                                           00000233-008-01 rMC3W NVHP08080818405583-FLAT01-00-0-00000195
     Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 43 of 132 Page ID #:43

            Paragraph 3. Trees, Shrubs, Plants and Lawns is repiaced with the following:
            3. Trees, Shrubs, Plants and Lawns. We will pay up to five percent (5%) of the coverrage limit for
               Coverage ADwelling but no more,than $10,000 for any one tree, shrub, or plant. Landscaping
               does not include forestry or brush.
                   We will only pay for losses caused by:
                   a. aircraft;
                   b. fire, lightningL or explosion;
                   c. riot or civil commotion;
                   d. a vehicle not owned or operated by someone who lives at the Residence Premises; or
                   e. theft, attempted theft, vandalism or malicious mischief.
                   This coverrage applies only if you restore the damaged landscaping within one hundred
                   eighty (180) days of the toss.
                   We do not cover property that is grown for Business purposes or property that is part of, or a
                   continuatior+ of, a forest including national forest or wildlife preserve.
                   This coverage is additional insurance.
            Paragrraph 13. Lock Replacement is replaced with the following:
           13. Lock Replacement. We will pay, the reasonable expense to replace or rekey the exterior door
               locks on your Residence Premises. This coverage applies only if the keys to your Residence
               Premises are stolen. You must notify us within seventy-two (72) hours of discovering the keys
               have been ,stolen. No deductible applies to this coverage.
             Parragraph 14. Ordinance or Law is amended as followis:
                   The following sentence is deleted:
                       This is addiNonal coverage.
                   The following sentence is deleted:
                       The most we will pay for this coverage is one hundred percent (100%) of the Coverage A—
                       Dwelling limit of liability shown on the Declarations.
                   The following sentence is added:
                       For losses as a result of wildfire or fire resulting from an earthquake, the most we will pay is
                       two hundred percent (200Q/o) of the Coverage A—Dwelling limit of liability shown in the
                       Declarations. No coverage applies if the' Difference in Conditions endorsement is shown on
                       the Declarations. Earthquake includes land shock waves or tremors before, during or after a
                       volcanic eruption. One or more earthquake shocks that occur within a seventy-two (72) hour
                       period constitute a single earthquake.
                   AII other provisions of the Ordinance or Law coverage section are unchanged and apply.
             Paragraph 15. Data Restoration is replaced with the following:
           15. Data Restoration. We will pay up to a total of $25,000 for expenses incurred by you to replace
               or recreatd your lost personal data stored on a personal computer or portable computing devices
               that you own or lease. Lost personal data must be the result of a covered loss.




                                    Includes copydghted matedal of ISO Propertles, Ina, with its permission.
                                                    Copyright, ISO Properties, Inc., 2010

P8042 CA (02-14)                                                  Page 2 of 5
                                               00006233A0M16-MGWNW P09080818405553-FLAT01-00-04X000195
              Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 44 of 132 Page ID #:44


                     Paragraph 19. Damaged Caused by Domestic Animals is replaced by the foilowing:
                   19. Damaged Caused by Domestic Animals. We cover direct physical loss to covered property
                        when such loss is caused by a dorriestic animal. The maximum we will pay for this coverage is
                        $25,000. ' '                ,
                5. The following are added to Additional Property Coverages:
                     Water Shut-Off Device Coverage. After your first covered water damage loss by this policy, we will
                     pay for reasonable ''costs you incur up to $5,000 for the installation of an approved water shut off
                     device. Thi's payment will not increase the amount of coverrage. This additional coverage only appiies if
                     the loss exceeds the location deductible.
                     Kidnap and Ransom Expense Coverage.
                     We will pay up to $25,000 to reimburse any of the following expenses reiated to a Kidnapping of an
                     Insured:
                           a. attomey fees to negotiate a, settiement;

                           b. lost income of the kidnapped Insured;
                           c. travel;
                           d. lodging costs; and
                           e. telephone costs.
                           No coverage applies to ransom payments caused by or in any way reiated to the kidnapping of
                           an Insured.                     I
                     Kidnapping is defined as the crime of unlawfully seizing and carr,ving away, a person hy force or
                     fraud, or seizing and detaining a person against his or her will with intent to carry away at a later time.
                     Pet llnjury Coverage. If your pet is injured as a result of a covered loss, we will pay up to $5,000 for
                     the medical expenses for the resuiting injuries. Coverage applies only to expenses for those injuries
                     resulting directiy from the covered cause of loss. This limit is the maximum we will pay for a covered
                     loss regardiess of the number of pets injured.
                     Disability. Alterations Coverage. If you or an Insured residing in your household is permanently
                     disabled by an accidental injury, we will pay to update the Residence Premises to meet minimum
                     standards for the disability. We will pay up to five percent (5%) of the Coverage A—Dwelling limit of
                     liability stated on the Declarations up to a maximum of $50,000.
                     Realty Tax Increased Assessment Coverage. We will pay up to $25,000 for any additional county
                     tax assessments if the assessment`is increased following a covered total loss and such Ioss was the
                     cause of the tax increase. This coverage oniy applies to the first assessment generated after your
                     home has been reconstructed.
                Section I—Property Conditions is amended as follows:
                6. Paragraphs 4.b. of Loss Settlement are deleted and replaced with the following:
                           b. Covered losses to your property under Coverage A—Dwelling and Coverage B—Other
                               Structures will be settled as follows:
MPM~                          We will pay the cost of repair or replacement, without deduction for depreciation and without
R
,.. ;                         regard to the limit of liability shown on the Declarations.




                                          Includes copyrighted materiat of ISO Properties, Inc., with its permission.
                                                           Copyright, ISO Properties, Inc., 2010

        P8042 CA (02-14)                                                  Page 3 of 5
                                                     00000233-0106015-MGWN WP09080818405553-FLAT0I-0OA-00000195
     Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 45 of 132 Page ID #:45

                      However, in,the event of a covered loss to the Dwelling that occurs during construction of
                      additions or renovations we will pay no more than Actual Cash Value:
                      (1) if the construction or renovation increases the replacement cost of the Dwelling or Other
                          Structure more than five percent (5%) or $500,000, whichever is less; or
                      (2) at the time of Ioss you have not occupied the Dwelling for more than thirty (30) consecu-
                          tive days due to construction or renovation;
                      This limita6on does not apply if, prior to a loss, you have notified us of such construction or
                      renovation and we have prpvided you with our written consent.
                      For losses as a result of wildfire or fire resulting from an earthquake, the most we will pay is
                      two hundred percent (200%) of the Coverage A—Dwelling limit of liability shown in the
                      Declarations. No coverage applies if the DifPerence in Conditions endorsement is shown on
                      the Declarations. Earthquake includes land shock waves or tremors before, during or after a
                      volcanic eruption. One or more, earthquake shocks that occur within a seventy-two (72) hour
                      period constitute a single earthquake.
                      You agree to:
                      (1) Insure your Dwelling and Other Structures to at least one hundred percent (100%) of its
                          replacement cost as determined by our replacement cost estimation or an inspection per-
                          formed by a recognized appraisal agency authorized by us;
                      (2) Repair or replace the Dwelling and Other Structures with materials of like kind and quality
                          on the Residence Premises; or, for no greater cost, buy or build a Dwelling at another
                          location. If you choose not to repair or replace, we will only pay you the cost to repair or
                          rebuild the damaged Dwelling at the same premises prior to the loss, or the applicable
                          limits of insurance shown oF tVie Deciara`u'ons, whic hever is less.
                      (3) Promptly notify us of a renovation that increases the replacement cost of the Dwelling or
                          Other Structure rnore than five percent (5%) or $500,000, whichever is less;
                      (4) iVotify us prior to the start of a renovation which will cause your Dwelling to be:
                                vacant; or
                          ii.       not occupied by you for more than thirty (30) consecutive days;
                      (5) Accept annual adjustments due to Inflation Protection Coverage; and
                      (6) Pay any additional premium.
                      If a change in the amount of coverage for your Dwelling is made, the limit applying to Cover-
                      age C—Personal Property will be adjusted proportionately.
        7. Paragraph 4.c. of Loss Settlement is deleted in its entirety.
        B. Paragraph 2. Deductible of Section I—Property Conditions is replaced with the following:
            2. Deductible. The deductible amount shown on the Declarations or endorsements attached to this
               policy, applicable to a covered loss, is the amount of loss paid by the Insured. DifPerent deduct
               ible amounts may apply to different causes of loss. Deductibles may be stated as a specific dollar
               amount or as a percentage of the limit of liability for the covered property. We pay for covered
               loss above the applicable deductible amount.
                   The deductible will not appiy to'a covered loss of more than $50,000. This waiver of deductible
                   does not apply to:



                                       Includes copyrighted material of ISO Properties, Inc., with its permission.
                                I                       Copyright, ISO Propertles, Inc., 2010

P8042 CA (02-14)                                                        Page 4 of 5
                                                   000DO233-010-01 SMOWN WP0909081840555.9-FLAT01-00-0-00000195
             Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 46 of 132 Page ID #:46


                          a. special deductibies for wind, hurricane, hail, or earth movement inciuding earthquake; or
                          b. separate coverage dedudtibies contained within poiicy provisions or shown on the
                             Declarations.
               9. Coverage F—Medicail Payments to Others
                    When Section II—Personal Liability is purchased for this poiicy from us, the limit of liability is in-
                    creased to $25,000.
              10. The following is added to General Policy Conditions:
                    Family Safety
                    We will pay up'to $25,000 for counseiing services to heip an Insured after a covered loss or occur-
                    rence. This coVerage will aiso appiy, for an Insured if a victim of a staiking, home invasion or abduc-
                    tion. Payment will be excess of any such services provided by. your medical insurance and the
                    provider of the senrices will need to be approved by us prior to use. Coverage will appiy for a period
                    of up to one year from the date of covered loss or occurrence.




 ~
   r
I~ ~
               AII other provisions of this policy apply.




                                          Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                           Copyright, ISO Properties, Inc., 2010

       P8042 CA (02-14)                                                    Page 5 of 5
                                                     000002333011-01 S•M G W N W Po909051940S5S3-FLAT01-00-0-0000019 S
         Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 47 of 132 Page ID #:47


      CRESTBROOK INSURANCE COMPANY


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE REAp IT CAREFULLY.

                         EQUIPMENT BREAKDOWN ENHANCEMENT ENDORSEMENT
      As respects this Equipment Breakdown Enhancement Endorsement, this endorsement changes coverage
      provided by this policy. Read the entire endorsement carefully to determine rights, duties and what is and is not
      covered.
      "Equipment Breakdown" coverage is subject to a$100,000 per Occurrence Limit of Liability.
      "Equipment Breakdown" coverage is subject to a$500 per Occurrence Deductible.

       DEFINITIONS
       The following Definitions are added as they relate to coverage under this endorsement:
       1. "Equipment Breakdown."
            "Equipment Breakdown" as used herein means:
            a.   Physical loss ordamage both originating within:
                 (1) Boiiers, fired or unfired pressure vessels; vacuum vessels, and pressure piping, all normally
                      subject to vacuum or intemal pressure other than static pressure of contents, excluding:
                      (a.) waste disposal piping;
                      (b.) any piping forming part of a fire protective system; and
                      (c.) any water piping other than:
                            1) boiler feed water piping between the feed pump and the boiler;
                            2) boiler condensate return piping; or
                            3) water piping forming part of a refrigerating or air conditioning system used for cooiing,
                                  humidifying or space heating purposes
                 (2) AII mechanical, electrical, electronic or fiber optic equipment; and
            b. Caused by, resulting from, or consisting of:
                 (1)Mechanical breakdown;
                 (2)Electrical or electronic breakdown; or
                 (3)Rupture, burs6ng, bulging, implosion, or steam explosion. However,
            "Equipment Breakdown" will not mean:
            Physical loss or damage caused by or resulting from any of the following; however if loss or damage not
            otherwise excluded results, then we will pay for such resulting damage:
                 (1)AII losses exciuded in the underlying policy; and
                 (2)Loss, damage, cost or expense directly caused by, contributed to by, resulting from or arising out
                    of the following causes of loss:'-
                      Fire, lightning, combustion explosion, windstorrn or hail, weight of snow, ice or sleet, falling
                     objects, smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic
                     action, leakage from fire extinguishing equipment, water, water damage, earth movement and
                     flood.
       2. "Green" as used means products, materials, methods and processes certified by a"Green Authority" that
            conserve natural resources, reduce energy or water consumption, avoid toxic or other polluting emissions
            or othenerise minimize environmental impact.
--     3. "Green Authority" as used means an authority on "Green" buildings, products, materials, methods or
a~E        processes certified and accepted by Leadership in Energy and Envfronmental Design (LEED ), "Green"
            Building Initiative Green Globes, Energy Starr Rating System or any other recognized "Green" rating
            system.
       3. "Motor Vehicle" as used herein means any self propelled land or amphibious vehicle.


      P8041 (01-13)                                                                                       Page 1 of 3

                                             00000233-012-01SNICiwNWP09080818405S53-FLAT01404 00000795
   Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 48 of 132 Page ID #:48

CRESTBROOK INSURANCE COMPANY

SECTION I - Property Coverages

The following Coverage Agreements are deieted and repiaced with the foilowing:
We cover all risk of accidental direct physical loss to property described in Coverages A, B and C below,
inciuding "equipment breakdown", except for losses exciuded under Section I— Property Exclusions.


SECTION I - Additional Property Coverages
     The following Additional Property Coverages are added as they reiate to coverage under this
     endorsement: .
1. Expediting Expense
     When an "equipment breakdown" results in damage to covered property, "we" pay the reasonabie cost to:
     a. make temporary repairs;
     b. expedite permanent repairs; and
     c. expedite permanent repiacement
     Reasonable extra cost means the extra cost of temporary repair and of expediting the repair of "your"
     damaged property Including overtime and the extra cost of express or other rapid means of
     transportation.
     The most "we" will pay for loss or damage under .this Additional Coverage is $10,000. This Additional
     Coverage does not increase the per occurrence limit for Equipment Breakdown Coverage
 2. Refrigerated Property
     "We" pay for loss of perishable goods due to spoiiage resuiting from lack of power, light, heat, steam or
     refrigeratlon caused by an "equipment breakdown" to personal property covered by this policy.
      The most "we" will pay', for loss or damage under this Additional Coverage is $10,000. This Additional
      Coverage does not increase the per occurrence limit for Equipment Breakdown Coverage.
 3. Pollutant Clean Up and Removal
      "We" pay for pollutant ciean up and removal for loss resuiang from an "equipment breakdown."
      The most "we" will pay for loss or damage under this Additional Coverage is $10,000. This Additional
      Coverage does not increase the per occurrence limit for Equipment Breakdown Coverage.

 4. Off-Premises Coverage
     We will pay for loss or damage to cove'red property resulting from a covered "Equipment Breakdown" while
     temporariiy at a premises or location that is not a"residence premises". This coverage does not apply to any
     "Motor Vehicle".
      The most "we" will pay for loss or damage under this Additionai Coverage is $10,000. This Additional
      Coverage does not increase the per occurrence limit for Equipment Breakdown Coverage.


 SECTION I — Property Exclusions
 The following Property'Exclusions are deleted and replaced with the following:
      In the Personal Ho'me Poiicy P1405:
      z. (2) Latent defect, inherent vice, or any quality in property that causes it to damage or destroy itseif,
      In the Personal Condo Policy P1406, this repiaces item y.(2).




P8041 (01-13)                                                                                          Page 2 of 3

                                        00000233-012-015SMGVYN WP09090818405553-PLAT01-00-0-00000185
        Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 49 of 132 Page ID #:49

     CRESTBROOK INSURANCE COMPANY

     SECTION I — CONDITIONS
     The following Conditions are deleted and replaced with the following:
         4. Loss Settlement

                  a. We will pay you the amountypu spend to repair or repiace your Covered Property damaged by an
                      "Equipment Breakdown". Our'payment will be the lesser of:

                      (1) The cost at the time of the "Equipment Breakdown" to repair the damaged Covered Property;
                      (2) The cost at the time of the "Equipment Breakdown" to repiace the Covered Property with
                          property of iike kind, capacity, size and quality; or
                      (3) The amount you actually spend that is necessary to repair or repiace the damaged property.

                  b. As respects your Covered Property, if the cost of repairing or replacing only a part of the Covered
                      Property is greater than:

                      (1) The-cost of repairing the Covered Property; or
                      (2) The cost of replacing the entire Covered Property on the same site,

                  We will pay the iesser
                                    ,    amount.

                 The repair parts or repiacement Covered Property must be:
                    (1) Of like kind, capacity, size and quality; and
                    (2) Used for the same purpose.


         16. "Equipment Breakdown" coverage does not extend beyond the "Residence Premises" except as provided
             by the Off Premises Coverrage under Additional Coverages.
         17. Green Environmental, Safety, and Efficiency Improvements

             If Covered Property
                              i
                                 requires repair or"replacement due to an "Equipment Breakdown", we will pay;
                 a. The "your" additional cost to repair or replace that property with equipment that is better for the
                    environment, safer, or more efficient than the equipment being repaired or replaced.
                 b. The additional reasonabie and, necessary fees incurred by the Insured for an accredited
                      professional certified by a"Green Authority" to participate in the repair or replacement of
                      physically damaged Covered Property as "Green".


                 c. The additional reasonable and necessary cost incurred by the Insured for certification or
                    recertification of the repaired or repiaced Covered Property as "Green".

                 d. The additional reasonable and necessary cost incurred by the Insured for "Green" in the removal,
                      disposal or recyciing of damaged Covered Property.
                 e. The Loss of Use (if covered w(ithin the Policy to which this Equipment Breakdown Enhancement
                    Endorsement — Green Environmental and Efficiency Improvements is attached) loss during the
                    additional time required for repair or replacement of Covered Property, consistent with "Green°, in the
r,                  coverages above.
             However, "we" will not pay more than 150% of what the cost wouid have been to repair or replace such
•%           property with tike kind and quafity inclusive of fees, costs, and any loss of use loss incurred as stated
r~           above.

      These Conditions will be part of, and not an addition to, the limit of liability per loss or any other sublimits of this
      Policy.                I


     P8041 (01-13)                                                                                          Page 3 of 3

                                             00000233-013301GMGU/NW P09090818405553-FLA7D7 -00-0-00000195
M         Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 50 of 132 Page ID #:50

    CRESTBROOK INSURANCE COMPANY



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    ADDITIONAL RESIDENCE RENTED TO OTHERS
                                              1, 2; 3, OR 4 FAMILIES

             Coverage is subject to all terms and conditions of the policy, except as changed by this endorsement.
                                                                   SCHEDULE
              Definition 5. Which defines an Insured Location and the exception to Section II Exclusion E.2. Business
              in Paragraph b. are extended to include the location(s) listed below:
                                  Location                                                       Number Of Families
              1.    928 19th St Unit 106, Santa Monica, CA
                    90403-3362                                                                                   1




             AII other provPsions of this policy apply.




                                      Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                       Copyright, ISO Properties, Inc., 1999
    P8018 (1-13)                                                                                                      Page 1 of 1
                                                  00000233•014-015-MGW N WP09090818405553-FLAT01-00-0-00000195
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 51 of 132 Page ID #:51

                                                                                                          IN 2710 (01-16)


                                   IMPORTANT INSURANCE INFORMATION

                                  THIRD PARTY DESIGNATION
      Thank you for choosing us to heip you protect what s important to you.

      California law allows you the right to designate an individual to receive a notice of lapse, termination, expiration,
      nonrenewal, or cancellation of your poiicy for nonpayment of premium. An individual designated by you to receive a
      notice of iapse, termination, expirahon, nonrenewal, or cancellation of your poiicy for nonpayment of premium does
      not have any rights, whether as an additional insured or otherwise, to any benefits under the poiicy, other than to
      receive such notice.

      If you have designated an individual to receive such notice, the individual and their address is dispiayed beiow.




      What you need to do
      If you wish to add, change or deiete a designated person to receive such notice, piease contact your agent or
      member care representative. Contact tnformation can be found on your poiicy declarations page or cover letter.

      For help when you need it
      Your agent or member care representative can answer any questions you have about this notice or other additional
      coverage options avaiiabie to you. We appreciate your business and look forward to continuing to serve you.




.~~




      IN 2710 (01-16)                                                                                         Page 1 of 1



                                           00000233-015-015-MGW NWP09090818406553-FLAT01-00-0-00000196
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 52 of 132 Page ID #:52




                      EXHIBIT B
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 53 of 132 Page ID #:53




            Personal Homeowners Policy


            Prepared For: Yury Kapgan

            ,Date: 10/21 /2015   +


            Agency Name: Susman Insurance Agency
            Agency Phone Number: (310) 820-5200




                                                                   Nati®nwide
                                                                     is on your side
     Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 54 of 132 Page ID #:54




                  10/21 /2015


                  Dear Yury Kapgan,


                 Thank you for placing your confidence in Nationwide® Private Client and Susman
                 Insurance Agency. At Nationwide Private Client, we specialize in protecting our affluent
                 clients, including your family's assets and reputation. In partnership with your agency, we
                 have customized your policy to offer you comprehensive protection that fits your unique
                 coverage needs.


                 With a Nationwide Private Client policy, you will also experience the peace of mind that
                 comes from working with one of the largest and most established insurance and financial
                 companies in the world. With Nationwide's A1 rating from Moody's and A+ ratings from
                 A.M. Best and S&P, you can count on our financial strength and stability as a Fortune 100
                 company. You have our commitment to deliver on our promises.

                 In the event of a loss, our claims service is available 24 hours a day, 365 days a year at
                 (855) 473-6410 or via email PrivateClient(Qnationwide.com.


                 We appreciate the opportunity to be your insurance carrier of choice and look forward
                 to a long-lasting relationship.


                 Regards,


                     ~ f!



                         ~r


                 Jim Pedersen
                 President, Nationwide Private Client




nationwide.com/privateclient
                                                                                                                                                 Na'ti®nvlride
Insuran(eoverviewisforinformafionalpurposesonlyandduesnotrepla[eormodifylhedelinitfpnsandinfotmalionconlainedinindivfdual                         is on your side
Insurance polities or dedaratlon pages, which are controlling. Terms and avai Iability vary by state and ez(hn(ons apply. PrDducts undenwftten
by Walionwide Mutual Inwrance (ompmry and hffiliates, Columbus, 011. Naliarrvride Private tlient, Nationwide, Ihe hfationwide N and Eagle, and
NationerideisonYoursideandareservicemarksofNationvritleNutuallnwrance(ompany.©2015Natiomvide. PYO-0113A0(04115)
Z   i   Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 55 of 132 Page ID #:55



                                                                           Your New Business Policy Declaration
                                                                           Personal Home Policy
                                                                           Policy Number: H000038782-01
                                                                           Policy Period: 10/22/2015 to 10/22/2016
                                                                           Date Prepared:10/21/2015

         Policyholder (Named Insured)                                           Agency Name / Agency Code
         Yury Kapgan                                                            Susman Insurance Agency / CA009101
         143 Foxtail Dr                                                         11611 San Vicente Blvd Ste 650
         Santa Monica, CA 90402-2047                                            Los Angeles, CA 90049-5106
                                                                                Phone: (310) 820-5200



         Mortgagee
         CitiMortgage, Inc. ISAOA
         PO BOX 7706 ,
         Springfield, OH 45501-7706
         Number:001124182314




         Oeneral oolicy Informatio..

         Issued: 10/21/2015 '
         These Declarations are a part of the policy named above and identified by the policy number above. They
         supersede any Declarations issued earlier. Your Policy will provide the insurance described in this policy in return
         for the premium and compliance with all applicable policy provisions. See policy for details regarding the other
         coverages and additional coverage options. .

         Policy Period From 10/22/2015 To 10/22/2016 but only if the required premium for this period has been paid
         and only for annual renewal periods if premiums are paid as required. Each period begins and ends at 12:01
         A.M. standard time at the Residence Premises.

         Residence Premises:
         143 Foxtail Dr
         Santa Monica, CA 9040~-2047



         How You saved on this Policy with Nationwide Private Client
        Protective Devices Discount
        Multiple Policy Discount




         Underwritten by Crestbrook Insurance Company

         P1501(01-13)
         Page 1
                                                                                             Nationwidd'
                                               AgentCopy
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 56 of 132 Page ID #:56



                                                                          Your New Business Policy Declaration
                                                                          Personal Home Policy
                                                                          Policy Number: H000038782-01
                                                                          Policy Period: 10/22/2015 to 10/22/2016




 Section I                                          Limits Of Liability                    Deductible: $2,500 AII Peril
 Property Coverages

 Coverage A - Dwelling                                     $1,500,000
 Coverage B - Other Structures                                $300,000
 Coverage C - Personal Property                             $1,050,000
 Coverage D- Loss of Use                         Actual Loss Sustained


 Section II
                                                                              Limits Of Liability
 Liability Coverages

 Coverage E - Personal Liability                                                       $500,000
 Coverage F- Medical Payments to Others                                                 $25,000



 Other Coverages / Options / Endorsements Ap4licable
                                                                            Coverage Limits             Premium

 Crestbrook Protection                                                                                    $258.34
 Biological Deterioration Clean Up                                                   $10,000             Included
 Credit Card, EFT Card, Access Device, Forgery Coverage                              $10,000             Included
 Equipment Breakdown Enhancement                                                    $100,000             Included
 Extended Dwelling Replacement Cost                                                                      Included
 Fire Department Service Charge                                                       $1,000             Included
 Loss Assessment - Sec 1                                                             $50,000             Included
 Ordinance or Law                                                                                        Included
Identity Theft or ldentity Fraud Expenses                                            $25,000             Included
Loss Assessment - Sec II                                                             $50,000             Included
 Workers Compensation for pomestic Employees -< 10 hrs/wk                                                Included




 UndenAffitten by Crestbropk Insurance Company

 P1501 (01-13)
 Page 2
                                                                                         IVationwide®
                                        AgentCopy                                   ~
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 57 of 132 Page ID #:57



                                                               Your IVew Business Policy Declaration
                                                               Personal Home Policy
                                                               Policy Number: H000038782-01
                                                               Policy Period: 10/22/2015 to 10/22/2016




 Premium Summary

 Policy Premium                                                                                 $3,229.25

 Other Coverages / Options / Endorsements Premium                                                $258.34


                                                              Total Policy Premium:             $3,487.59



 FORMS AND ENDORSEMENTS MADE PART OF POLICY

G8000 01/13 Privacy statement - Crestbrook '
G8016CA 02/14 Califorriia Residential Property Bill of Rights
G8017CA 02/14 California Residential Property Insurance Disclosure
G8018CA 02/14 Important Information for California Policyholders
G8020CA 02/14 California lnsurance Guarantee Association Notice
G8021CA 02/14 Important Insurance Information - Summary of Rights
P1405 01/13 Homeowner Policy
G8001 01/13 Signature Page
P8042CA 02/14 Crestbrook Protection
P8010 01/13 Identity Theft or ldentity Fraud Expenses Coverage
P8013CA 05/14 California Amendatory Endorsement
P8041 01/13 Equipment Breakdown Enhancement Endorsement
P8050 02/14 Workers' Compensation Coverage - Residence Employees
G8061CA 01/15 Community Service Statement
                                                ,

Issued By: Nationwide Private Client
            Home Office: One Nationwide Plaza • Columbus, Ohio 43215
            Administrative Office: 8877 North Gainey Center Drive • Scottsdale, Arizona 85258
            A stock company wholly owned by Nationwide Mutual Insurance Company



How to Contact Us-
Your Agent             '                        ,
24-Hours claims Reporting 855-473-6410




 Underwritten by Crestbrook Insurance Company

 P1501 (01-13)
 Page 3
                                                                               Nationwide®
                                       Agent Copy                         ~
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 58 of 132 Page ID #:58

                                                                 IMPORTANT I~IFORMATION — KEEP IN A SAFE PLACE
                                                                    If you are traveling for an extended period of time, you may
 As a Nationwide Private Client policyholder, you are               consider noting the following information and taking this card with
 eligible for the 24/7 benefits of Identity Theft Assistance        you in case you need to access your ldentity Theft Assistance
                                                                    benefits.
 through Europ Assistance USA.
                                                                    Be certain to keep it in a safe place:
 ID Theft Assist' services:
                                                 ~ europ            Policyholder name:
   . Contact major credit bureaus to             assistance
      place fraud alerts on your account         ym Uva p.tcaw      Policy number:

   . Assistance in replacing identification                         Agent name:
      documents if stolen
                                                                    Agent phone number:
   . Ongoing monitoring and alert of
                                                                    Agent email:
      fraudulent activity
                                                                    In case of emergency, contact:
   . Access to the Online Data Protection
      Suite software

 Contact us for 24/7 assistance or to report
 a claim, toll-free at (855) 473-6410 in U.S. or Canada. For        www.worldwideassistance.com
 intemational calls please contact 001-317-324-0627.


                          ~                                      nationwide.com/privateclient                                         FAII Nationwide°
                          r    4

                                                                 Insuranre overview ¢for infomiafional purposes onlyand does not replace amodify the defudtionsandfnformation contained
                              Nationwide°                        in ndivMwi iwranrepolidesordedaration pages,whuhareaontrolGng.Tetmsand araiability varyby slateand exdu9orrs
                                                                 applY. Products underwdtten by Nationwide Mutual hmuance Cornpanv and AfNOates, (ohunbus; OH. NaGonwide private Uient.
                                                                 Nationwide, theNaGonwide N and Eagle,and Nafionwide ison your sidearescrvicemarksof NaOonwideMutual hrsuranceCwnpany.
                                                                 ©I015Nationwide. PVR-OT/3AO(04/I5)
,   Case 2:20-cv-07295-SB-AGR
               .              Document 1 Filed 08/13/20 Page 59 of 132 Page ID #:59

     Private Client            TRAVEL.                 PROTECTION
                                                                            IMPORTANT INFORMATION — KEEP IN A SAFE PLACE

                                                                               If you are traveling for an extended period of time, you may
     As a Nationwide Private Client policyholder, you are                      consider noting the following information and taking this card with
     eligible for the 24/7 benefits of Emergency Travel                        you in case you need to access your Travel Assistance benefits. Be
                                                                               certain to keep it in a safe place:
     Assistance through Europ Assistance USA.
     When you travel more than 100 miles                                       Policyholder name:
     from home on trips of 90 days or less,
                                                          ~ europ              Policy number:
     Travel Assist~' provides emergency
                                                          aaststance
     medical, financial and pre-trip support,             _WU'4V'& wzuld•      Agent name:
     including locating local physicians, dentist
     and medical facilities, replacement of inedication and                    Agent phone number:
     eyeglasses, and emergencytravel arrangements.                             Agent email:
     If you need assistance while traveling, call us:                          In case of emergency, contact:
     Within the US and Canada, toll-free 855-473-6410 1
     or intemationally dial 001-317-324-0627
     Follow this series of prompts:
          Press 1 for Policyholder ,
                                                                               Medical insurance carrier:
          Press 1 for Claims, Roadside and Travel Assistance
          Press 3 for Travel Assistance                                        Medical insurance policy/group:
     A Travel Assist representafive will help you with your inquiry.

     Beforts you go, please visit www.worldwideassistance.com to
     review helpful information about intemational travel.
                                                                            nationwide.com/privateclient                                                               Nationwide
     With Nationwide Private Client products and services, you can rest
     assured you will get the support you need while traveling without                                                                                fli

     having to purchase a separate policy.
                                                                            buuranoe overview is for informafional purposes onlyand does not replace ormodifythe definfliorsand mformation oontained
                                                                            m ncfiridual caurance poRdes or dedaration pages,wlixhare controlling.Temrs and ava0abi0ty varyby state andezdusions
                                                                            appN. Produds underwri[ten bY Ilationwide Mutual Inwrance Companyand Afhliates. Calumbus, ON.Nalionwide Pr'wate Oient.
                                                                            Nationwlde, theNaGonwide tJ and Eagle, and Nationwride Ison Yoursideare service marksof Nafionwide Mutual Irrsurance Company.
                                                                            01015 Nxtionwide. PVR-0f11A0 (04/IS)
      Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 60 of 132 Page ID #:60

CRESTBROOK INSURANCE COMPANY


                                 NOTICE TO CONSUMERS—CALIFORNIA
                                 RESIDENTIAL INSURANCE DISCLOSURE

        This disclosure is required by Section 10102 of the California lnsurance Code. This form provides general
        information related to residential properry insurance and is not part of your residential property insurance
        policy. Only the specific provisions of your policy will determine whether a particular loss is covered and
        the amount payable. The`information provided does not preempt existing California law.
                            PRIMARY FORMS OF RESIDENTIAL DWELLING COVERAGE

         You have purchased the coverage(s) checked below. NOTE: Actual Cash Value Coverage is
         the most limited level of coverage listed. Guaranteed Replacement Cost is the broadest level of
         coverage.

        ❑ ACTUAL CASH VALUE COVERAGE pays the costs to repair the damaged dwelling minus a de-
          duction for physical depreciation. If the dwelling is completely destroyed, this coverage pays the fair
          market value of the dwelling at time of loss. In either case, coverage only pays for costs up to the
          limits specified in your policy.
        ❑ REPLACEMENT COST COVERAGE is intended to provide for the cost to repair or replace the
          damaged or destroyed dwelling, without a deduction for physical depreciation. Many policies pay only
          the dwelling's actual cash value until the insured has actually begun or completed repairs or recon-
          struction on the dwelling. Coverage only pays for replacement costs up to the limits specified in your
          policy.
        ❑
        x EXTENDED REPLACEiiiiENT COST COV1=RAGE is intended to provide for the cost to repair or re-
          place the damaged or destroyed dwelling without a deduction for physical depreciation. Many policies
          pay only the dwelling's actual cash value until the insured has actually begun or completed repairs or
          reconstruction on the dwelling. Extended Replacement Cost provides additional coverage above the
          dwelling limits up to a stated percentage or specific dollar amount. See your policy for the additional
          coverage that applies'.
        ❑ GUARANTEED REPLACEMENT COST COVERAGE covers the full cost to repair or replace the
          damaged or destroyed dwelling for a covered peril regardless of the dwelling limits shown on the pol-
          icy declarations page.
        0   BUILDING CODE UPGRADE COVERAGE, also called Ordinance and Law coverage, is an im-
            portant option that covers additional costs to repair or replace a dwelling to comply with the building
            codes and zoning laws in effect at the time of loss or rebuilding. These costs may otherwise be ex-
            cluded by your policy. Meeting current building code requirements can add significant costs to re-
            building your home. Refer to your 'policy or endorsement for the specific coverage provided and
            coverage limits that apply.
        READ YOUR POLICY AND POLICY DECLARATIONS PAGE CAREFULLY
        The policy declarations page shows the specific coverage limits you have purchased for your dwelling,
        personal property, separate structures such as detached garages, and additional living expenses. The
        actual policy and endorsements provide the details on extensions of coverage, limitations of coverage,
        and coverage conditions and exclusions. The amount of any claim payment made to you will be reduced
        by any applicable deductibles shown on your policy declarations page. It is important to take the time to
        consider whether the limits and limitations of your policy meet your needs. Contact your agent, broker, or
        insurance company if you have questions about what is covered or if you want to discuss your coverage
        options.



G8017CA (02-14)                                                                                            Page 1 of 3
      Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 61 of 132 Page ID #:61


CRESTBROOK INSURANCE COMPANY


                  INFORMATION YOU SHOULD KNOW ABOUT RESIDENTIAL DWELLING INSURANCE
        AVOID BEING UNDERINSURED
        Insuring your home for less than its replacement cost may result in your having to pay thousands of dol-
        lars out of your own pocket to rebuild your home if it is completely destroyed. Contact your agent, broker,
        or insurance company immediately if you believe your policy limits may be inadequate.
        THE RESIDENTIAL DWELLING COVERAGE LIMIT
        The coverage limit on the dwelling structure should be high enough so you can rebuild your home if it is
        completely destroyed. Please note:
        •   The cost to rebuild your home is almost always different from the market value.

        •   Dwelling coverage limits do not cover the value of your land.
        •   The estimate to rebuild your home should be based on construction costs in your area and should be
            adjusted to account for the features of your home. Thd'se features include but are not limited to the
            square footage, type of foundation, number of stories, and the quality of the materials used for items
            such as flooring, countertops, windows, cabinetry, lightning and plumbing.
        •   The cost to rebuild your home should, be adjusted each year to account for inflation.
        •   Coverage limits for contents, separate structures, additional living expenses and debris removal are
            usually based on a percentage of the limit for the dwelling. If your dwelling limit is too low, these cov-
            erage limits may also,,be too low.
        You are encourbged to obtain a current estimate of the cost to rebuild your Fiome from your insurance
        agent, broker, or insurance company or an independent appraisal from a local contractor, architect, or re-
        al estate appraiser. If you do obtain an estimate of replacement value, and wish to change your policy lim-
        its, contact your insurance company. While not a guarantee, a current estimate can help protect you
        against being underinsured.                                                                       I




        DEMAND SURGE
        After a widespread disaster, the cost of c,onstruction can increase dramatically as a result of the unusually
        high demand for coratractors, building supplies and construction labor. This efPect is known as demand
        surge. Demand surge can increase the cost of rebuilding your home. Consider increasing your coverage
        limits or purchasing Extended Replacement Cost coverage to prepare for this possibility.
        CHANGES TO PROPERTY
        Changes to your property may increase its replacement cost. These changes may include the building
        of additions, customizing your kitchen or bathrooms, or otherwise remodeling your home. Failure to ad-
        vise your insurance company of any significant,changes to your property may result in your home being
        underinsured.
        EXCLUSIONS
        Not all causes of damage are covered by common homeowners or residential fire policies. You need to
        read your policy to see what causes of loss or perils are not covered. Coverage for landslide is typically
        excluded. Some excluded perils such as earthquake or flood can be purchased as an endorsement to
        your policy or as a separate policy. Contact your agent, broker, or insurance company if you have a con-
        cern about any of the exclusions in your policy.




G8017CA (02-14)                                  1,                                                           Page 2 of 3
      Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 62 of 132 Page ID #:62

CRESTBROOK INSURANCE COMPANY


        CONTENTS (PERSONAL PROPERTY) COVERAGE DISCLOSURE
        This disclosure form does not explain the types of contents coverage provided by your policy for items
        such as your furniture or clothing. Contents may be covered on either an actual cash value or replace-
        ment cost basis depending on the contract. Almost all policies include specific dollar limitations on certain
        property that is particularly valuable, such as jewelry, art, or silverware. Contact your agent, broker or in-
        surance company if you have any questions about your contents coverage. You should create a list of all
        personal property in and around your home. Pictures and video recordings also help you document your
        property. The list, photos, and video should be stored away from your home.
        CONSUMER ASSISTANCE
        If you have any concems or questions, contact your agent, broker, or insurance company. You are
        also encourages to contact the California Department of Insurance consumer information line at
        (800) 927-HELP (4357) or atwww.insurance.ca.Qovfor free insurance assistance.




        Signature required only at inception of policy.
        Policy No.:                                             Effective Date:
                                                                                  12:01 A.M. Standard Time


         Named Insured                                          Insured's Name (printed)


         Insured's Signature                                    Date




G8017CA (02-14)                                                                                              Page 3 of 3
      Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 63 of 132 Page ID #:63


CRESTBROOK INSURANCEI COMPANY                                     3




                    IMPORTANT INFORMATION FOR CALIFORNIA POLICYHOLDERS

        In the event you need to contact someone about this policy for any reason, please contact your
        agent first. If you have additional questions, you may contact the insurance company issuing this
        policy at the following'address and telephone number:


                  Crestbrook Insurance Company
                  8877 North Gainey Center Drive
                  Scottsdale, Arizona 85258
                  Telephone: 1-855-423-7675


        If you have been unable to contact or obtain satisfaction from the company or agent, you may
        contact the California lnsurance Department at:


                  California Department of Insurance
                  Consumer AfFairs Unit
                  300 South Spring Street, 9th Floor, South Tower
                  Los Angeles, California 90013
                  Telephone: 1-800-927-4357 or 213-897-8921 (out of state)


        When contacting your agent, company or the Insurance Department, please have your policy
        number available.




G8018CA (02-14)                                                                                        Page 1 of 1
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 64 of 132 Page ID #:64




                                                           ~

                               PE14s 9NA L !-!OM F PnL!C Y




Undenniritten by Crestbrook Insurance Company
Home Office: One Nationwide Plaza I Columbus, Ohio 43125
Administrative Office: 8877 North Gainey Center Drive I Scottsdale, Arizona 85258
                                                                                        Nationwide®
A stock company wholly owned by Nationwide Mutual Insurance Company
                                                                                    ~
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 65 of 132 Page ID #:65

CRESTBROOK INSURANCE COMPANY

        Insuring Agreement
         We will provide the insurance described in this policy, which includes the Declarations and attached
         endorsements or schedules, in return for the premium and fees, and compliance with all the policy
         provisions.

         The applicable limits of liability and optional coverages you have chosen are shown on the Declarations. We may
         change the amount of coverage shown on the Declarations Page to reflect current costs and values when recon-
         struction cost estimates are conducted or when the policy renews. This policy applies only to loss which occurs
         during the policy period.

         You agree, by accepting this policy, to advise us of any:
         1. addition to;
         2. alteration of; or
         3. renovation of;
         the Coverage A—Dwelling or a Coverage B—Other Structure covered under this policy. You agree to advise us
         or our agent at the start of construction and accept adjustments in coverage limits to properly reflect any increase
         in Replacement Cost of the dwelling or other'structure. We may change the amount of coverage shown on the
         Declarations Page to reflect current costs, and values when reconstruction cost estimations are conducted or the
         policy renews.

         Definitions
         Certain words and phrases used in this policy are defined as follows:
         1. "We," "Us"'and "Our" refer to the company shown on the Declarations as the issuing company.

         2. "You" and "Your" refer to the named Insured shown in this policy who resides at the Residence Premises.
            These terms also mean your spouse who resides in the same household.

                "Business" includes:
                a. Trade, profession, occupation, or employment including self-employment performed on a full-time, part-
                time, or temporary basis; or
                b. Other activities perFormed for monetary or other compensation, except the following:
                    (1) Voluntesr activities for which no monetary or other compensation is received other than reimburse-
                          ment for expenses incurred to perForm the activity.
                    (2) Providing home day care services for:
                          (a) which no monetary or other compensation is received. A mutual exchange of home care ser-
                              vices is not considered compensation; or
                          (b) a relative of an Insured.

         4. "Insured" means:
              a. You and residents of your household who are:
                  (1) Your relatives.                    '
                  (2) Other persons under the age,21 and in the care of you or your relatives.
                  (3) A civil partner by Civil Union or Registered Domestic Partnership filed and recognized by the state.
                    (4) A domestic partner living with you who is at least 18 years of age and sharing a common domestic life
                        whose relationship resembles a mutually exclusive partnership such as that of a marriage; and
                            (a) is financially interdependent with you and with whom you are jointly responsible for each
                                other's common welfare.
                            (b) is not a relative; and
                            (c) has not been in a different domestic partner relationship within the last 6 months and is in the
                                current domestic partner relationship for at least 6 consecutive months.
                        A domestic partner does not include more than one person, a roommate or housemate whether shar-
                        ing expenses equally or not, ~or one who pays rent to the insured.
                b. A student enrolled in school full-time, as defined by the school, who was a resident of your
                    household before moving out to attend school, provided the student is under the age of:
                    (1) Twenty-six (26) and your relative; or
                    (2) Twenty-one (21) and in your. care or the care of your relative; or


                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                    Page 2 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 66 of 132 Page ID #:66
CRESTBROOK INSURANCE COMPANY

                c. Under Section II, Insured also n~eans:
                    (1) With respect to animals or Watercraft to which this policy applies, any person or organi-
                        zation legally responsible for these animals or Watercraft which are owned by you or any person in-
                        cluded in 4.a. or 4.b. above. Insured does not mean a person or organization using or having
                        custody of these animals or Watercraft in the course of any Business or without consent of the own-
                        er; or
                    (2) With respect to a Motor Vehicle to which this policy applies:
                        (a) Persons while engaged in your employ or that of any person included in 4.a. or 4.b.
                             above; or
                        (b) Other persons using the vehicle on an Insured Location with your consent.
                As used througliout the policy and attached endorsements, the word "an" immediately preceding the word
                "Insured", the words "an Insured" together mean one or more Insureds.

         5. "Insured Location"means:
             a. the Residence Premises.
              b. the part of any other premises, structures, and grounds used by you as a residence and
                 shown on the Declarations; also any of these acquired by you during the policy period for your use as a
                 residence.
             c. a premises you use with premises defined in 5.a. or 5.b.
             d. a part of a premises, not owned by an Insured, where an Insured is temporarily living.
             e. vacant land, other than farm land, owned by or rented to an Insured.
             f. land, other than farm land, owned by or rented to an Insured on which a one, two, three or four-family
                 dwelling is being built as a residence for an Insured.
             g. cemetery plots or burial vaults of an Insured.
             h. a part of a premises rented on oCcasion to an Insured for purposes other than Business.

         6. "Motor Vehicle" means:
             a. an amphibious vehicle.
             b. a motorized land vehicle or conveyance, including motorized bicycles or mopeds, designed for travel on
                public roads or subject to Motor Vehicle registration.
             c. a trailer or semi-trailer designed for travel on public roads and subject to motor vehicle
                registration.
             d. any vehicle while being towed by or carried on a vehicle defined in 6.a., 6.b., or 6.c.

         7. "Residence Premises" means the one, two, three or four-family dwelling, other structures and grounds lo-
            cated at the Residence Premises address shown on the Declarations unless otherwise indicated.

         8. "Aircraft" means any machine or device capable of atmospheric flight, except models.

         9. "Hovercraft" means,a self-propelled motorized ground effect vehicle which travels across land or water just
            above the surface on ~a cushion of air and includes, but is not limited to, flarecraft and air cushion vehicles.

         10. "Watercraft" means a craft principally designed to be propelled on or in water by wind, engine
                power or electric motor.

         11. "Actual Cash Value" means:
             a. In the case of a total loss to buildings covered under Coverage A. or B., the policy limit or fair market val-
                  ue of the building, whichever is less; or
             b. In the case of a partial loss to buildings covered under Coverage A. or B., or loss to other covered proper-
                  ty, the amount it would cost to repair or replace covered property with material of like kind and quality,
                  whichever is less, minus a reasohable deduction for physical deterioration and depreciation, including ob-
                  solescence based upon its condition at the time of loss or the policy limit, whichever is less.
             In the case of a partial loss to buildings under Coverage A. or B., the deduction for physical de-terioration
             shall apply only to components of the building that are normally subject to repair and replacement during the
             useful life of that building.

         12. "Foundation" means a building's substr'ucture including substructural walls, including but not limited to
             basement walls and crawl space walls.;



                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                    Page 3 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 67 of 132 Page ID #:67
CRESTBROOK INSURANCE COMPANY
         13. "Biological Deterioration or Damage" meaning damage or decomposition, breakdown, and/or decay of
             manmade or natural material due to the presence of fungi, algae, lichens, slime, mold, bacteria, wet or dry rot,
             and any by-products of these organisms, however produced. Fungi as used above include, but are not limited
             to: yeasts, mold, mildew, rust, smuts, or fleshy fungi such as mushrooms, puffballs and coral fungi.

         14. "Contamination or Pollution" means any interior or exterior presence or use, discharge, dispersal, release,
             migration, seepage, leakage, or escape of:
                a. solid, liquid, gaseous, or thermal irritants or contaminants, except smoke arising solely from a hostile fire
                   or the sudden and accidental discharge from a fireplace or furnace;
                b. vapors, soot, fumes, acids, alkalis, toxic chemicals, toxic liquids, toxic gases, or waste;
                c. fuel oil and other petroleum products; or
                d. any other waste materials or other irritants, contaminants or pollutants.

         15. "Incidental Business" means a Business activity, conducted on the Residence Premises:
             a. with gross revenues of less than $10,000 in any calendar year; and
             b. no employees of the Incidental Business are subject to workers' compensation or similar disability laws;
                and
                c. it conforms to federal, state and local laws.

                Incidental Busirtess also includes a farming operation on the Residence Premises involving:
                a. farm employees working less than 1,250 hours; and
                b. gross annual receipt from such farming operation of less than $25,000:
                during the policy period.

                Other words are also defined. AII defined words are in bold print.

         Section I—Property Coverages
         Cocverage Ayrezments                                         ~
         We cover all risk of accidental direct physical loss to property described in, Coverages A., B. and C. below except
         for losses excluded under, Section I—Property Exclusions.


         COVERAGE A-DWELLING
         We cover:
         1. the dwelling on the Residence Premises used mainly as your private residence including attached struc-
            tures.
         2. materials or supplies on or adjacent to the Residence Premises for use in construction, alteration or repair
            of:
            a. the dwelling; or
            b. Coverage B—Other Structures:

         We do not cover land, including land on which the dwelling is located, or the replacement, rebuilding, restoration,
         stabilization or value of such land, except to the extent provided in Section I—Additional Property Coverages,
         Land.

         COVERAGE B-OTHER STRUCTURES
         We cover other structures on the Residence Premises. They must be separated from the dwelling by clear
         space. Structures connected to the dwelling by only a fence, utility line, or similar connection are considered other
         structures.

         We do not cover:
         1. other structures used in whole or in part for Business purposes.
         2. other structures rented or held for rental to anyone, other than a teriant of the dwelling, unless used solely as
            a private garage.


                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                    Page 4 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 68 of 132 Page ID #:68
CRESTBROOK INSURANCE COMPANY

         3. land, including land on which the structure is located, or the replacement, rebuilding, restoration,
            stabilization or value bf such land, except to the extent provided in Section I—Additional Property
            Coverages, Land.

         COVERAGE C-PERSONAL PROPERTY
         We cover personal property owned or used by an Insured while it is anywhere in the world. At your request, we
         will cover personal property owned by others. It must be on the part of the Residence Prem-ises occupied by an
         Insured. This extension of coverage does not increase the limit of liability.

         Our limit of liability for personal property 'normally located at an Insured's residence other than the Residence
         Premises is 10 percent of the highest lirriit of liability for Coverage C applicable under this or any other policy
         issued by us or ari affiliate company which provides coverage for your personal property. No coverage
         under this provision is afforded to the perils of Wind or Earthquake. This 10 percent limitation does not apply to
         personal property:
         1. removed from the Residence Premises because:
             a. of a covered loss; or
             b. the Residence Premises is being ~epaired, renovated or rebuilt and it cannot be lived in or the prop-
                 erty cannot be stored in it; or
         2. in transit to and from, or while in a newly acquired principal residence for 60 days. The 60 days start right after
             you begin to move the property.             '

         SPECIAL LIMITS OF LIABILITY. Certain property is subject to special limits which do not increase the personal
         property limits of liability. The special limit, shown below for each numbered category, is the total limit for each
         loss for all property in that category.

         The following special limits apply only to items lost, misplaced or stolen:
         1. $5,000 for jewelry, watches, and precious and semi-precious stones.
         2. $5,000 for furs.
         3. $5,000 for guns, including accessories.
         4. $10,000 for silverware, silver-plated ware, goidware, gold-plated ware, platinumware, platinum-plated ware
                and pewterware. This includes, but is not limited to, flatware, hollowware, tea sets, trays and trophies made of
                or containing silver, gold or pewter.

         The following special limits apply to all covered losses:
         5. $1,500 for money, bank notes, bullion, gold other than goidware, silver other than silverware, platinum other
             than platinumwar,e, stored value cards, smart cards, and gift certificates.
         6. $5,000 for securities, accounts, bills, deeds, documents, including personal records, evidences of debt, letters
             of credit, notes other than bank notes, manuscripts, passports, script and tickets.
         7. $5,000 for stamps, coins and medals.
         The limits in 6. and 7. above:
             a. apply no matter the medium, such as paper or computer software, on which the material exists;
             b. include costs to research, replace, reconstruct or restore information from the lost or damaged material;
                 and
             c. apply only when such property is located outside of a bank vault or bank safe deposit box.
         8. $25,000 for property, on the Residence premises, primarily used for Business purposes.
         9. $10,000 for prolierty, away from the Residence Premises, primarily used for Business purposes.
         10. $2,000 for Watercraft and outboard motors, including trailers, furnishings and equipment.
         11. $3,000 for utility type trailers not used with Watercraft.

        The following special limit applies only to breakage losses:
         12. $50,000 for prystal, china, porcelains, figurines, statuary, sculptures, mirrors, wine bottles, glassware and sim-
             ilar items.

         PROPERTY NOT COVERED.
         We do not cover:
         1. articles separately described and specifically insured in this or any other insurance.
         2. animals, birds or fish.
         3. house or travel trailers.

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                    Page 5 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 69 of 132 Page ID #:69
CRESTBROOK INSURANCE COMPANY

         4. Motor Vehicles or all other motorized land conveyances including the following, whether furnished by the
             manufacturer or an individual:
             a. their parts or equipment, whether attached to or separated from the Motor Vehicle or motorized land
                  conveyance;
             b. accessory equipment; or
             c. any device or instrument, including accessories or antennas, for the transmitting, receiving,
                  recording or reproduction of sound or picture which can be operated by the power from the electrical sys-
                  tem of the Motor Vehicle or motorized land conveyance. Tapes, discs, reels, cassettes or similar items,
                  including carrying cases for any of these, while in a motorized land vehicle shall not be considered acces-
                  sory equipment.
             We do cover vehicles or conveyances not subject to Motor Vehicle registration which are:
             a. used solely to service the Insured's residence;
             b. designed to,assist the handicapped; or
             c. a motorized,golf cart while being operated to or from, or on the premises of a golf course.
         5. Aircraft and parts.                     I

         6. property of roomers, boarders, and other tenants. Personal property, at the Residence Premises, belonging
             to roomers and boarders related to an Insured is covered.
         7. property in an apartment regularly rented or held for rental to others by an Insured, except to the extent pro-
             vided in Section I—Additional Property Coverages, Landlord's Furnishings.
         8. property rented or held for rental to others away from the Residence Premises.
         9. Hovercraft and parts.               I
         10. Business data, including such data stored in or on:
             a. books of account, drawings or other paper records; or
             b. computers and related equipment.
             We do cover the cost of blank recording or storage media, and of pre-recorded computer programs available .
             on the retail market.
         11. contraband and property secured or transferred in the course of illegal trade.


         COVERAGE D-LOSS OF USE
         We cover, subject to the coverage limit which is the total limit, all of the following:
                Additional Living Expense. If a covered loss makes your house or other permanent structure uninhabita-
                ble, we cover the reasonable increase in your normal living expenses that is necessary to maintain your
                household's usual standard of living, including the kenneling of domestic animals not primarily owned or
                kept for business use. We cover this' increase for the reasonable amount of time required to restore
                your house or other permanent structure to a habitable condition, or if you or members of your household
                permanently relocate, the shortest amount of time required to settle elsewhere. However, if you are newly
                constructing your house or other permanent structure or constructing additions, alterations, or renovations to
                your house or other permanent struciure at the time of a covered loss, we only cover the increase in your
                normal living expenses incurred by you for the reasonable amount of time required to restore the house
                or other permanent structure to the condition it was in prior to the covered loss or twenty-four (24) con-
                secutive months from, the date of loss, whichever is less. This period of time is not limited by the expiration
                of this policy; and

         2. Fair Rental Value. If a loss covered under this section requires occupants to leave that part of the Residence
            Premises rented to others or held for rental, we will pay its fair rental value. Payment will be for the shortest
            time required to repair or replace this part of the premises. This does not include expense that does not con-
            tinue while the part of the Residence Premises is uninhabitable. Payment will be for the actual loss sustained
            or twelve (12) months from the date of loss, whichever occurs first. This period of time is not limited by the
            end of the policy period; and

         3. Prohibited Use. If a civil authority prohibits your use of the Residence Premises because of direct damage to
            neighboring premises by a peril Insured against iri this policy, we will pay the resulting loss, for up to thirty
            (30) consecutive days while use is prohibited, for:
            a. Additional Living Expense; and
            b. Fair Rental Value.

         We do not cover loss or expense due to cancellation of a lease or agreement.

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
                                                              1
P1405 (01-13)                                                                                                    Page 6 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 70 of 132 Page ID #:70
CRESTBROOK INSURANCE COMPANY

         This coverage does not apply to an Insured's Business, whether conducted on or off any Insured
         Location.

         No deductible applies to this coverage

         Additional Property Coverages
         These additional property coverages are subject to the policy deductible, exclusions, conditions and any special
         limit of liability that may apply to the property except as noted. In no event will the deductible be applied more than
         once to any one loss.
         1. Debris Removal.
              a. We will pay reasdnable expense you incur removing debris of:
                   (1) covered property, if the peril causing the loss is covered; or
                   (2) ash, dust or particles from a volcanic eruption that causes direct loss to a covered building or cov-
                          ered property inside a building.
              b. We will also pay, up to a maximum of, $2,500 for the reasonable expense you incur, for the removal from
                   the Residence Premises tree(s) felled by the peril of Windstorm or Hail, or weight of Ice, Snow or Sleet,
                   provided the tree(s):
                   (1) damage(s) a covered structure;
                   (2) does not damage a covered structure, but:
                          (a) block(s) a driveway ori,the Residence Premises which prevents a Motor Vehicle, that is regis-
                               tered for use on public'roads or property, from entering or leaving the Residence Premises; or
                          (b) block(s) a ramp or other fixture designed to assist a handicapped person to enter or leave the
                               dwelling building.
              This coverage is additional insurance.

         2. Reasonable Repairs. We will pay reaso,nable cost you incur for necessary repairs made solely to protect
                covered property from further damage, if the peril causing the loss is covered. Actions taken to repair other
                damaged property will be covered only if the other property is also covered under the policy and that other
                property was damaged by a covered cause of loss. These expenses are included in the limit of liability apply-
                ing to the damaged property.            I

                Trees, Shrubs, Plants, and Lawns. rlVe cover trees, shrubs, plants, or lawns on the Residence Premises
                for loss caused by the following perils: fire and lightning; explosion; riot and civil commotion; Aircraft; vehicle
                not owned or operated by a resident of the Residence Premises; vandalism or malicious mischief; Collapse
                of a building; or, theft~ Liability is limited to five percent of the Coverage A- Dwelling limit of liability, for all
                trees, shrubs, plants and lawns. It is limited to $2,500 for one tree, shrub or plant. This coverage applies only
                if the damaded property is replaced or repaired within one hundred eighty (180) days of the loss.

                We do not cover property grown for Business purposes or are part of, or a continuation of, a forest including
                national forest or wildlife preserve.
                This coverage is additional insurance.

         4. Fire Department Service Charge. We will pay up to the amount stated on the Declarations for your liability
            under contract or agreement for customary fire department charges, or ordinance or statute. This applies
            when the charges result from the fire,,department being called to save or protect covered property from a cov-
            ered peril. No deductible applies to this coverage.

         5. Property Removed. Covered property removed from a premise because it i$ in danger from a covered peril
            is covered for direct loss from any cause. This does not change the coverage limit.

         6. Credit Card, Electronic Fund Transfer, dard, Access Device and Forgery Coverage. We will pay up to
                the amount stated on the Declarations for:
                a. the legal obligation of an Insured to pay theft or unauthorized use of credit cards (including Electronic
                   Fund Transfer Cards or Access Devices) issued to or registered in an Insured's name. However, we do
                   not cover use by a resident of your household, a person entrusted with the credit card (Electronic Fund
                   Transfer Card orAccess Device), or any person if an Insured has not complied with all terms and condi-
                   tions under which the credit card (Electronic Fund Transfer Card or Access Device) is issued.
                b. loss to an Insured caused by forgery or alteration of a check or negotiable instrument.

                                    In'cludes copyrighted material of ISO Properties, Inc., with its permission.
                                                      Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                       Page 7 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 71 of 132 Page ID #:71
CRESTBROOK INSURANC'E COMPANY

                c. loss to an Insured through good faith acceptance of counterfeit United States or Canadian paper curren-
                    cy.
                AII losses resulting from a series of acts committed by any one person or groups of persons or in which any
                one person or groups of persons is concerned or implicated is considered one loss. This is regardless of the
                period of time over wl~ich the acts occur.

                We do not cover loss arising out of:
                a. the Business pursuits, or dishonesty of an Insured.
                b. identity theft or identity fraud, including a covered act as outlined in subsections a., b., or c. of this section.

                This coverage is additional insurance. No deductible applies to this coverage.

                We may make any investigation and,settle any claim or Suit as we decide is appropriate. Our obligation to de-
                fend a claim or Suit ends when the amount we pay for the loss equals our limit of liability.
                If a claim is made or a Suit is brought against an Insured for liability under the Credit Card, Electronic Fund
                Transfer Card, Access Device and Forgery Coverage, we will provide defense at our expense by counsel of
                our choice.

                We may defend at our expense an Insured or an Insured's bank against a Suit for the enforcement of pay-
                ment under the forgery coverage.

                Our duty to defend does not apply to identity theft or identity fraud.

         7. Loss Assessment. We agree to pay youir share of an assessment charged against all members of the As-
            sociation. "Association" means the management body of the property owners. They must have common
            property interest with you. The common property must be part of the housing development where you live, as
            shown on the Declarations. We will pay up to the limit, shown on the Declarations, in efPect at the time of the
            loss which results in an assessment.

                The assessment must be the result of a direct loss to property collectively owned by the Association. It must
                be caused by a peril covered under Coverage A—Dwelling of this policy, other than earthquake, volcanic
                eruption, or land shock waves or tremors before, during or after a volcanic eruption.

                The limit shown is the most we will, pay for any one loss event, regardless of the number of assessments
                made relating to that loss event. We will only apply one deductible, per building or structure, to the total
                amount of any one loss to the property described above, regardless of the number of
                assessments. We will not pay more than $10,000 for any assessment that results from a deductible in your
                Association's insurance.             ,

                This coverage is excess over other valid and collectible insurance covering the Association.
                We do not cover loss assessments charged against you or a corporation or Association of property owners
                by any governmental body.
                This coverage is additional insurance.

         8. Inflation Protection Coverage. We may adjust the limit of liability on the Declarations for Section 1—
            Coverages upon renewal of your policy.
            It is further agreed that the premium for this policy at the next anniversary date shall be for the adjusted limits
            of liability.
            This coverage will npt reduce our limit of liability during the current policy period below that for which premium
            has been paid.

         9. Collapse. We cover direct physical loss to covered property described in Coverages A., B. and C. caused by
            the complete Collapse of a building structure or any part of a building structure. Collapse means an abrupt
            falling down or caving in of a building or other structure or any part of a building or other structure with the re-
            sult that it cannot be occupied for its intended purpose. A building or other structure or part of a building or
            other structure is not considered in a state of Collapse if:
            a. it is standing but in danger of falling down or caving in;
            b. it is standing but has separated from any other part of the building;



                                    Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                           'i                                                         Page 8 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 72 of 132 Page ID #:72
CRESTBROOK INSURANCE COMPANY

                c. it is standing even if it shows signs of settling, cracking, shifting, bulging, sagging, bowing, bending, lean-
                   ing, shrinkage, or expansion.
                The Collapse must be sudden and accidental.

                The presence of any decay, insect or vermin damage must be unknown to an Insured prior to
                Collapse.

                Loss to an awning, fence, patio, swimming pool, uriderground pipe, flue, drain, cesspool, septic tank, Foun-
                dation, retaining wall, bulkhead, pier, wharf, or dock is not included unless the loss is a direct result of the
                Collapse of a building.

                This coverage does not increase the limit of liability applying to the damaged property.

         10. Biological Deterioration or Damage Clean Up and Removal. In the event that a covered cause of loss re-
             sults in Biological Deterioration or Damage to property covered under Coverages A., B., and C., we will
             pay, up to the amount shown on the Declarations, for:
             a. the cost to clean up, remove and dispose of the Biological Deterioration or Damage to covered proper-
                 ty;
             b. the cost to tear out and replace any part of the building or other covered property needed to gain access
                 to the Biological Deterioration or Damage;
             c. the cost of testing which is perFormed in the course of clean up and removal of the Biological
                 Deterioration or-Damage from the Residence Premises; and
             d. additional living expenses you may incur, as outlined under Coverage D., that results from items a., b. or
                 c. above.
             The coverage amount shown on the Declarations for this Additional Property Coverage is the most we will
             pay for all loss or costs payable under this Additional Coverage. Such costs are payable only if you report the
             Biological Deterioration or Damage to us within one hundred eighty (180) days of having first discovered
             the Biological Deterioration or Damage.

                The covered cause of loss that causes or results in Biological Deterioration or Damage to covered property
                must have occurred during the policy, period.

                This is an additional amount of coverage.

         11. Landlord's Personal Property.
             When there is an apartment on the Residence Premises that is regularly rented or held for rental to others by
             an Insured, we will pay up to ten percent (10%) of the Coverage A—Dwelling limit of liability for loss to your
             appliances, carpeting and other household furnishings resulting from a covered cause of loss.

                This limit applies separately to each apartment on the Residence Premises and is the most we will pay re- .
                gardless of the number of appliances, carpeting or other household furnishings involved in the loss. This cov-
                erage does not increase the limit of liability applying to the damaged property.

         12. Grave Markers. We will pay up to $5,000 for grave or mausoleum markers located on or away from the Resi-
             dence Premises for loss caused by a peril Insured against.
             This coverage does rlot increase the limits of liability that apply to the damaged covered property.

         13. Lock Replacement. We will pay the reasonable expense up to $1,000 to replace or rekey the
             exterior door locks on your Residence Premises. This coverage applies only if the keys to your Residence
             Premises are stolen. You must notify us within seventy-two (72) hours of discovering the keys have been sto-
             len. No deductible applies to this coverage.

         14. Ordinance or Law. If a covered peril causes a loss to property covered under Coverage A—Dwelling and
             Coverage B—Other Structures, settlement will be based on enforcement of any ordinance or law regulating
             the:
             a. Construction;
             b. Repair;
             c. Renovation;
             d. Remodeling; or

                                    Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                     Page 9 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 73 of 132 Page ID #:73
CRESTBROOK INSURANCE COMPANY

                e. Demolition o~ the damaged building or other structure.

                The damaged or destroyed building structure must be repaired or replaced at the Residence Premises. The
                most we will pay for this coverage is one hundred percent (100%) of the Coverage A—Dwelling limit of liability
                shown on the Declarations.
                This is additional coverage.

                Special Exclusions
                We will not pay costs:
                a. required to replace, repair, regrade, remove, stabilize, change the contour of, or otherwise alter land, un-
                    less under or immediately surrounding the damaged building structure;
                b. resulting from the enforcement of any ordinance or law requiring the:
                    (1) testing for;
                    (2) monitoring; '
                    (3) clean up;
                    (4) removal;
                    (5) containment;
                    (6) treatment;
                    (7) detoxifying;
                    (8) neutralizing, or
                    (9) responding in any manner or assessing any effects of:
                    Contamination or Pollution in or on covered buildings or other structures.
                c. resulting from the enforcement of any ordinance or law involving construction, repair, remodeling or dem-
                    olition of that portion of the undamaged building structure.
                    However, exclusion c. does not apply:
                    (1) when it is necessary to remodel, remove or replace a portion of the undamaged building structure in
                          order to complete repairs, replacement or remodeling of the damaged portion of the covered building
                          structure; or
                    (2) if the total damage to the covered building structure is more than fifty percent (50%) of the building's
                          Replacement Cost, less any ordinance or law expenses, at the time of the loss.
                d. resulting in diminution in value of Residence Premises.

         15. Data Restoration. We will pay up to a total of $5,000 for expenses incurred by you to replace or recreate
                your lost personal data stored on a personal computer or portable computing devices that you own or lease.
                Lost personal data must be the result of a covered loss.

         16. Refrigerated Food. We will pay for loss to food or up to $5,000 for, wine in a freezer or refrigeration unit due
             to temperature changes caused by:
             a. A power interrupfion on or off the Residence Premises; or
             b. Mechanjcal breakdown of the freezer or refrigeration unit. This coverage does not increase the limit of lia-
                  bility.
             This coverage does not increase our limit of liability. No deductible applies to this coverage.

         17. Land. If, as a result of a covered loss to the Coverage A—Dwelling or a building structure cov-
             ered under Coverage B—Other Structures, the land under or immediately surrounding the dwelling
             or building structure requires excavation, replacement or stabilization, we will pay up to ten per-
             cent (10%) of the amount of loss of the dwelling or building structure for the excavation, replacement or stabi-
             lization of land expenses.           •,
             This coverage is additional insurance.

         18. Incidental Business Property. We will pay up to $10,000 for loss to covered property used in connection
             with an Incidental!Business conducted on the Residence Premises.

         19. Damaged Caused by Domestic Animals. We will pay up to $5,000 for direct physical loss to covered prop-
                erty when such loss is caused by a domestic animal.

         20. Arson Reward. We will pay up to a total of $5,000 for information that leads to an arson conviction associat-
             ed with a fire Ioss to property covered by this policy. This is the most we will pay regardless of the number of
             persons providing information. This is additional coverage.

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                        1,                                                                          Page 10 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 74 of 132 Page ID #:74
CRESTBROOK INSURANCE COMPANY

         Property Exclusions
         (Section 1)           '
         1. We do not cover loss to any property resulting directly or indirectly from any of the following.
             a. Earth Movement and Volcanic Eruption. Earth movement means: earth movement due to natural or un-
                natural causes, including subsidence; earthquake, including land shock waves or tremors before, during
                or after a volcanic eruption; landslide; mudslide; mudflow; earth shifting, rising or sinking. Volcanic erup-
                tion means: eruption, explosion, or discharge from a volcano.
                Resulting direct loss by fire, explosion or theft is covered.
                However, any resulting loss is covered unless another exclusion applies.
             b. Water or damage caused by water-borne material. Loss resulting from water or water-borne material
                damage described below is not covered. Water and water-borne material damage means:
                (1) flood, surface water, waves, tidal water, overflow of water from a body of water, or water borne mate-
                     rial from any of these, including when such waters or water borne material enters and backs up or
                     discharges from or overflows from any sewer or drain located outside of or separate from the dwelling
                    foundation;                  ' 1,

                (2) run off of water or water borne material from a paved surFace, driveway, walkway, patio, or other simi-
                     lar surface; or spray from any of these, even if driven by wind.
                (3) water or water-bome material below the surFace of the ground, including water or water-borne materi-
                    al which exerts pressure on, seeps or leaks through a building, sidewalk, driveway, Foundation,
                    swimming pool, or other structure.
                However, any resulting loss is covered unless another exclusion applies.

                    This exclusion 1.b. does not apply'to personal property away from the Residence Premises.
                    However, this exclusion 1.b. does apply when covered personal property is located at another residence
                    owned by an Insured.
                c. Neglect, me'aning neglect of the I,nsured to use all reasonable means to save and preserve property at
                    the time of and after a loss, or when property is endangered by a covered peril.
                d. War or Warlike Acts. This includes insurrection, rebellion or revolution. Gischarge of a nuclear or biologi-
                    cal weapon is considered a warlike act even if accidental.
                e. Nuclear Hazard, tneaning any nuclear reaction, discharge, radiation, or radioactive contamination, all
                    whether, controlled or not or however caused, and any consequence of any of these. Loss caused by nu-
                    clear hazard is not considered loss caused by fire, smoke, or explosion, whether these perils are specifi-
                    cally named in or otherwise included as a covered peril in Section I.
                    Resulting direct loss by fire is covered.
                f. Increased Hazard, meaning any loss occurring while hazard is increased by a means within the control
                    and knowledge of an Insured.
                g. Intentional Acts, meaning loss resulting from an act committed by or at the direction of an Insured that
                    may reasonably be expected to result from such acts, or is the intended result from such acts. Intentional
                    acts include criminal acts. Such acts exclude coverage for all Insureds.
                    However, if loss to covered property is the result of fire, this exclusion 1.g. applies only to the Insured
                    who committed or directed the act causing the'fire loss. Cove'rage for an innocent Insured is limited to
                    that Insured's legal interest, not to exceed the applicable limit of liability. We may apply reasonable
                    standards of proof to claims for such loss.
                h. Collapse, except as provided by Section I—Additional Property Coverages—Collapse. However, any re-
                    sulting loss to property covered under Coverages A. and B. is covered unless otherwise excluded in this
                    policy.
                i. Contamination or Pollution.
                j. Government Acts, meaning any loss caused by seizure, destruction, or confiscation by order of any gov-
                    ernment or public entity.              ,
                    Loss caused by,acts ordered by any government or public entity at the time of-a fire to prevent its spread
                    is covered if the loss caused by fire would be covered under this policy.
                k. Biological Deterioration or Damage, except as provided by Section I—Additional Property
                    Coverages—Biological Deterioration or Damage Clean Up and Removal.
                I. Tsunami, meaning loss resulting from a tsunami caused by, but not limited to, any of the
                    following:
                    (1) earth movement, including:
                         (a) earthquake;
                         (b) volcanic eruption;
                                   I

                                       Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                        Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                        Page 11 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 75 of 132 Page ID #:75
CRESTBROOK INSURANCE COMPANY

                         (c) avalanche, rock or ice falls;
                         (d) landslides; or
                         (e) subsidence;
                         whether occurring above or 4elow sea level;
                    (2) asteroids or meteorites; or
                    (3) nuclear explosion.
                m. Diminution in value or depreciation.
                n. Power failure, meaning the failure of power or other utility services if the failure takes place ofP the Resi-
                    dence Premises. However, if the failure of power or other utility services results in a loss on the Resi-
                    dence Premises from a peril Insured against under this policy, we will pay for the loss or damage to
                    covered property caused by the peril.
                    This exclusion 1.n. does not apply to Section I—Additional Property Coverages, Refrigerated Food.
                o. Computer error, meaning loss caused by an error in the operating programs or instructions.
                p. A fault, weakness, defect or inadequacy in the:
                    (1) specifications, planning, zoning;
                    (2) design, workmanship, construction, materials;
                    (3) surveying, grading, backfilling;
                    (4) development or maintenance;
                    of any property on or off the Residence Premises, whether intended or not. However, any resulting loss
                    is covered unless another exclusion applies.
                q. Acts or decisions of any person, group, organization or governmental body, whether intentional, negli-
                    gent, wrongful or without fault. This includes the conduct or failure to act or decide by any of the afore-
                    mentioned.
                    However, any resulting Ioss is covered unless another exclusion applies.
                r. Weather, Temperature or Dampness. Weather conditions include changes in temperature or air
                    dampness. This exclusion does not apply to direct loss caused by rain, sleet, snow or hail.
                s. freezing of a plumbing, heating, air conditioning or automatic fire protection sprinkler system or of a
                    household appliance, or by discharge, leakage or overFlow from within the system or appliance caused by
                    freezing.                          '
                    T his exclusion applies only while the dwelling is vacant, unoccupied or being constructed unless you
                    have used reasonable care to:
                    (1)      maintaimheat in the building; or
                    (2)      shut off the water supply and drained the system and appliance of water.
                    If an automatic fire protective sprinkler system protects the covered building, you must use reasonable
                    care to maintain the water supply and heat in the building for coverage to apply.
                    A plumbing system or household appliance does not include a sump pump, sump pump well or other sys-
                    tem designed to remove subsurface water drained from the Foundation area.
                    However, any resulting loss is covered unless another exclusion applies.
                t. freezing, thawing, pressure or weight of water, snow or ice, whether driven by wind or not, to a:
                    (1)      fence, pavement, patio tennis court, hot tub or spa, septic system, or swimming pool; '
                    (2)      Foundation, retaining wall, or bulkhead; or
                    (3)      pier, wharF, bridge, or dock.
                    However, any resulting loss is covered unless another exclusion applies.
                u. continuous or repeated seepage or leakage of water or steam over a period of weeks, months or years
                    from a:
                    (1) heating, air conditioning or automatic protective sprinkler system;
                    (2) household appliance;
                    (3) plumbing system; or
                    (4) water, steam or sewer pipes, or storm drains located off the Residence Premises.
                    A plumbing system or household appliance does not include a sump pump, sump pump well or other sys-
                    tem designed to remove subsurface water drained form the Foundation area.

                   However, any resulting loss is covered unless another exclusion applies. If loss caused by water or steam
                   is not otherwise excluded; we will cover the cost of tearing out and replacing any part of the building nec-
                   essary to repair or replace the system or appliance. We do not cover loss to the system or appliance from
                   which the water or steam escaped.
                v. Theft in or to a dwelling under construction or of material and supplies for use in the construction until the
                   dwelling is completed and occupied.
                   However, any resulting loss is covered unless another exclusion applies.

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                    Page 12 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 76 of 132 Page ID #:76
CRESTBROOK INSURANCE COMPANY

                w. Vandalism and nialicious mischief or breakage of glass and safety glazing materials if the dwelling has
                    been vacant for more than thirty (30) consecutive days immediately before the loss. A dwelling under
                    construction is not considered vacant. This exclusion applies to Coverages A. and B. only.
                    However, any resulting loss is covered unless another exclusion applies.
                x. Loss caused by any birds, vermin, rodents or insects. Resulting breakage of glass constituting a part of a
                    covered building is covered.
                    However, any resulting loss is covered unless another exclusion applies.
                y. Loss caused by any non-domestic animals owned or kept by an Insured. Resulting breakage of glass
                    constituting a part of a covered building is covered.
                    However, any resulting loss is co,vered unless another exclusion applies.
                z. Gradual or Sudden Loss due to: '
                    (1) wear and tear, marring, deterioration;
                    (2) inherent vice, latent defect, mechanical breakdown;
                    (3) smog, rust;
                    (4) smoke from agricultural smudging or industrial operations;
                    (5) settling, cracking, shrinking, bulging or expansion of pavements, patios, Foundations, walls, floors,
                         roofs or ceilings;
                    (6) root growth, movement or actidn;
                    If any of items 1.z.(1) through (6) cause water to escape from a plumbing, heating, air conditioning or fire
                    protective sprinkler system or househeld appliance, we cover loss caused by the water not otherwise ex-
                    cluded. We also cover the cost of tearing out and replacing any part of a building necessary to repair the
                    system or appliance. We do not cover loss to the system or appliance from which the water escaped.
                aa. Ordinance Or Law
                    Ordinance Or Law means any ordinance or law:
                    (1) Requiring or'regulating the construction, demolition, remodeling, renovation or repair of
                         property, including removal of any resulting debris. This Exclusion does not apply to the coverage that
                         may be provided for in Ordinance Or Law under Section I Additional Property Coverages;
                    (2) The requirements of which result in a loss in value to property; or
                    (3) Requiring any insured or others to test for, monitor, clean up, remove, contain, treat, de-toxify or neu-
                         tralize, or in any way respond to, or assess the effects of contamination or
                         pollution.
                    This Exclusion applies whether or not the property has been physically damaged.
         2. We do not cover loss to property described in Coverage C. resulting directly from any of the following:
            a. dampness or extremes of temperatures unless the direct cause of loss is rain, snow, sleet or hail.
            b. damage caused by repairing, restoration or retouching. This exclusion does not apply to jewelry, watches
                and furs.
            c. collision, except that occurring with a land vehicle.
            d. sinking, swamping or standing of Watercraft, including their outboard motors furnishings and equipment.
            e. Misappropriation or theft of an Insured's personal property by another Insured.
            f. Failure of a wine cellar or storage unit's climate control system resulting in a loss to wine due to tempera-
                ture change. The failure of the climate control system must be caused by a power interruption resulting
                from a brownout or blackout.
            However, under exclusions 2.a. through 2.f. any resulting loss to property covered under Coverage C.
            is covered unless otherwise excluded in this policy.

         Property Conditions
         (Section 1)

         1. Insurable Interest and Limit of Liability. Even if more than one person has an insurable interest in the
            property codered, we will not be liable:
            a. to the Insured for more than the Insured's interest.
            b. for more than the limit of liability.

         2. Deductible. The deductible amount shown on the Declarations, coverages included in the policy or endorse-
             ments attached to this policy, applicable to a covered loss, is the amount of loss paid by the Insured. Differ-
             ent deductible amounts may apply to different causes of loss. Deductibles may be stated as a specific dollar
             amount or as a percentage of the limit of liability for the covered properry. We pay for covered loss above the
             applicable deductible amount.

                                   InGudes copyrighted material of ISO Properties, Inc., with its permission.
                                                   Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                   Page 13 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 77 of 132 Page ID #:77
CRESTBROOK INSURANCE COMPANY

                In the event that a covered loss to the dwelling equals or exceeds the Coverage A—Dwelling limit of liability
                we will waive up to $50,000 of the, deductible amount. Your deductible will be that portion of the applicable
                deductible above $50,000.
                However, when all or the majority of your furnishings and other personal property have been removed from
                the Residence Premises more than thirty (30) consecutive days prior to a loss, and you have not given us
                advance notice of your removal of such personal property, the waiver of the deductible does not apply. The
                following deductible condition applies: .
                In the event of a covered loss, the deductible will be the greater of:
                a. The Section I Deductible as shown, on the Declarations;
                b. Five percent of the Coverage A—Dwelling limit of liability at the time of loss; or
                c. The deductible applicable to the cause of loss.

         3. Your Duties after Loss. In case of loss, you must:
            a. give immediate notice to us or our agent; and also to the police in case of theft. In case of
                loss under the credit card coverage, also notify the credit card (Electronic Fund Transfer Card) company.
            b. protect the properky from further damage. You must make repairs required to protect the property and also
                keep a record of repair expenses.
            c. as often as we reasonably require:
                (1) show us the damaged property;
                (2) provide records and documents we request and permit us to make copies; and
                (3) submit to examinations under oath and sign same. At your or our request, the exams will be conduct-
                    ed separately and not in the presence of any other persons except legal
                    representation.
            d. submit to us, within sixty (60) days after we request, your signed, sworn proof of loss which sets forth, to
               the best of your knowledge and belief:
                (1) the time and cause of loss. '
               (2) interest of the Insured and alf, others in the property involved and all liens on the property.
               (3) other insrlrance that may cover the loss.
               (4) changes in title or occupancy of the property during the term of the policy.
               (5) specifications of any damaged property and detailed estimates for repair of damage.
               (6) a list of damaged personal property showing in detail the quantity, description, Actual Cash Value,
                    and amount of loss. Attach all bills and receipts that support the figures.
               (7) receipts for additional living expenses and records supporting the fair rental value loss.
               (8) evidence or affidavit supporting:a claim under the Credit Card, Electronic Fund Transfer Card, Access
                    Device and Forgery Coverage. It should state the amount and cause of loss.
               (9) evidence or affidavit supporting a claim under the Identity Theft or ldentity Fraud Coverage. It should
                    include b,ill, receipts, or other records that support a claim for expenses under the coverage. It should
                    state the amount and cause of loss.

         4. Loss Settlement. Covered losses will be settled, up to the applicable limit of liability, by us paying:
            a. Under Coverage C—Personal Property, Replacement Cost or the full cost to repair, at the time of Ioss,
               without deductiori for depreciation.
               "ReplaCement Cost" means the cost, at the time of loss, of a new article identical to the one damaged or
               stolen. When a new article is no longer available, Replacement Cost shall mean the cost of a new article
               similar to that damaged or stolen. It must be of comparable quality and usefulness.

                   Our limit of liability for loss shall be the lesser of:
                   (1) Replacement Cost at the time of loss;
                   (2) full cost of repair;
                   (3) any special limits of liability described in this policy or attached by endorsement; or
                   (4) our cost to repair or replac,e any pair of the damaged or stolen property with equivalent
                         property.
                   You may elect not to repair or replace some or all of the damaged or stolen property. In this event, set-
                   tlement will be based on the smallest of:
                   (1) repair cost;
                   (2) Replacement Cost; or
                   (3) any special limit of liability that applies.


                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                    Page 14 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 78 of 132 Page ID #:78
CRESTBROOK INSURANCE COMPANY

                    If you later decide to repair or replace those items, you may make an additional claim within twelve (12)
                    months after the loss for any difference between the amount paid and the amount payable if repaired or
                    replaced. The actual repair or replacement of the property need not be completed within the twelve (12)
                    months, but payment will not be made until proof of repair or replacement is provided to us.
                    This coverage does not apply to:       I
                    (1) Manuscripts, antiques or fine arts, which by their inherent nature cannot be replaced with new arti-
                           cles.
                    (2) Memorabilia, souvenirs, collectors' items, and other similar items whose age and history contribute
                           substantially to their value.
                    (3) Properry not maintained in good or workable order.
                    (4) Property which is obsolete or useless to you at the time of loss.

                b. Covered losses to your property under Coverage A— Dwelling will be settled as follows:
                   We will pay the cost of repair or replacement, without deduction for depreciation and without regard to
                   the limit of liability.
                   However, in the event of a covered loss to the dwelling:
                   (1) that occurs when it is being newly constructed; or
                   (2) that occurs during construction of additions or renovations; and
                   (3) at the time of loss you have not occupied the dwelling for more than 30 consecutive days during
                         such construction or renovation;
                   we will only pay up to 125% of the applicable limit of liability. This limitation does not apply if, prior to a
                   loss, we have provided you with our written consent.

                    You agree to:
                    (1) Insure your dwelling to at least 100% of its replacement cost as determined by our replacement
                          cost estimation or an inspection performed by a recognized appraisal agency authorized by us;
                    (2) Repair or replace the Dwelling with materials of like kind and quality on the residence premises; or,
                          for no greater cost, buy or build a Dwelling at another location. If you choose not to repair or replace,
                          we will only pay you the cost to repair or rebuild the damaged Dwelling at the same premises prior to
                           the los's, or the applicable limits bf insurance show~~ o~~ ti~e Declarations, whichever is iess.
                    (3) Promptly riotify us of a renovation that increases the replacement cost of the Dwelling or Other
                        Structure more than five (5) percent or $500,000, whichever is less;
                   (4) Notify us prior to the start of a renovation which will cause your dwelling to be:
                        i. vacant; or
                        ii. not occu'pied by you for more than 30 days
                   (5) Accept annual adjustments due to Inflation Protection Coverage; and
                   (6) Pay any additional premium.

                    This coverage does not increase the coverage limits of Coverage B. C or p of the policy.

                c. Under Coverage B—Other Structures, the cost to repair or replace without deduction for depreciation
                   based on equivalent construction and use on the same premises even if you choose not to repair or re-
                    place.
                   However, in the event of a coversd loss to the other structure:
                   (1) that occurs during construction of additions or renovations; and
                   (2) you have temporarily relocated during such construction or renovation;
                   we will pay Actual Cash Value unless you have notified us prior to the loss of such construction. This
                   limitation does not apply if, prior to a loss, we have provided you with our written consent.

         5. Loss Payment. We will pay all losses as outlined in the above Loss Settlement Condition 4. subject
             to the following:
             a. In case of loss to a pair or set, we may elect to:
                  (1) repair or replace a part to restore the pair or set to its value before the loss;
                  (2) pay our cost to replace the pair, or set;
                  (3) pay the difference between market value of the property before and after the loss; or
                  (4) pay full Replacement Cost of the pair or set provided you give us the remaining parts.
             b. At our option, we may repair or replace any part of the damaged property with equivalent prop-erty,
                   providing we give you written notice within thirty (30) days after receiving your signed, sworn proof of
                   loss.

                                     Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                      Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                       Page 15 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 79 of 132 Page ID #:79
CRESTBROOK INSURANCE COMPANY

                c. We will pay you unless some other person is named in this policy to receive payment. Payment will be
                    made within thirty, (30) days after enre receive your proof of loss and:
                    (1) reach agreement with you; or
                    (2) there is an entry of a final judgment; or
                    (3) there is a filing of an appraisal award with us.
                d. After we have paid for a loss by theft or disappearance of covered property, we have the right to all or
                    part of any recovered property. You must protect these rights and inform us of any value of such proper-
                    ty•
                e. After we have paid for a Ioss, we have the right to all or part of any salvageable property. We may permit
                    you to keep the damaged property but we will reduce the amount of the loss paid to you by the value of
                    the retained property.
                f. After we have paid for loss to covered property,, we may reduce any payment due for any subsequent
                    loss for damage to the same covered property;' unless you have furnished us with proof that the prior
                    damage has'been repaired.

         6. Appraisal. If you and we fail to agree on the amount of loss, either can 'request that the amount be set by
            appraisal. If either makes a written request for appraisal, each will select a competent, independent appraiser
            and notify the other of the appraiser's identity within twenty (20) days of receipt of the written request. The two
            appraisers will then select a competent, impartial umpire. If the two appraisers cannot agree on an umpire
            within fifteen (15) days, you or we can:ask a judge of a court of record in the state where the Residence
            Premises is located to select a competent, impartial umpire.

                The appraisers will then set the amount of loss, stating separately the loss to each item. If the appraisers
                submit a written report of an agreement to us, the amount agreed upon will be the amount of the loss. If the
                appraisers fail to agree within a reasonable time, they will submit their differences to the umpire. Written
                agreement signed by any two of these three will set the amount of the loss. Each appraiser will be paid by the
                party selecting that appraiser. Other expenses of the appraisal and the compensation of the umpire will be
                paid equally by you and us. Any fees for expert witnesses or attorneys will be paid by the party who hires
                them. Neither the umpire nor the appraisers will have a financial interest that is conditioned on the outcome of
                the specific matter for which they are called to serve. This is not a provision providing for or requiring arbitra-
                tion.

                The appraisers and umpire are only authorized to determine the Actual Cash Value, Replacement Cost, or
                cost to repair the property that is the'subject of the claim. They are not authorized to determine coverage, ex-
                clusions, conditions, forfeiture provisions, conditions precedent, or any other contractual issues that may exist
                between you and us. The appraisal award cannot be used by either you or us in any proceeding concerning
                coverage, exclusions, fon`eiture provi,sions, conditions precedent, or other contractual issues. However, once
                contractual liability is admitted or determined, the appraisal award is binding upon you and us. This appraisal
                process and authority granted to the appraisers and the umpire can only be expanded or modified by written
                mutual consent signed by you and us.

         7. Other Insurance and Service Agreement. If a loss covered by this policy is also covered by:
            a. other insurance, we will pay only the proportion of the loss that the limit of liability that applies
               under this policy bears to the total amount of insurance covering the loss; or
            b. a senrice agreement, the insuranceprovided by this policy is excess over any such agreement.
            Service agreement means:
               (1) a senrice plan;
               (2) property restoration plan;
               (3) home or appliance warranty; or
               (4) other similar service warranty; even if it is described as insurance.

         8. Suit Against Us. No'action can be brought against us unless there has been full compliance with the policy
            provisions. Any action must be started within one year after the date of loss or damage.

         9. Abandonment of Property. We need not accept property abandoned by an Insured.

        10. Mortgage Clause. The word "mortgagee" includes trustee. If a mortgagee is named in this policy, a loss pay-
            able under Coverage A. or B. will be paid to the mortgagee and you, as interests appear. If more than one


                                    Includes copyrighted-material of ISO Properties, Inc., with its permission.
                                                     Cooyright, ISO Properties, Inc., 2010
P1405 (01-13)                   1                                                                                 Page 16 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 80 of 132 Page ID #:80
CRESTBROOK INSURANCE COMPANY

                mortgagee is named, the order of payment will be the same as the order or pre-cedence of the mortgages. If
                we deny your claim, that denial will not apply to a valid claim of the mortgagee, if the mortgagee:
                a. notifies us of change in ownership, occupancy, or substantial change in risk of which the mort-gagee is
                    aware.
                b. pays premium due under this policy on our demand, if you neglected to pay the premium.
                c. submits a signed, sworn proof of loss within sixty (60) days after receiving notice from us of your failure to
                    do so. Policy conditions relating to Your Duties after Loss, Loss Payment, Appraisal, and Suit Against Us
                    apply to the mortgagee.
                If we cancel the policy, we will notify the mortgagee at least ten (10) days before the cancellation takes efPect.
                If we pay the mortgagee for loss and deny payment to you:
                a. we are subrogated to all the rights of the mortgagee granted under the mortgage on the property; or
                b. at our option, we may pay to the mortgagee the whole principal on the mortgage plus accrued
                    interest. In this event, we will receive a full assignment and transfer of the mortgage and all
                    securities held as collateral to the mortgage debt. Subrogation will not impair the right of the mortgagee to
                    recover the full amount of the mortgagee's claim.

        11. No Benefit to Bailee. This insurance does not benefit a person or organization that is caring for or handling
            your property for a fee.                      I




        12. Glass Replacement.' We will replace covered glass using safety-glazing materials when required by ordi-
            nance or law.

        13. Volcanic Eruption Period. One or more volcanic eruptions that occur within a seventy-two (72) hour period
            will be considered as one volcanic eruption.

        14. Protective Device Credit If credit is given as shown on the Declarations Page, you agree to:
             a. maintain these devices in working order; and
             b. notify us promptly of any changes made in the devices or if they are removed.

       15. Poiicy Period. This policy applies orily to loss which occurs during the policy period.


       Section ll—Liability Coverages
       ADDITIONAL DEFINITIONS APPLICABLE TO THESE COVERAGES
        For purposes of these coverages only:
         1. "Bodily Injury" means bodily harm, including resulting care, sickness or disease, Ioss of services or
             death. Bodily Injury does not include emotional distress, mental anguish, humiliation, mental distress
             or injury, or any similar injury unless the direct result of bodily harm.
         2. "Property Damage" means physical injury to or destruction of tangible property. This includes its re-
             sulting loss of use.
         3. "Personal Injury" means:
             a. false arrest, false imprisonment, wrongful eviction, wrongful entry;
             b. wrongful detention or malicious prosecution;
             c. libel, slander, defamation of character, or invasion of rights of privacy;
             d. shock, emotional distress or mental injury;
             e. assault and battery when committed with the intent of protecting persons.

         4. "Residence Employee" means an employee of an Insured who performs duties in connection with mainte-
             nance or use of the Residence Premises. This includes household or domestic services or similar duties per-
             formed elsewhere not in connection vvith the Business of an Insured.

                It includes an ernployee leased to an Insured by a labor leasing firm, under an agreement with an Insured,
                to perform such duties.

                Residence Employee does not include a temporary employee that substitutes for a permanent
                Residence Employee on leave or to meet seasonal or short-term workload conditions.

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                    Page 17 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 81 of 132 Page ID #:81
CRESTBROOK INSURANCI= COMPANY


         5. "Occurrence" means an accident, including continuous or repeated exposure to the same general condition.
             It must result in Bodily Injury, Property . Damage or Personal Injury caused by an Insured. The Occur-
             rence resulting in Bodily Injury or Property Damage must be during the policy period. The Occurrence re-
             sulting in Personal Injury must be due to an offense first committed during the policy period.

         6. "Employee" means an employee of an Insured other than a Residence Employee. It includes an employ-
            ee leased to an Insured by a labor leasing firm under an agreement between an Insured and the labor leas-
            ing firm. Such employees perForm duties other than those perFormed by a Residence Employee.

         7. "Professional Services" includes but is not limited to:
             a. legal, accounting or adven`.ising services;
             b. preparing, approving, or failing to prepare or approve:
                 (1) maos;
                 (2) drawings;
                 (3) opinions;
                 (4) reports;
                 (5) surveys;
                 (6) change orders;
                 (7) . designs; or
                 (8) specifications;
             c. supervisory, inspection, engineering, or architectural services;
             d. medical, surgical, dental, x-ray or'nursing services treatment, advice or instruction;
             e. any service, treatment, advice or instruction for the purpose of appearance or skin enhancement, hair re-
                  moval or replacement, personal grooming or tattooing;
             f. optometry or optical or hearing aid services, including but not limited to the prescribing, pre-paring, fitting,
                  demonstrating or distributing of ophthalmic lenses and similar products or hearing aid services;
             g. body piercing services;
             h. pharmacological services; and
              i. any other health or therapeutic service, treatment, advice or instruction.

         8. "Suit" means a'civil proceeding in which damages because of an Occurrence to which this insurance ap-
             plies are alleged. Suit includes, but is not limited to:
             a. an arbitration proceeding in which'such damages are claimed and to which the Insured must submit or
                 does submit with our consent; or
             b. any other alternative dispute resolution proceeding in which such damages are claimed and to which the
                 Insured submits with our consent.

         Coverage Agreements
         COVERAGE E—PERSONAL LIABILITY

         We will pay damages an Insured is legally obligated to pay due to an Occurrence resulting from negligent per-
         sonal acts or negligence arising out of the ownership, maintenance or use of real or personal property at the in-
         sured location. We will provide a defense at our expense by counsel of our choice. We may investigate and
         settle any claim or Suit. Our duty to defend a claim or Suit ends when the amount we pay for damages equals our
         limit of liability.                       ',



         This coverage is excess over other valid and collectible insurance. It does not apply to insurance written as ex-
         cess over this policy.


         COVERAGE F—MEDICAL PAYMENTS TO, OTHERS
         We will pay the necessary medical and funeral expenses incurred within three years after an accident causing
         Bodily Injury. This coverage does not apply to you. It does not apply to regular residents of your household. It
         does apply to Residence Employees. Payment under this coverage is not an admission of our or an Insured's
         liability. This coverage applies as follows:
         1. to a person on the Insured Location,with consent of an Insured.
         2. to a person off the Insured Location, if the Bodily Injury:

                                Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                 Copyright, ISO Properties, Inc., 2010
P1405 (01-13)            1                                                                                     Page 18 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 82 of 132 Page ID #:82
CRESTBROOKINSURANCECOMPANY

                a. arises out of a condition on the Insured Location or the ways immediately adjoining.
                b. is caused by the activities of an Insured.
                c. is caused by a residence employee of an Insured arising out of and in the course of employment by an
                Insured.
                d. is caused by an animal owned by or in the care of an Insured.

         Additional Liability Coverages
         We will pay the following in addition to the limits of liability.
                Claims Expenses. We will pay:
                a. expenses we incur and costs taxed against an Insured in a legal action we defend.
                b. premiums on bonds required in a Suit we defend. This does not include bond amounts greater than the
                    Coverage E limit of liability. We are not obligated to apply for or furnish a bond.
                c. reasonable expenses incurred by, an Insured at our request, up to a maximum of $10,000 for assisting
                    us in the investigation or defense of a claim or Suit.
                d. post judgment interest. This must accrue after entry of the judgment. It must accrue before we pay or de-
                    posit in court that part of the judgment which does not exceed the coverage that applies.
                e. prejudgment interest awarded against an Insured on that part of the judgment we pay. If we make an of-
                    fer to pay the applicable limit of liability, we will not pay any prejudgment interest based on that period of
                    time after the offer.

         2. First Aid Expenses. We will pay expenses for first aid to others incurred by an Insured for Bodily Injury
            covered under this policy. We will not pay for first aid to you or any other Insured.

                Damage to ProperEy of Others. We,will pay for Property Damage to property of others caused by an In-
                sured regardless of legal liability. We will pay up to $1,000 per Occurrence, but not more than the smallest of
                the Replacement Cost or the cost to repair the damaged property.. We will not pay for Property Damage:
                a. to property covered under Section I.
                b. caused intentionally b;l an Insured who is age thirteen (13) or o{der.
                c. to propqrty owned by or rented to an Insured, a tenant of an Insured, or a resident in your household.
                d. arising out of:
                    (1) Business pursuits.
                    (2) an act or omission in connection with a premises owned, rented, or controlled by an Insured, other
                        than an Insured Location.
                    (3) the ownership, maintenance, use, loading or unloading of a Motor Vehicle, Aircraft, or
                        Watercraft.

         4. Loss Assessment.                       ,
            We agree to pay your share of an assessment charged against all members of the Association. "Associa-
            tion° means the management body of the property' owners. They must have common property interest with
            you. The common property must be part of the housing development where you live, as shown on the Decla-
            rations. We will pay up to the limit, shown on the Declarations, in effect at the time of the loss which results in
            an assessment. We will not pay more than $10,000 for any assessment that results from a deductible in your
            Association's insurance.
            The assessment must be the result of:
              a. an Occurrence not excluded from coverage under Section II—Liability; or
              b. Liability for an act of a director, officer or trustee in the capacity as a director, officer or trustee, provided
                  such perso.n:                           ,
                  (1) is elected,by the members of a corporation or Association of property owners; and
                  (2) serves without deriving any income from the exercise of duties which are solely on behalf of a cor-
                       poration or Association of property owners.
                  The limit shown is the most we will pay for any one loss event, regardless of the number of assessments
                  made relating to,that loss event. An act involving more than one director, officer or trustee is considered
                  to be a single act.
                  This coverage is excess over other valid and collectible insurance covering the Association.
                  We do not cover assessments charged against you or a corporation or Association of property
                  owners by any governmental body.



                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                            1                                       Page 19 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 83 of 132 Page ID #:83
CRESTBROOK INSURANCE COMPANY

         5. Employers' Liability Coverage—Residence Employees
             A residence employee is covered as follows provided such person has during the ninety (90) days immedi-
             ately before the date of injury:
             a. been employed by the Insured for no less than fifty-two (52) hours; and
             b. earned no less than one hundred dollars ($100) in wages.
             Employers' Liability Coverage applies only to Bodily Injury that occurs during the policy period. If the Bodily
             Injury is a disease, it must be causeO or aggravated by the conditions of the Residence Employee's em-
             ployment by an Insured.

         6. Employers' Liability Coverage
             We will pay all sums which an Insured is legally obligated to pay as damages because of Bodily Injury sus-
             tained by a Residence Employee.

                Our total limit of liability for Employers' L'iability coverage will not exceed $100,000 for all damages resulting
                from Bodily Injury:
                a. Sustained by one or more Residence Employees in any one accident; or
                b. Caused by disease and sustained by a Residence Employee.

                The most we will pay for all damages arising out of Bodily Injury by disease regardless of the number of
                Residence Employees who sustain Bodily Injury is $500,000.

                The Bodily Injury must be caused by accident or disease and arise out of and in the course of employment
                by the Insured while:
                a. in the United States of America, its territories or possessions, or Canada; or
                b. temporarily elsewhere if the Residence Employee is a citizen or resident of the United States of America
                    or Canada.

                This coverage does not apply to:
                a. Any Suit brought in or judgment rendered in any court outside the United States of America, its territories
                    or possessions, or Canada or to any action on such judgment wherever brought.
                b. Liability assumed under any coni<ract or agreement.
                c. Bodily Injury by disease, unless,within thirty-six (36) months after the end of the policy period, written
                    claim is made, or Suit is brought against an Insured for damages because of Bodily
                    Injury.
                d. Any obligation under a workers' compensation, unemployment or disability benefits law or any similar law.

         Exclusions—Employers' Liability Coverage
         1. We do not cover liability for additional compensation imposed on an Insured because of the serious and will-
            ful misconduct of an Insured or because of Bodily Injury to an Employee under sixteen (16) years of age
            and illegally employed at the time of inj'ury.
         2. We do not cover liability for Bodily Injury, arising out of Business pursuits of an Insured.

         Otherinsurance '
         This insurance does not apply to any loss to which other valid and collectible Workers' Compensation or Employ-
         ers' Liability Insurance applies.

         Conformity to Statute
         Any terms of thi$ insurance which are in conflict with the applicable Workers' Compensation Law are amended to
         conform to that law.

         Liability Exclusions
         (Section II)
         1. Coverage E—Personal Liability and Coverage F—Medical Payments to Others do not apply to
             Bodily Injury, Property Damage or, Personal Injury:
             a. caused intentionally by or at the direction of an Insured, including willful acts the result of which the In-
                sured knows or ought to know is likely to follow from the Insured's conduct.
             b. caused by or resulting from an act or omission which is criminal in nature and committed by an Insured.

                                    Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                     Page 20 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 84 of 132 Page ID #:84
CRESTBROOK INSURANCE COMPANY

                     This exclusion 1.b. applies regardless of whether the Insured is actually charged with, or convicted of a
                     crime.
                c.   arising out of Business pursuits of an Insured. This exclusion applies, but is not limited to an act or
                     omission, regardless of its nature or circumstances, involving a service or duty rendered, promised, owed
                     or implied to be provided because of the nature of the Business.
                     This exclusion 1.c. does not apply to:
                     (1) activities normally considered: non-business.
                     (2) volunteer activities related to organized charitable, religious or community groups.
                     (3) occasional or part time self-employed Business pursuits of an Insured under age twenty-one (21)
                           years oid (age twenty-four [24] if a full-time student).
                     (4) an office, school, studio, barber or beauty shop on the Residence Premises if noted on the Declara-
                           tions or endorsement attached to the policy.
                     (5) home care services provided by or at the direction of an Insured on or from the Residence Premis-
                           es if noted on the Declarations or endorsement attached.
                     (6) Incidental Business activities.
                     (7) loss arising out of the physical condition of the Residence Premises and resulting directly from
                           Business pursuits of an Insured being conducted on the residence premises provided that:
                           (a) any of the Business' employees are not subject to workers' compensation or other similar dis-
                                 ability laws;
                           (b) the Business does not provides home care services; and
                           (c) there is no other valid and collectible insurance.
                d.   arising out of the rental or holding for rental of any part of any premises by an Insured. Exceptions, if any,
                     are noted on the Declarations or-endorsement attached to the policy.
                     This exclusion 1.d. does not apply to the rental or holding for rental of part of your Residence Premises:
                     (1) occasionally for the exclusive use as a residence.
                     (2) unless ihtended as a residence by more than two roomers or boarders.
                     (3) as a private garage.
                e.   arising out of any Professional Services.
                f.   arising out of premises owned or rented to an Insured but not an Insured Location.
                     This exclusion 1.f. does not apply to,Bodiiy injury to any Residence Employee arising out of and in the
                     course of employment by an Insured.
                g.   arising out of the ownership, maintenance, use of, or loading or unloading of; entrustment or the negligent
                     supervision by an Insured of; or statutorily imposed liability on an Insured related to the use of:
                     (1) an Aircraft.                          1


                     (2) a Motor Vehicle or all other motorized land conveyance owned by or operated by, or rented or
                           loaned to an Insured.         '
                     This exclusion 1.g.(2) does not apply to:
                           (a) a vehicle owned by an Insured and designed for recreation off public roads while on an In-
                                 sured Location.
                           (b) a motor'ized golf cart while being operated:
                                 (i) to or from, or on the premises of a golf course; or
                                 (ii) within the legal boundaries of the residential community, governed by an Asso-ciation of
                                       property owners, in which the Insured's residence is located. This includes public roads
                                       within the residential community provided that a motorized golf cart can legally travel such
                                       roads.
                           (c) a vehicle not subject to Motor Vehicle registration which is:
                                 (i) used to service an Insured's residence; or
                                 (ii) designed for assisting the handicapped.
                           (d) a vehicle in dead stora,ge on an Insured Location. Dead storage means physically prepared
                                 for long term storage. '
                           (e) a boat, camp, home or utility trailer not being towed or carried on a vehicle defined in general
                                 Definition 6.a..
                           (f) bodily injury to any Residence Employee arising out of and in the course of employment by an
                                 Insured.
                     (3) a Watercraft owned or operated by, or rented or loaned to an Insured:
                           (a) if the Watercraft is a personal Watercraft powered by an internal combustion engine and utiliz-
                                 ing a water jet pump or has inboard, inboard-outdrive or outboard motor power of more than fif-
                                 ty (50) horsepower.


                                    Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                     Page 21 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 85 of 132 Page ID #:85
CRESTBROOK INSURANCE COMPANY

                            (b) if it is a sailing vessel, with or without auxiliary power, twenty-six (26) feet or more in overall
                                   length.
                            (c) while'rented to others.
                            (d) while being used to carry persons or property for a fee or compensation.
                            (e) while being used without an Insured's permission.
                            (f) while being used in an ofFcial race or speed test. This exclusion does not apply to
                                   sailboats.
                            (g), if it is an airboat, air cushion or similar type Watercraft.
                            This exclusion 1.g.(3) does not apply:
                            (a) while the Watercraft is stored.
                            (b) when an Insured rents or borrows a nonowned outboard motor boat for thirty (30) or less con-
                                   secutive days.
                            (c) to Bodily Injury to any Residence Employee arising out of and in the course of employment
                                   by an Insured.
                     (4) a Hovercraft.
                h. caused by an act of terrorism or py war or warlike acts, including insurrection, rebellion or revolution. Dis-
                     charge of a nuclear or biological weapon is a warlike act, even if accidental.
                  i. resulting from an Insured transmitting a communicable disease.
                  j. arising out of asbestos or any asbestos-related injury or damage including, but not limited to, any injury or
                     damage arising out of or alleged to have arisen out of any act, error, omission, failure to warn or other du-
                     ty involving asbestos, its use, exposure, existence, detection, removal, elimination or avoidance or ac-
                     tions arising from a failure to disclose the presence of asbestos.
                k. arising out of electromagnetic emissions or radiation-related injury or damage including, but not limited to,
                     any injury or damage arising out of, or alleged to have arisen out of any act, error, omission, failure to
                     warn or other duty involving any electromagnetic emissions or radiation for use, exposure, existence, de-
                     tection, removal, elimination or avoidance or electrical energy.
                 I. arising from the exposure to, or ingestion, inhalation or absorption of, lead or lead compounds.
                m. radon or any other radioactive emissions, manmade or natural, or any related injury or damage including,
                     but not limited to, any injury or damage arising out of or alleged to have arisen out of any act, omission,
                     failure to warn or other duty involving radon or any other radioactive emissions, their use, exposure, ex-
                     istence, detection, removal, elimination or avoidance.
                n. arising out of any'Contamination or Pollution.
                     This exclusion 1.n. also applies to any claims, Suit, loss, cost or expense arising out of any required test-
                     ing, monitoring, clean up, removal, containment, or other actions to determine or respond to the effects of
                     Contamination or Pollution.
                     This exclusion 1.n. does not apply to Bodily Injury arising out of routine lawn and garden care of an In-
                     sured Location.
                o. resulting from acts or omissions relating directly or indirectly to sexual molestation, corporal pun-ishment,
                     physical or mental abuse, harassment, including sexual harassment, whether actual,
                     alleged or threatened.
                p. resulting from the use, sale, manufacture, delivery, transfer or possession by a person of a controlled
                     substance(s) as defined by Federal Food and Drug Law (21 U.S.C.A Sections 811 and 812). Controlled
                     substances include but are not limited to: cocaine; LSD; marijuana; and all narcotic drugs.
                     This exclusion 1.p. does not apply to the legitimate use of prescription drugs by a person following orders
                     of a licensed physician.
                q. Bodily Injury to a person eligible to receive any benefits required to be provided or voluntarily provided
                     by any Insured under:
                     (1) a workers' compensation;
                     (2) an unemployment compensation;
                     (3) a non-occupational or occupational disease;
                     (4) disability benefits;
                     or any similar law.
                r. any "Bodily Injury" to a"farm employee" employed in violation of law with the knowledge of an Insured.
                s. arising out of Biological Deterioration or Damage.
                t. resulting from acts, errors or omissions of an Insured acting as an officer or member of a board of direc-
                     tors or committee, of any corporation or organization.
                     This exclusion 1.fi. does not apply to an Occurrence resulting from the Insured's volunteer act-ivities for
                     a non-profit corporation, or a condominium or cooperative Association unless excluded elsewhere in this
                     policy or attached endorsement.

                                    Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                     Page 22 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 86 of 132 Page ID #:86
CRESTBROOK INSURANCE COMPANY

                u. resulting from civic or public activities perFormed by an Insured for pay, other than reimbursement of ex-
                   penses.
                v. sustained by a person as a result of an offense directly or indirectly related to that person's employment
                   by an Insured, including wrongful termination of employment.
                w. resulting from discrimination or harassment, whether actual, alleged or threatened, due to age, race, na-
                   tional origin, gender, religious belief, physical or mental impairment, sexual orientation, or any other dis-
                   crimination.

         2. Coverage E—Personal Liability does not apply to:
             a. liability under any loss assessmeht contract or,agreement except as provided in Section II—Additional Li-
                ability Coverages, Loss Assessment and then only up to the limit of liability shown for the coverage.
             b. liability assumed under any written or unwritten contract or agreement, or by contract or agreement in
                connection with any Business of an Insured.
             c. Property Damage to property owned, produced or distributed by an Insured. This includes costs or ex-
                penses incurred by an Insured or others at the direction of an Insured to repair, replace, enhance, re-
                store or maintain such property to prevent injury to a person or damage to property of others, whether on
                or away from an Insured Location.
             d. Property Damage to property rented to, occupied or used by, or in the care of an Insured.
                This exclusion 2.d. does not apply to Property Damage:
                (1) caused by-fire, smoke, or explosion; or
                (2) to house furnishings or prerrlises rented to, occupied or used by or in the care of an Insured for
                       which the Insured is legally liable.
             e. Bodily Injury or Property Damage for which an Insured under this policy is also an Insured
                under a nuclear energy liability policy; or would be an Insured but for its termination upon exhaustion of
                its limit of liability`
             f. Bodily I'njury or Personal Injury to an Insure&as defined in Definitions 4.a. and 4.b. This exclusion in-
                cludes any actions brought against you or any other Insured to repay or pay a portion of damages with
                another person who may be obligated to pay damages because of Bodily Injury or Personal Injury to
                an Insured.

                Coverage F—Medical Payments to Others does not apply to Bodily Injury:
                a. to a Residence Employee if it occurs off the Insured Location. It does apply if the Bodily Injury arises
                   out of the Residence Employee's employment by an Insured.
                b. from a nuclear reaction, radiatiorj or radioactive contamination, or a consequence of any of these. It does
                   not matter that these are controlled or uncontrolled.
                c. to any person, other than a Residence Employee of an Insured, regularly residing on any part of the In-
                   sured Location.

         4. Coverage E—Personal Liability and Coverage F—Medical Payments to Others do not apply to
            any "Bodily Injury" to a"farm employee" employed in violation of law with the knowledge of an
            "Insured."

         Liability Conditions
         (Section II)           1


         1. Limits of Liability. Our total liability under Coverage E. for all damages resulting from one Occurrence will not
            exceed the limit for Coverage E. shown on the Declarations. This is true regardless of the number of In-
            sureds, claims made or persons injured.

                Our total liability under Coverage F. for all medical expense for Bodily Injury to one person resulting from
                one accident will not exceed the limit for Coverage F. shown on the Declarations.

         2. Severability of Insurance. This insurance applies separately to each Insured. This condition does not in-
            crease our limit of liability for one Occurrence.

         3. Duties after Loss. In case of a loss, you must perform the following duties. You must cooperate with us in
            seeing that these duties are performed.
            a. give notice to us or our agent as soon as practicable setting forth:
                (1) identity of the policy and Insured.

                                    Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                     Page 23 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 87 of 132 Page ID #:87
CRESTBROOK INSURANCE COMPANY

                     (2) time, place, and facts of thp accident or Occurrence.
                     (3) names and addresses of the claimants and witnesses.
                b. immediately forward to us every document relating to the accident or Occurrence.
                c. at our request, assist in:
                     (1) making settlement.
                     (2) enforcing a riglit of contribution or indemnity against a person or entity who may be liable to an In-
                           sured.
                     (3) conducting Suits, and attending hearings and trials.
                     (4) giving evidence and asking witnesses to attend.
                     (5) preserving any tangible property, or evidence, as long as we reasonably request.
                d. under the coverage—Damage to Property of Others:
                     (1) submit to us, within sixty (60) days after the loss, a sworn proof of loss; and
                     (2) exhibit'the damaged property, if within the Insured's control.
                e. the Insured shall not, except at the Insured's own cost, voluntarily make a payment, assume an obliga-
                     tion, or incur an expense other than for first aid to others at the.time of the Bodily Injury.

         4. Duties of an Injured Person—Coverage F—Medical Payments to Others. The injured person or someone on
            behalf of the injured person will:
            a. give us written proof of claim, under oath if required, as soon as possible.
            b. authorize us to obtain copies of inedical reports and records. The injured person will submit to physical
                examination by a physician we select. This may be as often as we require with good reason.
            c. authorize us to speak with any doctor, dentist, or other health care provider who has provided treatment.

         5. Suit Against Us. No action can be brought against us unless there has been full compliance with the policy
            provisions. No one has a right to join, us as party to an action against an Insured. No action with respect to
            Coverage E. can be brought against,us until the obligation of the Insured has been determined by final judg-
            ment or agreement signed by us.

         6. Bankruptcy of an Insured. Bankruptcy or insolvency of an Insured will not relieve us of our obligations under
            this policy.

         General Policy Conditions
                HOW YOUR POLICY MAY BE CHANGED
                a. Any part of this policy, which may be in conflict with statutes of the state in which this policy is issued, is
                   hereby amended to conform.
                b. Any Insured will automatically have the benefit of any broadening of coverage in this edition of the policy,
                   as of the effective date of the change, provided it does not require more premium.
                   This condition 1.b. does not apply when changes made include both broadening and restrictions in the
                   coverage provided, whether or not such changes are made through a subsequent edition of this policy or
                   by an amendatory endorsement attached to the policy.
                c. A waiver or change of a part of this policy must be in writing by us to be valid. Our request for an apprais-
                   al or examination does not waive our rights.
                d. The premium for the coverage provided by this policy and attached endorsements is based on infor-
                   mation in our possession. Any change or correction in this information will allow us to make an adjust-
                   ment of the premium.

         2. CONCEALMENT OR FRAUD
            a. This policy does not provide coverage for any Insureds if you or any other Insured, either before or after
                a loss, other than a loss caused by fire, has:
                (1) intentionally concealed or misrepresented any material fact or circumstance; or
                (2) committed any fraud or made false statements;
                relating to stich loss.
            b. This policy does not provide coverage for loss caused by fire to the Insured who has:
                (1) intentionally concealed or misrepresented any material fact or circumstance; or
                (2) committed any fraud or made false statements;
                relating to this insurance.          ,



                                    Includes copyrighted material of ISO Properties, Inc., with its permission.
                                '                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                     Page 24 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 88 of 132 Page ID #:88
CRESTBROOK INSURANCE COMPANY
   ,
     3. RENEWAL
         This policy is written for a specific policy period as shown on the Declarations. We will renew it for successive
         policy periods subject to the following conditions:
         a. Renewal will be in accordance with the policy forms, rules, rates and rating plan in use by us at the time.
         b. AII premiums, premium installment payments and fees must be paid when due.
         c. Prior to the expiration of a policy period for which premium has been paid, we will mail a notice to the
             named Insured for the premium required to renew or maintain the policy in effect. We will mail this notice
             to the address last known to us at least forty-five (45) days before the renewal date of the policy. Proof of
             mailing will be proof of notice.
         d. You agree to an interior inspection of your home by one of our representatives to determine your contin-
             ued eligibility. Such inspection will not be pen`ormed more than once a year with prior advance notice.
             Failure to allow an interior inspection in accordance with these terms may result in nonrenewal of your
             policy.

         4. NONRENEWAL
                a. At the end of each policy period, we will have the right to refuse to renew this policy.
                b. If we elect not to renew, we will mail written notice to the first named Insured, at the address shown in
                   this policy, at least forty-five (45)' days before the renewal date of this policy. The reason(s) for nonrenew-
                   al will be included. Proof of mailing shall be proof of notice.
                We will not refuse to renew this policy solely because:
                   (1) you accepted our offer of earthquake coverage.
                   (2) the Insured dwelling is in a damaged condition due to a total loss covered under this policy.
                   (3) of an Insured's age.
                   (4) corrosive soil conditions exist on the Residence Premises.
                c. For nonpayment of renewal premium, coverage will terminate without notice at the end of the last policy
                   period for which premium was paid.

         5. CANCELLATION DURING POLICY PERIOD
             Any named Insured may cancel this policy at any time by returning it to us or by notifying us in writing of the
             future date canc'eilation is to take effect.

                We may cancel this policy only for the reasons stated in this condition by notifying the first named Insured in
                writing of the reason(s) and date cancellation takes effect. This cancellation notice will be mailed to the first
                named Insured at the address shown in the policy. Proof of mailing will be proof of notice.
                a. When premium has not been paid, including additional premium due to a physical change in the Insured
                     property or a change in its occupancy or use, whether payable to us or our agent or
                     under a finance or credit plan, we may cancel at any time by giving notice at least ten (10) days before
                     cancellation takes effect.
                b. When this policy has been in effect for less than sixty (60) days and is not a renewal with us, we may
                     cancel for any reason except as stated below by giving notice at least twenty (20) days before cancella-
                     tion takes effect.
                     We will not cancel this policy solely because:
                     (1) you have accepted our off~r of earthquake coverage.
                     (2) corrosive soil conditions eicist on the Residence Premises.
                c. When this policy has been in effect for sixty (60) days or more, or at any time if it is a renewal, we may
                     cancel if:
                     (1) the named Insured has been convicted of a crime having as one of its necessary elements an act
                           increasing any hazard Insured against;
                     (2) we discover fraud or material misrepresentation by either:
                           (a) an Insured or an Insured's representative in obtaining this insurance; or
                           (b) the named Insured or representative is pursuing a claim under this policy; or
                           (3) we discover grossly negligent acts or omissions by an Insured or an Insured's representative
                                that substantially increase any of the hazards insured against; or
                           (4) physical changes in the covered property result in the property becoming uninsurable.
                     This can be'done by giving notice at least thirty (30) days before cancellation takes effect.
                d. When this policy is written for a period longer than one year, we may cancel for any reason at its anniver-
                     sary by giving notice at least forty-five (45) days before cancellation takes effect.




                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                    Page 25 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 89 of 132 Page ID #:89
CRESTBROOK INSURANCE COMPANY

                    When this policy is cancelled, the premium for the period from the date of cancellation to the premium
                    payment date wilt be refunded. The return premium will be pro rata. If the return premium is not refunded
                    with the,notice of cancellation or when the policy is returned to us, we will refund it within twenty-five (25)
                    days after we:
                         (1) send the cancellation notice to you; or
                         (2) receive your written request of cancellation.

         6. POLICY TRANSFER

                This policy may be transferred to another only with our written consent.

         7. SUBROGATION
            a. When we have paid you for a loss covered under this policy and you receive payment for the same loss
               from another person, entity or organization, the amount received will be held by you in trust for us and re-
               imbursed to us to the extent of our payment.
            b. An Insured may, before loss occurs, waive in writing all rights of recovery against any person.
               The Insured will provide us with proof of the waiver, when requested by us. If not waived, when we pay a
               loss, an Insured's right to recover from someone else becomes ours up to the amount we paid. An In-
               sured must protect these rights and help us enforce them.
            c. This condition does not apply to "Medical Payments to Others" or the "Damage to Property of Others" pro-
               tection.                               ,

        8. DEATH
            If you die, we continue to insure:
            a. the legal representative of the deceased, only with respect to the premises and property of the deceased
                 covered under this policy at the time of death.
            b. a member of your household who is an Insured at the time of death, but only while a resident of the Res-
                 idence Premises.
            c. with respect to your property, the person having proper custody of the property until appointment of a le-
                 gal representative.

                ADDITIONAL INSURED - NON OCCUPANT
                An additional Insured may be named in this policy. The additional Insured's interest in the Residence Prem-
                ises is protected under Coverage A. and Coverage B. The additional Insured is also protected under Cover-
                age E. for liability from the ownership, maintenance, or use of the Residence Premises. This provision does
                not increase the amount of insurance.

                This coverage does not apply to:
                a. an employee;
                b. a Residence Employee; or
                c. a temporary employee that substitutes for a permanent Residence Employee on leave or used to meet
                    seasonal or short term workload conditions.

        10. OPTIONAL PAYMENT OF PREMIUM;IN INSTALLMENTS
            The named Insured may pay the premium for this policy in installments, under the terms and conditions ap-
            proved where required by the Department of Insurance. For each separate installment payment there is an
            installment premium payment charge. Your agent or sales representative can provide more information.

        11. NON-SUFFICIENT FUNDS AND LATE PAYMENT CHARGES
            The company reserves the right to impose a fee for:
            a. any premium that is unable to be processed due to non-sufficient funds, or if there are non-sufficient
               funds in an account that is being utilized for electronic funds transfer (EFT) payments.
            b. any reinstatement of the policy if premium payment is received after the cancellation date. This is under
               the terms and conditions approved where required by the Department of Insurance.




                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P1405 (01-13)                                                                                                    Page 26 of 26
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 90 of 132 Page ID #:90

CRESTBROOK INSURANCE COMPANY                                                                                    PERSONAL HOME POLICY

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              CRESTBROOK PROTECTION

         For an additional premium the following coverages apply.
         1. The following is added to the definition of Insured:
             Trusts or other entities owned by an Insured with a financial interest in the Residence Premises are
             protected under Coverage A—Dwellinig and Coverage B—Other Structures. Coverage also applies
             under Coverage E—Personal Liability for liability from the ownership, maintenance, or use of the
             Residence Premises. This provision does not increase the amount of insurance.

             This coverage does not apply to:
             a. an employee;
             b. a Residence Employee; or
             c. a temporary employee that substitutes for a permanent Residence Employee on leave or used
                to meet seasonal or short term workload conditions.

         Section I—Property Coverages is amended as follows:
         2. Under Coverage C—Personal Property, Special Limits of Liability, the following apply;
             a. Item 1. limit is increased to $25,000.
             b. Item 3. is eliminated in its entirety.
             c. Item 4. Is eliminated in its entirety.
             d. Item 5. limit is increased to $5,000.
             e. Item 12. limit is increased to $100,000.

         3. Under Coverage D—Loss of Use, Additional Living Expense is replaced with the following:
             Additional Living Expense. If a covered loss requires you to leave the Residence Premises, we
             will pay the reasonable increase in living expenses you incur to maintain your normal standard of
             living. We cover this increase for the, reasonable amount of time required to restore your Dwelling or
             other permanent structure to a habitable condition, or if you or members of your household perma-
             nently relocate, the shortest amount of time required to settle elsewhere. However, if you are newly
             constructing your Dwelling or other permanent structure or constructing additions, alterations, or
             renovations,to your Dwelling or other permanent structure at the time of a covered loss, we only
             cover the increase in your normal living expenses incurred by you for the reasonable amount of time
             required to restore the Dwelling or other permanent structure to the condition it was in prior to the
             covered loss. This period of time is not limited by the expiration of this policy.
        4. Additional Property Coverages is amended as follows:
             Paragraph 1.b. of Debris Removal is replaced with the following:
                   b. We will pay the reasonable'expenses to remove debris of a covered loss from the property.
                      We will also pay up to a total of $5,000 from the Residence Premises to remove trees from
                      the Residence Premises if felled by the peril of windstorm, hail, weight of ice or snow or
                      sleet when there is no damage to covered property.



                                  Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                   Copynght, ISO Properties, Inc., 2010

P8042 CA (02-14)                                                 Page 1 of 5
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 91 of 132 Page ID #:91

             Paragraph 3. Trees, Shrubs, Plants and Lawns is replaced with the following:

             3. Trees, Shrubs, Plants and Lawns. We will pay up to five percent (5%) of the coverage limit for
                 Coverage A—Dwelling but no mor~ than $10,000 for any one tree, shrub, or plant. Landscaping
                 does not include forestry or brush. ; '

                   We will only pay for losses caused by:

                   a. aircraft; '

                   b. fire, lightning or explosion;
                   c. riot or civil co'mmotion;

                   d. a vehicle not owned or operated by someone who lives at the Residence Premises; or

                   e. theft, attempted theft, vandalism or malicious mischief.
                   This coverage applies only if you restore the damaged landscaping within one hundred
                   eighty (180) days of the loss.

                   We do not cover property that is grown for Business purposes or property that is part of, or a
                   continuation of, a forest including national forest or wildlife preserve.

                   This coverag,e is additional insurance.

             Paragraph 13. Lock Replacement is replaced with the following:
            13. Lock Replacement. We will pay the reasonable expense to replace or rekey the exterior door
                 locks on your Residence Premises. This coverage applies only if the keys to your Residence
                 Premises are stolen. You must notify us within seventy-two (72) hours of discovering the keys
                 have been stolen. No deductible applies to this coverage.

             Paragraph 14. Ordinance or Law is amended as follows:

                   The followin'g sentence is deleted:

                       This is additional coverage.
                   The following seritence is deleted:

                       The, most we will pay for this coverage is one hundred percent (100%) of the Coverage A—
                       Dwelling limit of liability shown on the Declarations.

                   The following sentence is added:

                       For losses as a result of wildfire or fire resulting from an earthquake, the most we will pay is
                       two hundred percent (200%) of the Coverage A—Dwelling limit of liability shown in the
                       Declarations. No coverage applies if the Difference in Conditions endorsement is shown on
                       the Declarations. Earthquakb includes land shock waves or tremors before, during or after a
                       voicanic eruption. One or more earthquake shocks that occur within a seventy-two (72) hour
                       period constitute a single earthquake.
                   AII other provisions of the Ordinance or Law coverage section are unchanged and apply.

             Paragraph 15. Data Restoration is replaced with the following:
           15. Data Restoration. We will pay up, to a total of $25,000 for expenses incurred by you to replace
                or recreate your lost personal data stored on a personal computer or portable computing devices
                that you own or lease. Lost personal data must be the result of a covered loss.




                                    Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2010

P8042 CA (02-14)                                                   Page 2 of 5
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 92 of 132 Page ID #:92


               Paragraph 19. bamaged Caused by. Domestic Animals is replaced by the following:
              19. Damaged Caused by Domestic Animals. We cover direct, physical loss to covered property
                   when such loss is caused by a domestic animal. The maximum we will pay for this coverage is
                   $25,000.
         5.    The following are added to Additional Property Coverages:

               Water Shut-OfP Device Coverage. After your first covered water damage loss by this policy, we will
               pay for reasonable costs you incur up to $5,000 for the installation of an approved water shut-off
               device. This payment will not increase the amount of coverage. This additional coverage only applies
               if the loss exceeds the location deductible.

               Kidnap and Ransom Expense Cov,erage.

               We will pay up to $25,000 to reimbu~se any of the following expenses related to a Kidnapping of an
               Insured:
                   a. attomey fees to negotiate a settlement;

                   b. lost income of the kidnapped Insured;

                   c. travel;

                   d. lodging costs; and

                   e. telephone costs.
                   No coverage applies to ransom payments caused by or in any way related to the kidnapping of
                   an Insured.

               Kidnapping is defined as the crime of unlawfully seizing and carrying away a person by force or
               fraud, or seizing and detaining a person against his or her will with intent to carry away at a later time.

               Pet Injury Coverage. If your pet is injured as a result of a covered loss, we will pay up to $5,000 for
               the medical expenses for the resulting injuries. Coverage applies only to expenses for those injuries
               resulting directly from the covered cause of loss. This limit is the maximum we will pay for a covered
               loss regardless of the number of pets injured.

               Disability Alterations Coverage. If you or an Insured residing in your household is permanently
               disabled by an accidental injury, wd will pay to update the Residence Premises to meet minimum
               standards for the disability. We will pay up to five.percent (5%) of the Coverage A—Dwelling limit of
               liability stated on the Declarations up to a maximum of $50,000.

               Realty Tax Increased Assessment Coverage. We will pay up to $25,000 for any additional county
               tax assessments if the assessment is increased following a covered total loss and such loss was the
               cause of the tax increase. This coverage only applies to the first assessment generated after your
               home has been reconstructed.

        Section I—Property Conditions is amended as follows:

        6.     Paragraphs 4.b., of Loss Settlement are deleted and replaced with the following:

                   b. Covered Iosses to your property under Coverage A—Dwelling and Coverage B—Other
                       Structures will be settled as follows:
                       We will pay the cost of repair or replacement, without deduction for depreciation and without
                       regard to the limit of liability shown on the Declarations.




                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010

P8042 CA (02-14)                                                  Page 3 of 5
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 93 of 132 Page ID #:93

                       However, in the event of a covered loss to the Dwelling that occurs during construction of
                       additions or renovations we will pay no more than Actual Cash Value:
                       (1) if the construction or renovation increases the replacement cost of the Dwelling or Other
                           Structure more than five percent (5%) or $500,000, whichever is less; or
                       (2) at the time of loss you have not occupied the Dwelling for more than thirty (30) consecu-
                           tive days due to construction or renovation;
                       This limitation does not apply if, prior to a loss, you have notified us of such construction or
                       renovation and we have provided you with our written consent.

                       For losses as a result of wildfire or fire resulting from an earthquake, the most we will pay is
                       two hundred percent (200%) of the Coverage A—Dwelling limit of liability shown in the
                       Declarations. No coverage applies if the DifferenCe in Conditions endorsement' is shown on
                       the Declarations. Earthquake includes land shock waves or tremors before, during or after a
                       volcanic eruption. One or more earthquake shocks that occur within a seventy-two (72) hour
                       period constitute a single earthquake.
                       You agree to:
                       (1) Insure your Dwelling and Other Structures to at least one hundred percent (100%) of its
                            replacement cost as determined by our replacement cost estimation or an inspection per-
                            formed by a recognized appraisal agency authorized by us;
                       (2) Repair or replace the Dwelling and Other Structures with materials of like kind and quality
                           on the Residence Premises; or, for no greater cost, buy or build a Dwelling at another
                           Iocation. If you choose not to repair or replace, we will only pay you the cost to repair or
                           rebuild the damaged Dwelling at the same premises prior to the loss, or the applicable
                           limits of insurance shown on the Declarations, whichever is less.
                       (3) Promptly notify us of a cenovation that increases the replacement cost of the Dwelling or
                           Other Structure more than five percent (5%) or $500,000, whichever is less;
                       (4) Notify us prior to the start of a renovation which will cause your Dwelling to be:
                          i.    vacant; or
                          ii.   not occupied by you for more than thirty (30) consecutive days;
                       (5) Accept annual adjustments due to Inflation Protection Coverage; and
                       (6) Pay any additional premium. '
                       If a change in the amount of' coverage for your Dwelling is made, the limit applying to Cover-
                       age C—Personal Property will be adjusted proportionately.
        7. Paragraph 4.c. of Loss Settlement is deleted in its entirety.
         8. Paragraph 2. Deductible of Section I—Property Conditions is replaced with the following:
             2. Deductible. The deductible amount shown on the Declarations or endorsements attached to this
                 policy, applicable to a covered loss, is the amount of loss paid by the Insured. Different deduct-
                 ible amounts may apply to difFerent causes of loss. Deductibles may be stated as a specific dollar
                 amount or as a percentage of the limit of liability for the covered property. We pay for covered
                 loss above the applicable deductible amount.
                   The deductible will not apply to'a covered loss of more than $50,000. This waiver of deductible
                   does not apply to:



                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010

P8042 CA (02-14)                                                  Page 4 of 5
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 94 of 132 Page ID #:94

                   a. special deductibles for wind, hurricane, hail, or earth movement including earthquake; or

                   b. separate coverage deductibles contained within policy provisions or shown on the
                      Declarations.

         9. Coverage F—Medical Payments to Others
             When Section II—Personal Liability is purchased for this policy from us, the limit of liability is in-
             creased to $25, 000.

       10. The following is added to General Policy Conditions:
             Family Safety

             We will pay up to $25,000 for counseling services to help an Insured after a covered loss or occur-
             rence. This coverage will also apply for an Insured if a victim of a stalking, home invasion or abduc-
             tion. Payment will be excess of any such services provided by your medical insurance and the
             provider of the services will need to be approved by us prior to use. Coverage will apply for a period
             of up to one year from the date of covered loss or occurrence.




        AII other provisions of this policy apply.




                                  Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                   Copyright, ISO Properties, Inc., 2010

P8042 CA (02-14)                                                 Page 5 of 5
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 95 of 132 Page ID #:95

CRESTBROOK INSURANCE COMPANY
                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       IDENTITY THEFT OR IDENTITY FRAUD EXPENSES COVERAGE

         Coverage is subject to all terms and conditions of the policy, except as changed by this endorsement.
         In consideration of the premium charged, the policy is amended to provide coverage for ldentity Theft or
         Identity Fraud. Coverage is subject to all terms and conditions in the policy, except as changed by this
         endorsement. It is agreed that coverage is hereby amended as follows:
         Additional Definitions applicable: For purposes of this endorsement only:
         1. "Identity Theft pr ldentity Fraud" means the act of knowingly using or transferring without legal
            authority personal identifying information of an Insured such as name, social security number,
            driver's license number, bank account number(s) or credit card number(s) with the intent to commit, or to aid
            or abet another to commit, any illegal activity that constitutes a misdemeanor or felony under any applicable
            state or local law or violation of federal law.

         2. "Expenses" tneans:
            a. Costs of executing affidavits or similar documents attesting to theft or fraud required by credit
                grantors, credit agencies or similar financial institutions.
               b. Costs for certified mail to credit grantors, credit agencies, or similar financial institutions and law
                  enforcement agencies.                                                                 `
               c. Lost income resulting from time taken off work to complete theft or fraud affidavits, talk to or meet
                  with credit grantors, credit agencies or similar financial institutions, law enforcement agencies and
                  or legal counsel. Payment of lost income is included within the Identify Theft or ldentity Fraud
                  Expense Coverage Limit of Liability and payable as outlined in this endorsement.
               d. Loan application fees for re-applying for a loan or loans where the original application is rejected
                  solely because the lender received incorrect credit information.
                   Reasonable attorney fees incurred by you as a result of Identity Theft or ldentity Fraud to:
                   (1) Defend lawsuits brought against an Insured by financial institutions, merchants, or collection agen-
                       cies;
                   (2) Remove any civil or criminal judgrlients wrongly entered against an Insured; or
                   (3) Challenge the completeness or accuracy of any information in a consumer credit report.

               f. Charges incurred for long distance telephone calls to law enforcement agencies, merchants,
                   credit grantors, cr,edit agencies or similar financial institutions to report or discuss an actual Iden-
                   tity Theft or lderitity Fraud.
         The following additional coverage is added under Section I:
         Identity Theft or ldentity Fraud Expenses
         Any act or series of acts committed by one or more persons, or in which such person or persons are aid-
         ing or abetting others against an insured, is considered to be one identity theft or identity fraud, even if a
         series of acts continues into a subsequent policy period.
         •     Identity Theft or ldentity Fraud must occur while this coverage is part of your policy; and
         •     Identity Theft oir ldentity Fraud Expenses must be incurred while this coverage is part of your pol-
               icy or within one hundred eighty (180) days after this coverage is terminated.
         If this coverage is terminated, our total liability for Expenses incurred by you during the one hundred
         eighty (180) days after the termination will not exceed the amount equaling the difPerence between

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P8010 (1-13)                                                                                                             Page 1 of 2
       Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 96 of 132 Page ID #:96

CRESTBROOK INSURANCE COMPANY
         the limit at the time coverage terminated and the amount we already reimbursed you during that policy
         period.
         We may offer, at our option, to refer you to a firm that:
         • you can authorize to work on your behalf to assist you in reporting and addressing the effects of Identity
            Theft or ldentity Fraud to which coverage applies;
         • will consult with you on measures you might take if you reasonably suspect that you have already become,
            or may become a victim of Identity Theft or ldentity Fraud to which this coverage applies; or
         • if we do provide you, with such a referral, we will pay, subject to the terms of the referral we provide, that
            firm's charges for the work they perform consistent to the terms of our referral, and those charges will not
            be subject to the limits for ldentity Theft or ldentity Fraud coverage.

         We will pay up to the limit shown on the Declarations for Expenses incurred by an Insured as the direct
         result of any single Identity Theft or ldentity Fraud first discovered or learned of during the policy peri-
         od. Our total liability for ldentity Theft or ldentity Fraud Expenses Coverage you incur during the pol-
         icy period will not exceed this limit regardless of the number of instances or when they occurred, or the
         number of persons making a claim for ldentity Theft or ldentity Fraud. Payment of lost income is in-
         cluded within the Identify Theft or ldentity Fraud Expenses Coverage Limit of Liability and payable up
         to the amounts shown below:                '
                                                  Lost Income Payment Schedule

                Identity Theft or ldentity                      Fraud Lost Income
                                                                                                          Total Lost Income Limit
               Expenses Limit of Liability                      Per Day Maximum
                        $ 25,000                                         $ 250                                   $ 5,000
                        $ 50,000                                         $ 500                                   $10,000
                        $100,000                                        $1,000                                   $20,000

         This coverage is additional insurance.
         No deductible applies to Identity Theft or ldentity Fraud Expenses Coverage.
         EXCLUSIONS
         The following additional exclusions apply to this coverage:
         We do not cover:
         1. Expenses arising out of the business pursuits of any Insured.
         2. Expenses incurred due to any fraudulent, dishonest or criminal act by an Insured or any person act-
            ing in collusion with an Insured, or by any authorized representative of an Insured, whether acting
            alone or in collusion with others.
         3. Loss other than expenses.
         4. Loss insured under the Credit Card, Electronic Fund Transfer Card, Access Device and Forgery Cov-
            erage, under Section I of the policy.
         SECTION I—CONDITIONS
         Under "Your Duties after Loss" the following is added:
         In case of loss, you must submit to us, within sixty (60) days after we request, your signed, sworn proof
         of loss which sets forth, to the best of your knowledge and belief evidence or affidavit supporting a claim
         including bills, receipts, or other records that tupport a claim for Expenses under ldentity Theft or lden-
         tity Fraud Expenses Coverage. It should state the amount and cause of loss.
         AII other provisions of this policy apply.


                                   Inoludes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2010
P8010 (1-13)                                                                                                                        Page 2 of 2
    Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 97 of 132 Page ID #:97

CRESTBROOK INSURANCE COMPANY


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  EQUIPMENT BREAKDOWN ENHANCEMENT ENDORSEMENT

As respects this Equipment Breakdown Enhancement Endorsement, this endorsement changes coveragp
provided by this policy. Read the entire endorsement carefully to determine rights, duties and what is and is not
covered.
"Equipment Breakdown" coverage is subject to a$100,000 per Occurrence Limit of Liability.
"Equipment Breakdown" coverage is subject td a$500 per Occurrence Deductible.


 DEFINITIONS
 The following Definitions are added as they relate to coverage under this endorsement:
 1. "Equipment Breakdown."
      "Equipment Breakdown" as used herein means:
      a. Physical loss or damage both originating within:
           (1) Boilers, fired or unfired pressure vessels, vacuum vessels, and pressure piping, all normally
                subject to vacuum or internal pressure other than static pressure of contents, excluding:
                (a.) waste disposal piping; ,
                (b.) any piping forming part of a fire protective system; and
                (c.) any water piping other than:
                     1) boiler feed water piping between the feed pump and the boiler;
                     2) boiler condensate return piping; or
                     3)     water piping forming part of a refrigerating or air conditioning system used for cooling,
                            humidifying or space heating purposes
           (2) AII mechanical, electrical, electronic or fiber optic equipment; and
      b. Caused by, resulting from, or consisting of:                                                j
          (1) Mechanical breakdown;
          (2) Electrical or electronic breakdovi/n; or
          (3) Rupture, bursting, bulging, impldsion, or steam explosion. However,
      "Equipment Breakdown" will not mean:
      Physical loss or damage caused by or resulting from any of the following; however if loss or damage not
      otherwise excluded results, then we will pay for such resulting damage:
          (1) AII losses excluded in the underlying policy; and
          (2) Loss, damage, cost or expense directly caused by, contributed to by, resulting from or arising out
              of the following causes of loss:
               Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, falling
               objects, srnoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic
               action, leakage from fire extinguishing equipment, water, water damage, earth movement and
               flood.
 2. "Green" as used means products, materials, methods and processes'certified by a"Green Authority" that
      conserve natural resources, reduce energy or water consumption, avoid toxic or other polluting emissions
      or otherwise minimize environmental impact.
 3. "Green Authority" as used means an authority on "Green" buildings, products, materials, methods or
      processes certified and accepted by Leadership in Energy and Environmental Design (LEED ), "Green"
      Building Initiative Green Globes, Energy Starr Rating System or any other recognized "Green" rating
      system.
 3. "Motor Vehicle" as used herein means any self propelled land or amphibious vehicle.



P8041 (01-13)                                 1
                                               ,                                                   Page 1 of 3
    Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 98 of 132 Page ID #:98

CRESTBROOK INSURANCE COMPANY

 SECTION I - Property Coverages

 The following Coverage Agreements are deleted and replaced with the following:
 We cover all risk of accidental direct physical loss to property described in Coverages A, B and C below,
 including "equipment bredkdown", except for losses excluded under Section I— Property Exclusions.



 SECTION I- Additional Property Coverages
      The following Additional Property Coverages are added as they relate to coverage under this
      endorsement:
 1. Expediting Expense
      When an "equipment breakdown" results in damage to covered property, "we" pay the reasonable cost to:
      a. make temporary repairs;
      b. expedite permanent repairs; and
      c. expedite permanent,replacement
      Reasonable ex(ra cost means the extra cost of temporary repair and of expediting the repair of "your"
      damaged property including overtime and the extra cost of express or other rapid means of
      transportation.
      The most "we" will pay for loss or damage under this Additional Coverage is $10,000. This Additional
      Coverage does not increase the per occurrence limit for Equipment Breakdown Coverage
 2. Refrigerated Property
      "We" pay for loss of perishable goods due to spoilage resulting from lack of power, light, heat, steam or
      refrigeration caused by an "equipment b'reakdown" to personal property covered by this policy.
      The most "we" will pay for loss or damage under this Additional Coverage is $10,000. This Additional
      Coverage does not increase the per occurrence limit for Equipment Breakdown Coverage.
 3. Pollutant Clean Up and Removal
      "We" pay for pollutant clean up and removal for loss resulting from an "equipment breakdown."
      The most "we" will pay for loss or damage under this Additional Coverage is $10,000. This Additional
      Coverage does not increase the per occurrence limit for Equipment Breakdown Coverage.

 4. OfF-Premises Coverage
      We will pay for loss or damage to covered property resulting from a covered "Equipment Breakdown" while
      temporarily at a premises or location that is not a"residence premises". This coverage does not apply to any
      "Motor Vehicle".

      The most "we" will pay4or loss or damage under this Additional Coverage is $10,000. This Additional
      Coverage does not increase the per occurrence limit for Equipment Breakdown Coverage.


 SECTION I — Property Exclusions
 The following Property.Exclusions are deleted and replaced with the following:
      In the Personal Home Policy P1405:
      z. (2) Latent defect, inherent vice, or any quality in property that causes it to damage or destroy itself;
     In the Personal Condo Policy P1406, thit replaces item y.(2).




P8041 (01-13)                                                                                         Page 2 of 3
    Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 99 of 132 Page ID #:99

CRESTBROOK INSURANCE COMPANY

SECTION I — CONDITIONS
The following Conditions are deleted and replaced with the following:

    4. Loss Settlement

            a. We will pay you the amount you spend to repair or replace your Covered Property damaged by an
               "Equipment Breakdown". Our payment will be the lesser of:

                 (1) The cost at the time of the "Equipment Breakdown" to repair the damaged Covered Property;
                 (2) The cost at the time of the "Equipment Breakdown" to replace the Covered Property with
                     property of like kind, capacity, size and quality; or
                 (3) The amount you actually spend that is necessary to repair or replace the damaged property.

            b. As respects your Covered Property, if the cost of repairing or replacing only a part of the Covered
               Property is greater than:

                (1) The cost of repairing the Covered Property; or
                (2) The cost of replacing the entire Covered Property on the same site,

            We will pay the lesser amount.

            The repair parts or replacement Covered Property must be:
               (1) Of like kind, capacity, size and quality; and
               (2) Used for the same purpose.


    16. "Equipment Breakdown" coverage does not extend beyond the "Residence Premises" except as provided
        by the Off Premises Coverage under Additionai Coverages.
    17. Green Environmental, Safety, and Efficiency Improvements

        If Covered Property requires repair or replacement due to an "Equipment Breakdown", we will pay;

            a. The "your" additional cost to repair or replace that property with equipment that is better for the
               environment, safer, or more efficient than the equipment being repaired or replaced.

            b. The additional! reasonable and necessary fees incurred by the Insured for an accredited
               professional certified by a"Green Authority" to participate in the repair or replacement of
               physically damaged Covered Property as "Green".


            c. The additional reasonable and necessary cost incurred by the Insured for certification or
               recertification of the repaired or replaced Covered Property as "Green".

            d. The additional reasonable and necessary cost incurred by the Insured for "Green" in the removal,
               disposal or recycling of damaged Covered Property.
            e. The Loss of Use (if covered within the Policy to which this Equipment Breakdown Enhancement
               Endorsement — Green Environmental and Efficiency Improvements is attached) loss during the
               additional time required for repair or replacement of Covered Property, consistent with "Green", in
               the coverages above.
        However, "we" will not pay more than 150% of what the cost would have been to repair or replace such
        property with like kind and quality inclusive of fees, costs, and any loss of use loss incurred as stated
        above.

 These Conditions will be part of, and not an addition to, the limit of liability per Ioss or any other sublimits of this
 Policy.


P8041 (01-13)                                                                                         Page 3 of 3
   Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 100 of 132 Page ID #:100



                             COMMUNITY SERVICE STATEMENT
                               CRESTBROOK INSURANCE COMPANY


# H000038782-01       Policyholder Number (for New Business Only)
This information is requested by the State of California in order to monitor the insurer's compliance with
the law. A11 new policyholders are requested to voluntarily provide the following information.
No such .informatton shall be used for purposes of underwriting or rating any policyholder.

Policyholder's Name and Address (to be provided in order to refer back to the
policy) Note: use additional forms if needed.
            Yury Kapgan

           143 Foxtail Dr'

           Santa Monica, CA, 90402-2047

                                                  Policy Type


Private Passenger Auto-Liability                                Homeowners                         X




• If policyholder does not wish to provide,the Department of insurance with this information, please
  check here. _
Check the Race or National Origin as it applies to the policyholder(s)..For the purpose of completing this form,
the policyholder.is defined as: an individual, spouse, domestic partner, or business partner(s) named on the
policy.
                                       POLICYHOLDER                              CO-POLICYHOLDER
                                    Male Female Business                     Male Female Business
African-American
American Indian or Alaskan Native

Asian/Pacific Islander
Latino
White
Other




Please return the completed form to:

                                              Crestbrook Insurance

                                           8877 N. Gainey Center Dr.
                                             Scottsdale, AZ 85258

                                           Re: CA Community Service
                                                  Statement




G8061CA (01-15)
.        . Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 101 of 132 Page ID #:101
Electronically FILED by Superior Court of California, County of Los Angeles on 07/01/2H%Ide9Vg&§herri R. Carter, Facecutive Officer/Clerk of Court, by B. McClendon,Deputy Clerk
                                                                                                    b                                                                      CM-010
            ATTORNEY OR PARTY wITHOUT ATTORNEY (Name, State 8arnumber, and address):
                                                                                                                                         FOR COURT USE ONLY
            Yury Kapgan, in pro per
            143 Foxtail Drive
            Santa Monica, CA 90402

                      TELEPHONE NO.: 213-443-3000                       FAX NO. (Optionaq:
                 ATTORNEY FOR (Name):

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
             STREETAODRESS: 1725 IUlaln Street
             MAILING ADDRESS:

            CITY AND zIP CODE: Santa Monica, CA 90401
                 BRANCH NAME: Santa Monica Superior Court
            CASE NAME:
             Yury Kapgan v. Crestbrook InsuFance Company
               CIVIL CASE COVER SHEET                                     Complex Case Designation                     CASE NUMBER:

            Ox Unlimited
                (Amount
                             0 Limited
                                 (Amount
                                                                       = Counter                  0 Joinder              2 OS M CV 0 08:35
                demanded                                             Filed with first appearance by defendant          JUDGE:
                                 demanded is
                                                                         (Cal. Rules of Court, rule 3.402)    1
                    exceeds $25,000)                $25,000)                                                           DEPT.:

                                                     ttems 1-6 b                                                  on page
                  Check one box below for the case type that best describes this case:
                 Auto Tort                                           Contract                                      Provisionally Complex Civil Litigation
                 0 Auto (22)                                                   Breach of contract/warranty (06)    (Cal. Rules of Court, rules 3.400-3.403)
                 0 Uninsured motorist (46)                                     Rule 3.740 collections (09)         0 AntitrusUTrade regu!ation (03)
                 Other PI/PDIWD (Personal InjurylProperty            0 Other collections (09)                      ~ Construction defect (10)
                 Damage/Wrongful Death) Tort                                                                       0 Mass lort (40)
                                                                     f—x-]• Insurance coverage (18)
                 ~ Asbestos (04)                                                                                   0 Securities litigation (28)
                                                                     0, Other contract (37)
                 ~Product Iiability (24)
                                                                     Real Property                                 ~ Environmental/Toxic tort (30)
                 ~ Medical malpractice (45)                                                                        ~ Insurance coverage claims arising from the
                                                                     = Eminent domain/Inverse
                 0 Other PI/PD/WD (23)                                    condemnalion (14)                                above listed provisionally complex case
                                                                                                                           types (41)
                 Non-PI/PDNVD (Other) Tort                           0 Wrongful eviction (33)                      Ei-iforcemen'c of Judgment
                 ~ Asbestos (04)                                     0 Other real property (26)
                                                                                                                   0 Enforcement ofjudgment (20)
                 ~ Product liability (24)                            Unlawful Detainer
                                                                                                                   Miscellaneous Civil Complaint
                 ~ Medical malpractice (45)                         ~ Commercial (31)
                                                                                                                   ~ RICO (27)
                 ~ Other PI/PDNdD (23)                              0 Residenlial (32)
                                                                                                                   ~ Other complaint (not specified above) (42)
                 ~ Product liability (24)                           0 Drugs (38)
                                                                                                                   Miscellaneous Civil Petition
                 ~ Medical malpractice (45)                         Judicial ReView
                                                                    0 Asset forfeiture (05)                        0 Partnership and corporate governance (21)
                 ~ Other PI/PD/WD (23)
                 Employment                                         0 Petilion re: arbitration award (11)          0 Other petition (not speciffed above) (43)
                 ~ Wrongful termination (36)                        ~ Writ of mandate (02)
                 ~ Other employment (15)                            ~ Otherjudicial review (39)
            ?. This case U is                  is not  complex under rule 3.400 of the California Rules of Court. If the case is comDlex. mark the
              factors requiring exceptional judicial management:
              a.        Large number of separately represented parties       d. 0 Large number of witnesses
              b. 0 Extensive motion practice raising difficult or novel e.              Coordination with related actions pending in one or more
                        issues that will be time-consuming to resolve                   courts in other.counties, states, or countries, or in a federal
              c.        Substantial amount of documentary evidence                     court
                                                                             f. 0 Substantial postjudgment judicial supervision
           3. Remedies sought (check all that apply): a. F- x-1 monetary b. = nonmonetary; declaratory or injunctive relief c. 0 punitive
           4. Number of causes of action (specify): 2
           5. This case = is           F— x ~ is not  a class action suit.
           6. If there are any known related cases, file and ser~e a notice of related case. (You may use form CM-015.)
           Date: June 30, 2020
           Yury Kapgan
                                                                                                                                                   OR

             • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
               under the Probate Code, Family Code, or Welfare and lnstitutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
               in sanctions.
               File this cover sheet in addition to any cover sheet required by local court rule.
               If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
               other parties to the action or proceeding.
               Unless this is a collections,case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                           I                                                                                             Paee 1 of 2
          Form Adoptod for Mandatory Uso                                                                                    Cel. Rules of Court, rulos 2.30. 3.220, 3.400-3,403, 3.740;
          Judicial Council of Califomia                               CIVI L CASE COVER SH EET                                      Cal. Standards of Judicial Administration, std. 3.10
          CM-0101Rev. July 1, 20071                                                                                                                                  tnivw.couns.ca.gov
    Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 102 of 132 Page ID #:102

                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                          CM-010
To Plaintiffs and Others Filing First Papers. If you arb filing a first paper (for exampie, a compiaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and -numbers of cases fiied. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type tha( best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has muitipie causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, exampies of the cases that beiong under each case type in item 1 are provided beiow. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califomia Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collecGons case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attomey's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not inciude an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a ruie 3.740 collections case on this form means that it w111 be exempt from the general
time-for-service requirements and case management ruies, unless a defendant files a responsive pieading. A rule 3.740 coilections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases oniy, parties niust also use the Civil Case Cover Sheet to designate whether the
case is complex. If a piaintiff believes the case Is complex under rule 3.400 of the Califomia Ruies of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If p piaintiff designates a case as compiex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintifYs designation, a counter-designation that the case is not compiex, or, if the piaintiff has made no designation, a designation that
the case is compiex.                                   CASE TYPES AND EXAMPLES
 Auto Tort                                     Contract                                           Provisionalty Complex Civil Litigation (Cal.
    Auto (22)-Personal In'u
                          I ry lProperty         Breach of ContractlWarranty (06)                 Rules of Court Rules 3.400-3.403)
        DamagelVVrongful Death                       Breach of RentaULease                             AnBtrust/Trade Regutation (03)
      Uninsured Motorist (46) (if the                    Cantract (not unlawfu/ detainer               Construction Defect (10)
       case lnvolves an uninsured                              or wrongfu! evlctlon)                   Claims Involving Mass Tort (40)
       motorist claim subject to                      Contract/Warranty Breactr-3eller          I      Securities Litigation (28)
          arbitration, check thls Item                     Plaintiff (not haud or negllgence)          EnvironmentallToxic Ton (30)
          instead ofAuto)                             Negligent Breach of ContracU                     Insurance Coverage Claims
  Other PIlPDIWD   ( Personal In    u!
                                 j ry                    Warrany t                                          (aris/ng lrom provisionally complex
  Property DamageNVrongful Death)                    Olher Breach of ContracUWarranly                       case type listed above) (41)
  Tort                                           Collections,(e.g., money owed, open             Enforcement of Judgment
      Asbestos (04)                                  book accounts) (09)                           EnfOrcement of Judgment (20)
        Asbestos Properly Damage                     Collection Case-Seller Ptaintiff                  Abstract of Judgment (Out of
        Asbestos Personal Injury/                    Olher Promissory Note/Collections                     County)
            Wrongful Death                               Case                                      Confession of Judgment (non-
      Product Liability (not asbestos or         Insurance Coverage (not provisionally                   domestic n:lations)
           toxiclenvironmental) (24)                 comp/ex) (18)                                   Sister State Judgment
     Medical Malpractice (45)                        Auto Subrogation                                Admtnistra0ve Agency Award
         Medical Malpractice-                        Other Coverage                             ~        (not unpald taxes)
              Physicians 8 Surgeons              Other Contract (37)                                  Petition/Certification of Entry of
     Other Professional Health Care                  Contractual Fraud                                    Judgment on Unpaid Taxes
           Malpractice                               Other Contract Dispute                           Other Enforcement of Judgment
     Other PIlPDIWr) (23)                     Rea l Property                                                Case
         Premises Liability (e.g., slip          Eminent Domainnverse
                                                                   ll                             tNiscellaneous Civll Complaint
              and falq                               Condemnation (14)                                RICO (27)
         Intentional Bodily InjurylPDM/D         Wrongful Eviction (33)                              Other Complalnt (not speclfled
               (e.g., assauit, vandalism)        Other Real Properly (e.g., quiet title) (26)              above) (42)
         Intentional InOiction of                    Writ of Possession of Real Property                   Declaratory Rellef Only
              Emotional Distress                     Mortgage Fon:closure                                  Injunctive Relief Only (non-
         Negllgent Inflictian of                     Quiet Tltle                                              harassment)
               Emotional Distress                    Other Real Property (not eminent
                                                                                                         Mechanics Lien
        Other PI/PD1WD                                domain, IandloniRenant, or
                                                                                                         Other Commercial Complaint
  Non-PUPD/WD (Other) Tort                            foreclosure)
                                                                                                             Case (non-tort/non-complex)
     Business Tort/Unfair Business            Un lawuetainer
                                                    f lD
                                                                                                         Other Civil Complaint
        Practice (07)                             Commercial (31)                                             (non-tori/non-comp/ex)
     Civil Rights (e.g., discrimination,          Residential (32)                               Miscellaneous Civil Petition
         false arrest) (not civil                 Drugs (38) (if the case involves illegal          Partnership and Corporate
         harassmerrt) (08)                        drugs, check this item; othen,vise,
                                                                                                        Govemance (21)
     Defamatian (e.g., slander, libel)            >epon as Commen:fal or Residential)               Other Petition (not specirred
                                              Judicial Revlew                                            above) (43)
       Fraud116                                  Asset Fon'eiture (05)
                                                                                                        Clvil Harassment
       Intellectual Property (19)                Petttion Re: Arbilration Award (11)                    Workplace Vlolence
       Professional Negllgence (25)              VVrit of Mandate (02)                                  Elder/Dependent Adult
          Legal Malpractice                          Writ-Administrafive Mandamus                            Abuse
          Olher Professional Malpractice             Wfit-Mandamus on Limited Court                     Election Contest
               (not medica/ orlegaQ                      Case Matter                                    Petition for Name Change
    Other Non-PI/PDMID Tort (35)                     Writ-0ther Limited Court Case                      Petition for Relief From Late
 Employment                                              Re~~                                                Claim
   Wrangful Termination (36)                     Other Judicial Review (39)                             Other Civil Petition
   Other Employment (15)                             Review of Health Officer Order
                                                     Notice of Appeal-Labor
                                                          Commissioner ADaeals
CM-010 (Rev. Juty 1, 20D7i                                                                                                                 Page 2 or 2
                                                      CIVIL CASE COVER SHEET
          Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 103 of 132 Page ID #:103


 sHORTTiTLE: KAPGAN v. CRESTBROOK INSURANCE CO. .                                                     casE NUMBER



                              CIVIL CASE COVER SHEET ADDENDUM AND
                                      STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
               This form is required pursuant to Locai Rule 2.3 in alt new civil case filings in the Los Angeles Superior Court.




      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
               Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1.Class actions must be filed in the Stanley Mosk Courthouse, Central District.       7. Location where petitioner resides.
2. Pennissive filing in central district.                                             8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                              9.Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                              10.Location of Labor Commissioner Office.
                                                                                    il. Mandatoryfilino ioca+_ion (lal:b rases — JnloNf"I d2tainer, iiiTiiied
S. LOC-afionwheru n
                  ' ,erfcn3'anr'ereqJir2dordefei,d'antreside3.                      non-collection, limited collection, or personal injury).
6. Location of property or permanentiy garaged vehicie.




                                 A                                                         B                                                        C
                     Civil Case Cover Sheet                                          Type of Acffon                                      Applicable Reasons -
                           Category No.                                             (Check only one)                                      See Step 3 Above

                             Auto (22)              ❑ A7100 Motor Vehicle - Personal Injury/Property Damagelwrongful Death               1. 4• 11

                     Uninsured Motorist (46)        ❑ A7110 Personal InjurylPropertyDamage/Wrongful Death— Uninsured Motorist            1, 4, 11


                                                    ❑ A6070 Asbestos Property Damage                                                     1, 11
                          Asbestos (04)
                                                    ❑ A7221 Asbestos - Personal InjurylWrongful Death                                    1, 11

                      Product Liability (24)        ❑ A7260 Product Liability (not asbestos or toxiclenvironmental)                      1• 4• 11

                                                   ❑ A7210 Medical Malpractice - Physicians & Surgeons                                   1, 4. 11
                    Medical Malpractice (45)
                                                   ❑ A7240 Other Professional Health Care Malpractice                                    1• 4, 11

                                                   ❑ A7250 Premises Liability (e.g., siip and fall)
                         Other Personal                                                                                                  1• 4• 11
                         Injury Property,          ❑ A7230 Intentional Bodily Injury/Property DamageNVrongful Death (e.g.,               1, 4, 11
                        Damage wrongful                     assauit, Vandalism, etc.)
                           Death (23)              ❑ A7270 Inte,ntional Infliction of Emotional Distress                                 1• 4• 11

                                                   ❑ A7220 Other Personal Injury/Property Damage/Wrongful Death                          1• 4• 11




   LASC CIV 109 Rev. 12/18                        CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
  1=or Mandatory Use                                 AND STATEMENT OF LOCATION                                                           Page 1 of 4
        Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 104 of 132 Page ID #:104


sHORTTnLE: wqPGAN V. CRESTBROOK INSURANCE CO.                                              cASE NUMeER


                         A                                                        B                                                C Applicable
              Civil Case Cover Sheet                                         Type of Action                                     Reasons - See Step 3
                    Category No.                                            (Check only one)                                          Above

                Business Tort (07)          ❑ A6029 Other Commercial/Business Tort (not fraud/breach of contract)               1, 2, 3

                    Civil Rights (08)       ❑ A6005 Civil Rights/Discrimination                                                 1, 2, 3

                    Defamation (13)         ❑ A6010 Defamation (slander/libel)                                                  1, 2, 3

                       Fraud (16)           ❑ A6013 Fraud (no contract) .                                                       1, 2, 3

                                            ❑ A6017 Legal Malpractice                                                           1. 2, 3
           Professional Negtigence (25)
                                            ❑ A6050 Other Professional Malpractice (not medical or legal)                       1, 2, 3

                       Other (35)           ❑ A6025 Other Non-Personai Injury/Property Damage tort                              1, 2, 3


   c         Wrongful Termination (36)      ❑ A6037 Wrongful Termination                                                        1, 2, 3
   a~
   E
   0                                        ❑ A6024 Other Employment Complaint Case                                             1, 2, 3
   c          Other Employment'(15)
   1=                                       ❑ A6109 Lab'orCommissionerAppeals                                                   10
   W

                                            ❑ A6004 Breach of RentallLease Contract (not unlavaful detainer or wrongful
                                                                                                                                2.6
                                                     eviction)
            Breach of ContracU Wananty                                                                                          2.5
                        (06)                ❑ A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                    (not Insurance)                                                                                             1' 2' S
                                            ❑ A6019 Negligent Breach of C-ontractlWarranty (r,o fraud)
                                                                                                                                1' 2' 5
                                            ❑ A6028 Other Breach of Contr•actlWarranty (not fraud or negligence)

                                            ❑ A6002 Collections CaseSeller Plaintiff                                            5, 6, 11
                    Collections (09)
                                            ❑ A6012 Other Promissory Note/Collections Case                                      5.11
                                            ❑   A6034 Cotlections Case-Purchased Debt (Charged Off Consumer Debt                5, 6, 11
                                                       Purchased on or after January 1 2014
             Insurance Coverage (18)        O A6015 Insiirance Coverage (not complex)                                           1,2.5.8

                                            ❑ A6009 Contractual Fraud                                                           1, 2, 3, 5
                Other Contract (37)         ❑ A6031 Tortious Interference                                                       1.2.3.5
                                            ❑ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)               1, 2, 3, 8, 9

              EmPnent Domain/Inverse
                                            ❑ A7300 Eminent Domain/CondemnatEon                Number of parcels                2,6
                Condemnation (14)
   5
              Wrongful Eviction (33)        ❑ A6023 Wrongful,Eviction Case                                                      2,6

                                            ❑ A6018 Mortgage Foreclosure                                                       2,6
             Other Real Properry (26)       ❑ A6032 Quiet Title                                                                2.6
                                            ❑ A6060 Other Real Property (not emfnent domain, Iandlord/tenant, foreclosure)     2,6

           Unlawful Detainer-Commerdal
                                           ❑ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)               6.11
                       (31)'
           Unlawful Detainer-Residential
                                           ❑ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)              6.11
                          32
               Unlawful Detainer-
                                           ❑ A6020FUnlawful Detalner-Post-Foreclosure                                          2, 6, 11
              Post-Foreclosure 34
           Unlawrul Detainer-Drugs (38)    ❑ A6022 UnlawFul Detalner-Drugs                                                     2, 6, 11



                                           CIVIL CASE COVER SHEET ADDENDUM                                                   Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                              AND STATEMENT OF LOCATION                                                        Page 2 of 4
For Mandatory Use
        Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 105 of 132 Page ID #:105


sHORTTiTLE: KAPGAN v. CRESTBROOK INSURANCE CO.                                                  cASE NurneER


                          A                                                           B                                   C Applicable
               Civil Case Cover Sheet                                            Type of Action                        Reasons - See Step 3
                     Category No.                                               (Check only one)                             Above

                Asset Forfeiture (05)            O A6108 Asset Forfeiture Case                                         2, 3, 6


   3         Petition re Arbitratidn (11)        ❑ A6115 Petition to Compel/ConfirmNacate Arbitration                  2,5
   m
  .~
   m                                             ❑ A6151 Writ - Administrative Mandamus                                2.8
  ~
  iv
  .5            Writ of Mandate (02)             ❑ A6152 Writ -;Mandamus on Limited Court Case Matter                  2
  'a
   3
   7
                                                 ❑ A6153 Writ - Other Limited Court Case Review                        2

             Other Judicial Review (39)          ❑ A6150 Other Writ /Judicial Review                                   2,13

           Antitrust/Trade Regulation (03)       ❑ A6003 Antitrust/Trade Regulation                                    1, 2, 8
   c
   0
   w
   ro         Construction Defect (10) ;'        ❑ A6007 ConstrucUon Defect
   ai
   w
                                                                                                                       1, 2, 3
   J
             Claims Involvirig Mass Tort         ❑ A6006 Claims Involving Mass Tort
   m                    (40)                                                                                           1, 2, 8
   a
   E
   0
   C)         Securities Litigation (28)         ❑ A6035 Securities Litigation Case                                    1, 2, 8
  _T
  !O
   c                 Toxic Tort                  ❑ A6036 Toxic Tort/Environmental
   0             Environmental (30)                                                                                    1, 2, 3, 8
   N
   a
   0        Insurance Coverage Claims            ❑ A6014 Iniurance Coverage/Subrogation (complex case only)
   a          from Complex Case (41)                                                                                   1.2.5.8


                                                 ❑ A6141 Sister State Judgment                                         2, 5, 11
                                                 ❑ A6160 Abstract of Judgment                                          2.6.

                      Enforcement                ❑ A6107 Confession of Judgment (non-domestic relations)               2.9
                    of Judgment (20)             ❑ A6140 Administrrative Agency Award (not unpaid taxes)               2,8
                                                 ❑ A6114 PetitionlCertificate for Entry of Judgment on Unpaid Tax      2.8
                                                 ❑ A6112 Other• Enforcement of Judgment Case                           2, 8, 9

                       RICO (27)                 O A6033 Racketeering (RICO) Case                                      1, 2, 8

                                                 O A6030 Declaratory Relief Only                                       1, 2, 8

                  Other Complaints               ❑ A6040 InJunctive Relief Only (not domestic/harassment) .            2.8
             (Not Specified Above) (42)          ❑ A6011 Other Commercial Complaint Case (non-tort/non-complex)
                                            i                                                                         1. 2, 8
                                                 O A6000 Other Civil Complaint (non-torUnon-complex)                  1, 2, 8

              Partnership Corporation
                                                 ❑ A6113 Partnership and Corporate Govemance Case                     2.8
                 Govemance (21)

                                                 ❑ A6121 Civil Harassment With Damages                                2, 3, 9
                                                 ❑ A6123 Workplace Harassment With Damages                            2, 3, 9

                Other Petltions (Not             ❑ A6124 Elder/DependentAdult Abuse Case With Damages                 2, 3, 9
               Specified Above) (43)             ❑ A6190 Election Contest                                             2
 t-
  -
  AM~                                            ❑ A6110 Petition for Change of Name/Change of Gender                 2.7
                                                 ❑ A6170 Petition for Retief from Late Claim Law
                                                                                                                      2. 3. 8
                                                 ❑ A6100 Other Civit Petition
                                                                                                                      2.9




                                                CIVIL CASE ~COVER SHEET ADDENDUM                                    Local Rule 2.3
LASC CN 109 Rev. 12/18
                                                   AND STATEMENT OF LOCATION                                          Page 3 of 4
For Mandatory Use
           Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 106 of 132 Page ID #:106


 Sr+oRTTITLE:   KAPGAN v. CRESTBROOK INSURANCE C0.                                   cASE NUMaER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
         type of action that you have selected. Entei- the address which is the basis for the filing location, including zip code.
         (No address required for class action cases). ,

                                                                ADDRESS:
   REASON:                                                                                143 FOXTAIL DR
    01.112. ❑ 3.04.Ll5.06.07.,❑ 8. ❑ 9. ❑ 10.011.



   CITY:                                STATE:     ZIP CODE:


   SANTA MONICA                         CA        90402

Step 5: Certification of Assignment: I certify that this case is properly filed in the west                          District of
         the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: June 30, 2020
                                                                               (SI   A       ATTORN   LING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for, partial or scheduled payments.
                                                                      waiver,
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                     ; CIVIL CASE COVER SHEET ADDENDUM                                         Loca1 Rule 2.3
 LASC CIV 109 Rev. 12/18
                                          AND STATEMENT OF LOCATION                                              Page 4 of 4
 For Mandatory Use
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 107 of 132 Page ID #:107




                         Unlimited Civil — General Independent Calendar (IC)

     1. Alternative Dispute Resolution (ADR) Information Packet (LASC CIV 271 Rev. 1/20)   2 pages
     2. Voluntary Efficient Litigation Stipulations (LACIV 230 Rev. 4/11)                  9 pages
  Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 108 of 132 Page ID #:108



                   Superior Court of California, County of Los Angeles




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). The$e alternatives to litigation and trial are described below.

Advantaees of ADR            I



    •   Saves Time: ADR is faster than going to trial.
   •    Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   •    Keeps Control (with the parties): Parties choose theirADR process and provider for voluntary ADR.
   •    Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private ofFices, by phone or online.


Disadvantaees of ADR
   •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
    •   No Public Trial: ADR does not provide a'public trial or a decision by a judge or jury.

Main Types of ADR:

   1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
      settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

   2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
      strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
      acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                Mediation may be appropriate'when the parties
                   • want to work out a soluiion but need help from a neutral person.
                   • have communication problems orstrong emotions that interFere with resolution.
                Mediation may not be appropriate when the parties
                   • want a public trial and want a judge or jury to decide the outcome.
                   • lack equal bargaining power or have a history of physical/emotional abuse.



   LASC CIV 271 Rev. 01/20
   For Mandatory Use
  Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 109 of 132 Page ID #:109


                                                         ~
                                                    {' h                           to ar`r̀ ange.n~
                                                                                                  ~•




       Medlatlon'forcivil•cases i5~ unta a~
                                          nd partiesm'a
                                                               ~ss~~r ~ .
                       , +~a ~The Civil Mediat~on'Upndor Rloso~e t
                                                                                                                                                                          ~
  a4a                    ~`,.if all garties afzree t media
                                                        ~#~ i.1hO, m                                                           .these organiza~ions to req e                       "Resour,o'-
                                                                                                                                                                                       N
                                                                                                                  ,_1
                                                                                                                          ~                                                    ~
  ~                    d"         Mediation'
                                     4
                                             far,rnediatGn'at'redtrce cc                                                na cost (for s.eiected cases}'
                                                                                                                                                  ia                                                       \ . .
                                                                                                       f ` F                                                   :"~' ♦               x ;M1,     t
  ,t         ,    .r        'M.i..,w        %7.          '..     •    '1°... *`   $I,, ~.,.,,,r                         -ww   ~~y;:{►w    ..       i r..

  ~                      ~ ,-' • tkADR Services, Inc. Case Managexn-,                                                   a adrservice4-rcd "• (31 201 O~U.10 {Ext ~461)                                        ~.~
  F~                                    = JAMS, Inc. Senior Case ivlanager;~l                                           :r aQiaitrsaifr. 'tt k 0) 30 6204,
                                                  -.                ..
                                         Med~ation Center`of Los Angeles;~~                                              !Rrogram Maitager~info@mediatiorrCA:org ($33J47~6' 9145 <
             -_          P''.. .. • 71 ,i                              7.,~Ax          k'~
  Ei
                                                    Only MCLA provides rpediai                                            Rerson, 6~i pitc3ne artd by Uideocoir'fetence
                                                                                                                                                               ~«                ~
  ~~ -~-,~ ~ '~., ~;;'                      •            ''     ' - ,; ,,                                                  ~
                          ese organizations cannoi acce~rt'                                                              d they may declme cases at th                         i3cretion ,'                ~'~          y~
                        ~Vjsit +vww.lacoiart,org /ADtk Res~ls~`a                                                         an-t information and FAQs 6efo e contaCting,thein
                          ~NOTE 7has prog~am doesanot accep~~a                                                           iw..pr'obate;:or sniall clairns.cases.                                                    x ,~
                        Y                       ~   ~_               ~ "'-'.             •,             ..~'~'~
                            ~.
                                                                                             T.h                                    'k`                                 . .,                             1 ~':..
            b ~ `Los Angetes County Dis~pute~Res~olut~c~~      am5~`                                             t'
                                                                                                                 'Vsa
                                                                                                                   W.Y       •:,i
                                                                 ~~         ,:: .                        „-               •
   A ~ ~ https.[Lwdaes.lacourr'tycQov/pid~ra[[ts/i
                                                                                  4  ..y  ...Fs. .i~.,.
   ~~*~~ i~X~ • `'$rCf21{'Cla ms~inlawfni datal~~              tiohs);';a~d, at t~eSprEng Stre~et CbUrthouse, limited cwil~{:
  PZ                                         f'Wat met~ia'fior a~,the court~se tVo apRb~htment needeB                  ~ y,~
                                                                                                                         ; ~
       t.
                                                                                                                         e€ore.the d6yrt5f tnai~
         {
                                                                                                                                                           , co
                                                                                                                         sp~ute Resolutton (QpR) by pllone or ~nputer before`~~
                                                                                                                                                                             h`~e
                                                                                                                                                                              t,.y, r~
                                                                                                                                                                                    .':
                                                                     of trtiaf visit ,                                                                                                                             r
                                                                       ':h d..`        '~~ 7 ~                                 r.                                                                          ~y ~.:i%
                                                                                          acouc~t:or d+visio srrmalictaims df D'nlinef3i5 uteResolutionXl er :~,
                                                ~.~ • i              ~bah~               ~'"~f
                                                                                         '•                        ~            1~~ ""v~ • ~R~.A"- 4           4.~ ~~                `~      ~.F~,{~~1~~
                                                                                                                                                                                                ~Y                      1.
                                                                                                                    "-~~ ~;                                , ~~C                                     i
                                                                                  P                                                            a
                  ~               Med~afors and A                     ~nd'Bar
                                                                       f._
                                                                              orgarnzations that-pr, vide me~►t o~~~~ ~ d on tLie ~pteYnet
                                                                                                                                ~1"'~'    4s~ ~..i
                                                                                                                                                 .~' ~ ~~•~'."
                                                                                                                                                 w                                           t4•x4                 r5




       3. Arbitration: Arbitration is (ess formal than trial, but like trial, the parties present evidence and arguments to the
          person who decides the outcome. In "binding" arbitration, the arbPtrator's decision is final; there is no right to
          trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
          information about arbitration, visit http://www.courts.ca.eov/proerams-adr.htm

       4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
          date or on the day of trial. The pa rties and their attorneys meet with a judge or settlement ofFicer who does not
                  make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
                  a settlement. For information about the Court's MSC programs for civil cases, visit
                  http://www.lacourt.org/division/civiI/ClOO47.aspx



Los Angeles Superior Court ADR website: http://,www.lacourt.org/division/civil/C10109.aspx
For general information and videos about ADR, visit http://wvvw.courts.ca.gov/programs-adr.htm




LASC CIV 271 Rev. 01/20
For Mandatory Use
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 110 of 132 Page ID #:110




                                VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                   The Early Organizational Meeting Stipulation, Discovery
                                Resolution. btipulation, and Motions in Limine Stipulation are
 Superior Court of California
 County of Los Angeles
                                voluntary stipulations entered into by the parties. The parties
                                may enter into one, two, or all three of the stipulations;
       ~                        however, they may not alter the stipulations as written,
                  ~
                                because the Cburt wants to ensure uniformity of application.
 Los Angeles County
 BarAssociation                 These stipulations are meant to encourage cooperation
 Lltigation Section

 LosAngelesCounty
                                between the parties and to assist in resofving issues in a
 Bar Association Labor and
 EmploymentLawsectlon           manner that promotes economic case resolution and judicial
                                ,efFciency.
            seaetak6Qn,
     ~~~   $4 Loi AnpC~bi
                                   The following organizations endorse the goal of
 Consumer Attomeys
 Assoclation of Los Angeles     promoting efficiency in litigatio.'3 and asit that counsei
                                consider using these stipulations as a voluntary way to

                  ,             promote communications and procedures 6mong                counse/
                                and with the~, court to fairly reso/ve issues in their cases.

                                ♦Los Angeles County Bar Association Litigation Section♦
 Southem Californla
 Defense Counsel

                                          ♦Lcts Angeles County Bar Association
                                              Labor and Employment Law Section♦

 Association of
 Buslness Trial Lawyers             ♦Consumer Attorneys Association of Los Angeles♦


                                         ♦Southern California Defense Counsel♦

                      ;                 ♦Association of Business Trial Lawyers♦
 1
 California Employment
 LawyersAssociation
                                     ♦California Employment Lawyers Association♦

                                               ,
     LACIV 230 (NEW)
     LASC Approved 4-11
     For Optional Use
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 111 of 132 Page ID #:111




NAME AND ADDRESS OF ATTORNEV OR PARTY NATHOUT ATfORNEV:   ~             STATE BAR NUMBER            Resdved fm Clerk'a File Stemp




          TELEPHONE NO.:                                  FAX NO. (Optional):
 E-MAIL ADDRESS (Opdonal):
    ATTORNEY FOR Name :
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:

                                                                                           CASE NUMBER:

            STIPULATION — EARLY ORGANIZATIONAL MEETING

       This stipulation is intended to encourage cooperation among the parties at an early stage in
       the litigation and to assist the parties in efficient case resolution.
       The parties agree that:
             The parties commit to conduct an initial conference (in-person or via teleconference or via
             videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
             whether there can be agreement on the following:
             a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
                amendment as of right, or if the Court would allow leave to amend, could an amended
                complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                agree to work through pleading issues so that a demurrer need only raise issues they cannot
                resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                would some other type of motion be preferable? Could a voluntary targeted exchange of
                documents or information by any party cure an uncertainty in the pleadings?
             b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                employment case, the employment records, personnel file and documents relating to the
                conduct in question could be considered "core." In a personal injury case, an incident or
                police report, medical records, and repair or maintenance records could be considered
                "core.");      'I

             c. Exchange of names and contact information of witnesses;

             d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                indemnify or_reimburse for payments made to satisfy a judgment;
             e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                or resolution of the case in a manner that preserves objections or privileges by agreement;
             f. Controlling issues of law that,,, if resolved early, will promote efficiency and economy in other
                phases of the case. Also, when and how such issues can be presented to the Court;
             g. Whether or when the case should be scheduled with a settlement officer, what discovery or
                court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                and whether the parties wish to use a sitting judge or a private mediator or other options as
       LA
      I~,sc ppro ed 04l15,              STIPULATION = EARLY ORGANIZATIONAL MEETING
      For Optional Use                                                                                                     Page 1 of 2
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 112 of 132 Page ID #:112



  SMORT TITLE                                                                     CASE NUMBEFt




                discussed in the "Altemative DispLite Resolution (ADR) Information Package" senred with the
                complaint; , ,                ,
       h. Computation of damages, including documents, not privileged or protected from disclosure, on
          which such computation is based;

       i. Whether the case is suitable for the Expedited Jury Trial procedures (see information at
          www.lacourt.orp under "CiviP' and then under "General Information").

  2.            The time for a defending party to respond to a complaint or cross-complaint will be extended
                to                        for the complaint, and                             for the cross-
                        (INSERT DATE)                                       (INSERT DATE)
                complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
                and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                been found by the Civil Supervising Judge due to the case management benefits provided by
                this Stipulation. A copy of the',General Order can be found at www.lacourt.orQ under "Civil",
                click on "General Information", then click on "Voluntary Effrcient Litigation Stipulations".

  3.            The parties will prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
                and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                results of their meet and confer and advising the Court of any way it may assist the parties'
                efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                the Case Management Conference statement, and file the documents when the CMC
                statement is due.

  4.            References to "days" mean calendar days, unless othennrise noted. If the date for performing
                any act purtuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
                for performing that act shall be extended to the next Court day

  The following parties stipulate:
  Date:
                                                                 ➢
                   (TYPE OR PRINT NAME)                                      (ATTORNEY FOR PLAINTIFF)
  Date:
                                                                 ➢
                   (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
  Date:
                                                                 ➢
                   (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
  Date:
                                                                 ➢

                   (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
  Date:
                                                                 ➢
                   (TYPE OR PRINT NAME)                               (ATTORNEY FOR                            )
  Date:
                                                                 ➢
                   (TYPE OR,PRINT NAME)                               (ATTORNEY FOR                            )
  Date:
                                                                 ➢
                   (TYPE OR PRINT NAME)                               (ATTORNEY FOR         '                  )



  LACIV 229 (Rev 02115)
  LASC Approved 04l11        STIPULATION — EARLY ORGANIZATIONAL MEETING                                  Page 2 of 2
 Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 113 of 132 Page ID #:113



NAIr1E ANO ADa2ESS OF ATTORNEV OR PARTV NRfHOUT ATiORNEY:                 BTATE BN2 Nl1MBER            Reserved fm Clerlfe FNe Stamp
                                            i




          TELEPHONE NO.:                                    FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR Name :
SUPERIOR COURT OF CALIFORNIA COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                              CASE NUMBER:
                     STIPULATION — DISCOVERY RESOLUTION

       This stipulation is intended to provide a fast and informal resolution of discovery issues
       through limited paperwork and an informal conference with the Court to aid in the
       resolution of the issues.

       The parties agree that:

       1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
          the moving party first makes a written request for an Informal Discovery Conference pursuant
          to the terms of this;stipulation.

       2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
          and determine whether it can be resolved informally. Nothing set forth herein will preclude a
          party from making a record at the conclusion of an Informal Discovery Conference, either
          orally or in writing.

       3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
          presented, a party may request ,an Informal Discovery Conference pursuant to the following
          procedures:

                  a. The party requesting the Informal Discovery Conference will:

                              File a Request for Informal Discovery Conference with the clerk's office on the
                              approved form (copy attached) and deliver a courtesy, conformed copy to the
                              assigned department;

                              Include a brief summary of,the dispute and specify the relief requested; and

                     iii. Serve the opposing party pursuant to any authorized or agreed method of service
                            that ensures that the opposing party receives the Request for Informal Discovery
                            Conference no later than the next court day following the filing.

                  b. Any Answer!to a Request for Informal Discovery Conference must:

                              Also be filed on the approved form (copy attached);

                      ii.     Include a brief summary of why the requested relief should be denied;

       LASC Approved 04/11                      STIPULATION — DISCOVERY RESOLUTION
       For Optional Use                                                                                                     Page 1 of 3
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 114 of 132 Page ID #:114



  SMORT TRLE:                                                                   CASE NUMBER:




                iii.   Be filed within two (2) ;court days of receipt of the Request; and

                iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                       method of service that ensures that the opposing party receives the Answer no
                       later than the next court day following the filing.

       c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
          be accepted.

       d. If the Court has not granted or denied the Request for Informal Discovery Conference
          within ten ,(10) days following the filing of the Request, then it shall be deemed to have
          been denied. If the Court acts on the Request, the parties will be notified whether the
          Request for Informal Discovery Conference has been granted or denied and, if granted,
          the date and time of the Informal Discovery Conference, which must be within twenty (20)
          days of the filing of the Request for Informal Discovery Conference.

       e. If the conference is not held within twenty (20) days of the filing of the Request for
          Informal Discovery Conference, unless extended by agreement of the parties and the
          Court, then the Request for the Informal Discovery Conference shall be deemed to have
          been denied at that time.

  4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
     u►ithout the Court having acted ot' (c) the informal Discovery Conference is concluded without
     resolving the dispute, then a party may file a discovery motion to address unresolved issues.

  5. The parties hereby further agree that the time for making a motion to compel or other
     discovery motion is tolled from the date of filing of the Request for Informal Discovery
     Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
     filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
     by Order of the Court.
                                                .          i

       It is the understanding and intent of the parties that this stipulation shall, for each discovery
       dispute to which it applies, constitute a writing memorializing a"specific later date to which
       the propoundirig [or demanding or requesting] party and the responding party have agreed in
       writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
       2033.290(c).

  6. Nothing herein will 'preclude any party from applying ex parte for appropriate relief, including
     an order shortening time for a motion to be heard conceming discovery.

  7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
     terminate the stipulation.

  B. References to "days" mean calendar days, unless otherwise noted. If the date for performing
     any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
     for perForming that act shall be extended to the next Court day.



  LACIV 036 (new)
  LASCApproved04/11              STIPULATION — DISCOVERY RESOLUTION
  For Optlonal Use                                                                             Page 2 of 3
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 115 of 132 Page ID #:115



  SHORT TITLE:                                                    CASE IJUMBER;




  The following parties stipulate:

  Date:
                                                   P,
                 (TYPE OR PRINT NAME)                           (ATTORNEY FOR PLAINTIFF)
  Date:
                                                   ➢
                 (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)
  Date:           ,
                                                   ➢
                 (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)
  Date:
                                                   ➢
                 (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)
  Date:
                                                   ➢
                 (TYPE OR PRINT NAME)                   (ATTORNEY FOR                            )
  Date:
                                                   ➢
                 (TYPE OR PRINT NAME)                   (ATTORNEY FOR                            )
  Date:
                                                   ➢
                 (TYPE OR PRINT NAME)                   (ATTORNEY FOR                            )




  IACIV 036 (new)
  LASC Approved 04/11           STIPULATION — DISCOVERY RESOLUTION
  For Optional Use                                                                         Page 3 of 3
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 116 of 132 Page ID #:116




NAb1E AND ADDRESS OF ATTORNEY OR PARTY WRFiDUi ATTORNEY:               I aTATE 6AR NUTABER   I   Rw—d far Clak's Flb Stemp

   ~




          TELEPHONE NO.:                                   FAX NO. (Optlonal):
 E-MAIL ADDRESS (Optional):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
'OURTHOUSE ADDRESS:

ILAINTIFF:

)EFENDANT:



              STIPULATION AND ORDER — MOTIONS IN LIMINE


       This stipulation is intended to provide fast and informal resolution of evidentiary
       issues through diligent efForts to define and discuss such issues and limit paperwork.


       The parties agree that:

       1. At least                     days before the final status conference, each party will provide all other
             parties with a list containing a one paragraph explanation of each proposed motion in
             limine. Each one,'paragraph expianation must identify the substance of a singie proposed
             motion in limine and the grounds for the proposed motion.

       2. The parties thereafter will meet and confer, either in person or via teleconference or
          videoconference, conceming all proposed motions in limine. In that meet and confer, the
          parties will determine:

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order with the Court.

             b. Whether any of the proposed motions 'can be briefed and submitted by means of a
                  short joint statement of issues. For each motion which can be addressed by a short
                  joint statement of issues, a short joint statement of issues must be filed with the Court
                  10 days prior to the final status conference. Each side's portion of the short joint
                  statement of issues may not exceed three pages. The parties will meet and confer to
                  agree on a date and manner for exchanging the parties' respective portions of the
                  short joint statement of issues and the process for filing the short joint statement of
                   issues.                                        I
       3. AII proposed motions in limine that are not either the subject of a stipulation or briefed via
             a short joint statement of issues will be briefed and filed in accordance with the California
             Rules of Court and the Los Angeles Superior Court Rules.




       LASC Approved 04/11               STIPULATION AND ORDER — MOTIONS IN LIMINE
       Far Opdonal Use                                                                                              Page 1 of 2
r   J   Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 117 of 132 Page ID #:117


          SNORTTRLE:                                                 CASENUMBER




          The following parties stipulate:

          Date:
                                                        ➢
                       (TYPE OR PRINT NAME)                      (ATTORNEY FOR PLAINTIFF)
          Date:
                                                        ➢
                       (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
          Date:
                                                        ➢
                       (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
           Date:
                                                        ➢

                       (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
          Date:
                                                        ~
                                                        ►
                       (TYPE OR PRINT NAME)                 (ATTORNEY FOR                         )
           Date:
                                                        ➢
                       (TYPE OR PRINT NAME)                 (ATTORNEY FOR                         )
          Date:
                                                        ➢
                       (TYPE OR PRINT NAME)                 (ATTORNEY FOR



          TI1E COURT' SO ORDERS.

            Date:
                                                                      JUDICIAL OFFICER




           LACIV 075 (new)
           LASC Approved 04/11   STIPULATION AND ORDER — MOTIONS IN LIMINE                  Page 2 of 2
 Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 118 of 132 Page ID #:118




NIIME AND ADDRES9 OF ATTORNEY OR PARTY WITHOUr ATTORNEY:               I STATE aAR NUMBER            I           Reserved fw Getk's FUe Stamp




          TELEPHONE NO.:                                   FAX NO. (Optional):
 E-MAIL ADDRESS (OpBonal):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:


                     INFORMAL DISCOVERY CONFERENCE
               (pursuant to the Discovery Resolution Stipulation of the parties)
       1. This document relates to:                         '
                  ❑           Request for Informal Discovery Conference
                  ❑           Answer to Request for Informal Discovery Conference
       2. Deadline for Court to decide on Request:                                          (insert date 10 calendar days following tiling of
             the Request). ,
       3. Deadline for Court to hold Informal Discovery Conference:                                                 (insert date 20 calendar
             days following filing of the Request).
       4. For a Request for Informal Discovery Conference, brieflv describe the nature of the
             discovery dispute, including the facts and legai arguments at issue. For an Answer to
             Request for Informal Discovery Conference, brieflv describe why the Court should 'deny
             tne requestea aiscovery, incluaing tne Tacts ana legai arguments at issue.




       IAclvog4(new)                            INFORMAL DISCOVERY CONFERENCE
       t.ASC Approved 04/11
       For Optional Use                   (pursuant to the Discovery Resolution Stipulation of the parties)
r    L;
           Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 119 of 132 Page ID #:119

                                                                                                        Reserved for Clerk's File Stamp
                       SUPERIOR COURT OF CALIFORNIA
                          COUNTY OF LOS ANGELES
      COURTHOUSE ADDRESS:                                                                                        F'LED
     Santa Monica Courthouse                                                                           Svperbr Court af calirarnia
     1725 Main Street, Santa Monica, CA 90401                                                            r-o"u"ty°¢ LosMgeles
                                                                                                             07/0 1 /2'O20
                         NOTICE OF CASE ASSIGNMENT                                            Sheni ItCwter.ExecmE'id46icerlQedtaECaeci
                                                                                                              B. h9cc19dk1o11
                                                                                                                                          E)epuly
                              UNLIMITED CIVIL CASE

                                                                                        CASE NUMBER:

      Your case is assigned for all purposes to the judicial officer indicated below.   20SMCV00885

                                THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                     ASSIGNED JUDGE               DEPT      ROOM                  ASSIGNED JUDGE                        DEPT          ROOM
               Mark H. Epstein                    R




          Given to the Plaintiff/Cross-Compl'ainant/Attomey of Record   Sherri R. Carter, Executive Officer / Clerk of Court
                                                                                                                           i

          on 07/02/2020                                                        By B. McClendon                                            Deputy Clerk
                     (Date)
    LACIV 190 (Rev 6/18)         NOTICE OF CASE ASSIGNMENT — 11NLIMITED CIVIL CASE
    LASC Approved 05/06
      Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 120 of 132 Page ID #:120

                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED dUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduleci trial date. Aii
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions                                                    i
Pursuant to Local Rule 2.3, all class, actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionallv Comnlex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calenyiar Courtroom for all purposes.




IACIV 190 (Rev6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 121 of 132 Page ID #:121




                  EXHIBIT “B”
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 122 of 132 Page ID #:122




 1   MARC S. HINES (SBN 140065)
     mhines@lawhhp.com
 2   CHRISTINE EMANUELSON (SBN 221269)
     cemanuelson@lawhhp.com
 3   ELAN J. DUNAEV (SBN 310060)
     edunaev@lawhhp.com
 4   HINES HAMPTON PELANDA LLP
     30 Executive Park, Suite 210
 5   Irvine, California 92614
     Tel.: (714) 513-1122
 6   Fax: (714) 242-9529
 7   Attorneys for Defendant
     Crestbrook Insurance Company
 8
 9                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
10                     IN AND FOR THE COUNTY OF LOS ANGELES
11   YURY KAPGAN, an individual,                    Case No.: 20SMCV00885
12               Plaintiff,
13          v.                                      CRESTBROOK INSURANCE
                                                    COMPANY’S ANSWER TO
14   CRESTBROOK INSURANCE                           PLAINTIFF’S COMPLAINT AND
     COMPANY, and DOES 1-50, inclusive,             DEMAND FOR TRIAL BY JURY
15
                   Defendant.
16
17
18
19         Defendant Crestbrook Insurance Company (“Crestbrook”) answers Plaintiff Yury
20   Kapgan’s (“Plaintiff”) unverified Complaint, and alleges affirmative defenses as follows:
21                                     GENERAL DENIAL
22         1.     Pursuant to the provisions of Code of Civil Procedure § 431.30, Crestbrook
23   denies, generally and specifically, each and every allegation contained in each cause of
24   action of the Complaint and further denies that Plaintiff was damaged in the sums alleged,
25   or in any other manner, or in any sum whatsoever.
26   ///
27   ///
28   ///
                                           1
                          CRESTBROOK’S ANSWER TO THE COMPLAINT
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 123 of 132 Page ID #:123




 1                                  AFFIRMATIVE DEFENSES
 2                               FIRST AFFIRMATIVE DEFENSE
 3                       [Statute of Limitations & Suit Limitation Provision]
 4          2.     Crestbrook alleges that Plaintiff’s suit is barred by the statute of limitations
 5   and repose set forth in California law, other applicable statutory authority, and/or the
 6   internal suit limitation provision in the Policy, which states in pertinent part:
 7                 Property Conditions
 8                 ...
 9                 8.      Suit Against Us. No action can be brought against us unless there
10                 has been full compliance with the policy provisions. Any action must be
11                 started within one year after the date of loss or damage.
12                               SECOND AFFIRMATIVE DEFENSE
13                                [Exclusion for Wear and Tear, etc.]
14          3.     Crestbrook alleges that Plaintiff’s claim is barred in whole or in part by the
15   “wear and tear, etc.” exclusion in the Policy, which states in pertinent part as follows:
16                 Property Exclusions
17                 1.      We do not cover loss to any property resulting directly or
18                         indirectly from any of the following:
19                         ...
20                         z.     Gradual or Sudden Loss due to:
21                                (1)    Wear and tear, marring, deterioration;
22                                (2)    inherent vice, latent defect, mechanical breakdown;
23                                (3)    smog, rust;
24                                (4)    smoke from agricultural smudging or industrial
25                                       operations;
26                                (5)    settling, cracking, shrinking, bulging or expansion
27                                       of pavements, patios, Foundations, walls, floors,
28                                       roofs or ceilings;
                                            2
                           CRESTBROOK’S ANSWER TO THE COMPLAINT
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 124 of 132 Page ID #:124




 1                                (6)    root growth, movement or action;
 2                               THIRD AFFIRMATIVE DEFENSE
 3                              [Exclusion for Biological Deterioration]
 4          4.     Crestbrook alleges that Plaintiff’s claim is barred in whole or in part by the
 5   “Biological Deterioration” exclusion in the Policy, which states in pertinent part as
 6   follows:
 7                 Property Exclusions
 8                 1.     We do not cover loss to any property resulting directly or
 9                        indirectly from any of the following.
10                        ...
11                        k.      Biological Deterioration or Damage, except as provided
12                                by Section I—Additional Property Coverages—Biological
13                                Deterioration or Damage Clean Up and Removal.
14          5.     All or part of the property loss at issue in the Complaint was caused by
15   Biological Deterioration or Damage. Crestbrook has already indemnified Plaintiff for
16   Biological Deterioration or Damage Clean Up and Removal under the Policy as provided
17   by Section I—Additional Property Coverages—Biological Deterioration or Damage Clean
18   Up and Removal. To the extent the limits of liability of this Additional Property Coverage
19   have been exhausted, no additional benefits are owed under that additional coverage and
20   all remaining loss caused by Biological Deterioration or Damage falls within the exclusion
21   set forth above.
22                              FOURTH AFFIRMATIVE DEFENSE
23                                  [Exclusion for Water Damage]
24          6.     Crestbrook alleges that Plaintiff’s claim is barred in whole or in part by the
25   “water damage” exclusion in the Policy, which states in pertinent part as follows:
26                 Property Exclusions
27                 1.     We do not cover loss to any property resulting directly or
28                        indirectly from any of the following.
                                           3
                          CRESTBROOK’S ANSWER TO THE COMPLAINT
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 125 of 132 Page ID #:125




 1                        ...
 2                        b.     Water or damage caused by water-borne material. Loss
 3                               resulting from water-borne material damage described below
 4                        is not covered. Water and water-borne material damage means:
 5                               (1)    Flood, surface water, waves, tidal water, overflow
 6                                      of water from a body of water, or water-borne material
 7                                      from any of these;
 8                               (2)    run off of water or water-borne material from a paved
 9                                      surface, driveway, walkway, patio, or other similar
10                                      surface; or spray from any of these, even if driven by
11                                      wind.
12                               (3)    water or water-borne material below the surface of
13                                      the ground, including water or water-borne material
14                                      which exerts pressure on, seeps or leaks through a
15                                      building, sidewalk, driveway, Foundation,
16                                      swimming pool, or other structure.
17          7.     All or part of the property loss at issue in the Complaint was caused by water
18   or damage caused by water-borne material as set forth in the Policy.
19                              FIFTH AFFIRMATIVE DEFENSE
20                              [Exclusion for Faulty Construction]
21          8.     Crestbrook alleges that Plaintiff’s claim is barred in whole or in part by the
22   “faulty construction” exclusion in the Policy, which states in pertinent part as follows:
23                 Property Exclusions
24                 1.     We do not cover loss to any property resulting directly or
25                        indirectly from any of the following.
26                 ...
27                        p.     A fault, weakness, defect or inadequacy in the:
28                               (1)    specifications, planning, zoning;
                                           4
                          CRESTBROOK’S ANSWER TO THE COMPLAINT
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 126 of 132 Page ID #:126




 1                                (2)    design, workmanship, construction, materials;
 2                                (3)    surveying, grading, backfilling;
 3                                (4)    development or maintenance;
 4                                Of any property on or off the Residence Premises, whether
 5                                intended or not. However, any resulting loss is covered unless
 6                                another exclusion applies.
 7                               SIXTH AFFIRMATIVE DEFENSE
 8                                             [Laches]
 9          9.     Crestbrook alleges that Plaintiff’s claim is barred in whole or in part by the
10   equitable doctrine of laches. Plaintiff unreasonably delayed in asserting his present
11   complaints about Crestbrook’s handling and investigation of their claim, which has cause
12   prejudice to Crestbrook.
13                              SEVENTH AFFIRMATIVE DEFENSE
14                                       [Failure to Mitigate]
15          10.    Assuming Plaintiff suffered any alleged damages, Crestbrook alleges that
16   any recovery should be barred or limited by the failure of Plaintiff to minimize such
17   damage.
18                              EIGHTH AFFIRMATIVE DEFENSE
19                  [Failure to Perform Conditions Precedent & Obligations]
20          11.    Crestbrook alleges Plaintiff’s claims are barred, in whole or in part, and any
21   obligations Crestbrook may have are otherwise excused, as a result of Plaintiff’s failure to
22   perform conditions precedent and/or all obligations required of him under the policy of
23   insurance at issue, including, but not limited to, the duties and conditions set forth under
24   Property Conditions (Section 1), 3. Your Duties after Loss, of the applicable policy, and as
25   a matter of law.
26   ///
27   ///
28   ///
                                           5
                          CRESTBROOK’S ANSWER TO THE COMPLAINT
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 127 of 132 Page ID #:127




 1                              NINTH AFFIRMATIVE DEFENSE
 2                  [Setoff, Reimbursement, Offset, Contribution, Indemnity]
 3          12.    Crestbrook alleges it is entitled to offset, offset, contribution, and/or
 4   indemnity, and its obligations to Plaintiff, if any, and which obligations Crestbrook
 5   expressly denies, are reduced because any and all obligations alleged in the Complaint are
 6   owed in whole or in part by other parties, or for which other persons or entities have
 7   compensated Plaintiff. Plaintiff’s claims, and each of them, are barred or reduced due to
 8   payments by third parties, and Crestbrook is entitled to a set off, an offset, contribution,
 9   and/or indemnity for such payments.
10                              TENTH AFFIRMATIVE DEFENSE
11                    [Other Policy Restrictions, Exclusions, or Conditions]
12          13.    Plaintiff’s claims, and each of them, are barred in whole or part pursuant to
13   the restrictions, exclusions and/or conditions contained in the applicable policy of
14   insurance, as well as the policy’s other provisions and definitions.
15                           ELEVENTH AFFIRMATIVE DEFENSE
16                                           [Reservation]
17          14.    Plaintiff has not plead his Complaint with sufficient particularity to allow
18   Crestbrook to determine applicable affirmative defenses and so Crestbrook shall seek leave
19   of this Court to amend this answer to the Complaint to insert additional affirmative
20   defenses when, and if, the same have been ascertained.
21
22          WHEREFORE, Crestbrook prays for judgment as follows:
23          1.     That Plaintiff take nothing by way of his Complaint;
24          2.     That the Court enter judgment for Crestbrook;
25          3.     For costs incurred in defense of this action; and
26   ///
27   ///
28   ///
                                           6
                          CRESTBROOK’S ANSWER TO THE COMPLAINT
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 128 of 132 Page ID #:128




 1         4.    For such other and further relief as the Court may deem proper.
 2   Dated: August 12, 2020                 HINES HAMPTON PELANDA LLP
 3
 4                                   By:
 5                                          Marc S. Hines
                                            Christine Emanuelson
 6                                          Attorneys for Defendant
                                            CRESTBROOK INSURANCE COMPANY
 7
 8
 9                              DEMAND FOR JURY TRIAL
10         PLEASE TAKE NOTICE that Crestbrook hereby demands a trial by jury.
11   Dated: August 12, 2020                 HINES HAMPTON PELANDA LLP
12
13
                                     By:
14
                                            Marc S. Hines
15                                          Christine Emanuelson
                                            Attorneys for Defendant
16                                          CRESTBROOK INSURANCE COMPANY
17
18
19
20
21
22
23
24
25
26
27
28
                                        7
                       CRESTBROOK’S ANSWER TO THE COMPLAINT
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 129 of 132 Page ID #:129




 1                                     PROOF OF SERVICE
 2
            I am employed in the County of Orange, State of California. I am over the age of
 3   18 and not a party to the within action. My business address is 34 Executive Park, Suite
 4   260, Irvine, CA 92614.

 5                     12 2020, I served the foregoing document described as:
            On August ___,
 6
           CRESTBROOK INSURANCE COMPANY’S ANSWER TO PLAINTIFF’S
 7                COMPLAINT AND DEMAND FOR TRIAL BY JURY
 8          By sending a copy thereof enclosed in a sealed envelope, addressed as follows:
 9
                                            Yury Kapgan
10                                        143 Foxtail Drive
11                                    Santa Monica, CA 90402
                                     143foxtaildrive@gmail.com
12
                                         Plaintiff, In pro per
13
14   [X]    BY MAIL: I deposited such envelope(s) in the mail at Irvine, California. I am
            “readily familiar” with the firm's practice of collection and processing
15          correspondence for mailing. Under that practice it would be deposited with U.S.
16          Postal Service on that same day with postage thereon fully prepaid the ordinary
            course of business. I am aware that on motion of the party served, services is
17          presumed invalid if postal cancellation date or postage meter date is more than one
            day after date of deposit for mailing in affidavit.
18
19   [X]    (State) I declare under penalty of perjury under the laws of the State of California
            that the foregoing is true and correct.
20
21                           12 2020 in Irvine, California.
            Executed August ____,
22
23                                                      Anna Cooley
24
25
26
27
28
                                          8
                         CRESTBROOK’S ANSWER TO THE COMPLAINT
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 130 of 132 Page ID #:130




                  EXHIBIT “C”
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 131 of 132 Page ID #:131
Case 2:20-cv-07295-SB-AGR Document 1 Filed 08/13/20 Page 132 of 132 Page ID #:132



   1                                           PROOF OF SERVICE

   2
                I am employed in the County of Orange, State of California. I am over the age of 18 and
   3 not a party to the within action. My business address is 30 Executive Park, Suite 210, Irvine, CA
       92614.
   4
                On August 13, 2020, I served the foregoing document described as:
   5
           CRESTBROOK INSURANCE COMPANY’S NOTICE OF STAY OF PROCEEDINGS
   6
                By sending a copy thereof enclosed in a sealed envelope, addressed as follows:
   7
                                                    Yury Kapgan
   8                                              143 Foxtail Drive
                                              Santa Monica, CA 90402
   9                                         143foxtaildrive@gmail.com

  10                                             Plaintiff, In pro per

  11
  12 [X ]       BY MAIL: I deposited such envelope(s) in the mail at Irvine, California. I am "readily
                familiar" with the firm's practice of collection and processing correspondence for mailing.
  13            Under that practice it would be deposited with U.S. Postal Service on that same day with
                postage thereon fully prepaid the ordinary course of business. I am aware that on motion of
  14
                the party served, services is presumed invalid if postal cancellation date or postage meter
  15            date is more than one day after date of deposit for mailing in affidavit.

  16 [ ]        BY PERSONAL SERVICE: I caused a true and correct copy thereof enclosed in a sealed
                envelope to be delivered by hand to the above-named addressee(s).
  17
  18 [ ]        BY FACSIMILE TRANSMISSION: I caused the above-referenced document to be
                transmitted to the person(s) set forth above, at the facsimile number(s) set forth on the
  19            attached service list. The facsimile machine I used complied with rule 2003(3) and no error
                was reported by the machine. Pursuant to rule 2005(i), I caused the machine to print a
  20            transmission record of the transmission, a copy of which is attached to this declaration.
  21 [ ]     BY ELECTRONIC MAIL TRANSMISSION: I caused the above-referenced document to
             be electronically transmitted to the person(s) set forth in the attached service list, at the e-
  22         mail address(es) set forth thereto.
  23 [X]        (State) I declare under penalty of perjury under the laws of the State of California that the
                foregoing is true and correct.
  24
                Executed August 13, 2020, Irvine, California.
  25
  26
  27                                                          Anna Cooley
                                                              Anna Cooley
  28


                                                      -1-
                                                PROOF OF SERVICE
